19-10412-jlg   Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16    Main Document
                                        Pg 1 of 182



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

                                                  )
   In re                                          )     Chapter 11
                                                  )
     Ditech Holding Corporation, et al.,          )     Case No. 19-10412
           Debtors.                               )     (Jointly Administered)
                                                  )


                  SCHEDULES OF ASSETS AND LIABILITIES FOR

                            Reverse Mortgage Solutions, Inc.

                                    Case No: 19-10422
  19-10412-jlg                      Doc 308                Filed 03/28/19 Entered 03/28/19 02:00:16   Main Document
                                                                         Pg 2 of 182
 
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :                 Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                            Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :                 (Jointly Administered)
                                                               :
---------------------------------------------------------------X

             GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
                AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
              ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

           Ditech Holding Corporation (“Ditech”) and certain of its affiliates, as debtors and debtors
    in possession (collectively, the “Debtors” or the “Company”), are filing their respective
    Schedules of Assets and Liabilities (each, a “Schedule,” and, collectively, the “Schedules”) and
    Statements of Financial Affairs (each, a “Statement” or “SOFA” and, collectively, the
    “Statements” or “SOFAs”) in the Bankruptcy Court for the Southern District of New York (the
    “Bankruptcy Court”) pursuant to section 521 of chapter 11 of title 11 of the United States Code
    (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
    “Bankruptcy Rules”).

            These Global Notes and Statements of Limitations, Methodology, and Disclaimer
    Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
    (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
    integral part of all of the Schedules and Statements. The Global Notes are in addition to the specific
    notes set forth below with respect to particular Schedules and Statements (the “Specific Notes,”
    and, together with the Global Notes, the “Notes”). These Global Notes should be referred to, and
    referenced in connection with, any review of the Schedules and Statements.

            The Debtors’ management prepared the Schedules and Statements with the assistance of
    their advisors and other professionals and have necessarily relied upon the efforts, statements,
    advice, and representations of personnel of the Debtors and the Debtors’ advisors and other
    professionals.


                                                            
   1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
       LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
       of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
       Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse
       Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter Reverse
       Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
       Washington, Pennsylvania 19034.
                                                                           1
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16           Main Document
                                                Pg 3 of 182
 
          The Schedules and Statements are unaudited and subject to potential adjustment. In
   preparing the Schedules and Statements, the Debtors relied on financial data derived from their
   books and records that was available at the time of preparation. The Debtors’ management team
   and advisors have made reasonable efforts to ensure that the Schedules and Statements are as
   accurate and complete as possible under the circumstances; however, subsequent information or
   discovery may result in material changes to the Schedules and Statements, and inadvertent errors
   or omissions may exist. Notwithstanding any such discovery, new information, or errors or
   omissions, the Debtors do not undertake any obligation or commitment to update the Schedules
   and Statements, except as required under the Bankruptcy Code.

           The Debtors reserve all rights to amend or supplement the Schedules and Statements from
   time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
   otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
   amount, liability, classification, identity of debtor or to otherwise subsequently designate any claim
   as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules,
   Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an admission with
   respect to their chapter 11 cases, including, but not limited to, any issues involving objections to
   claims, substantive consolidation, equitable subordination, defenses, characterization or re-
   characterization of contracts and leases, assumption or rejection of contracts and leases under the
   provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the provisions of
   chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover assets or avoid
   transfers.

          The Schedules, Statements, and Notes should not be relied upon by any persons for
   information relating to current or future financial conditions, events, or performance of any
   of the Debtors.

     1.      Description of the Cases. On February 11, 2019 (the “Commencement Date”), each of
             the Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code. The
             Debtors are authorized to operate their businesses and manage their properties as debtors
             in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February
             13, 2019, the Bankruptcy Court entered an order authorizing the joint administration of
             these cases pursuant to Bankruptcy Rule 1015(b). On February 27, 2019, the United States
             Trustee for Region 2 (the “U.S. Trustee”) appointed an official committee of unsecured
             creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
             Committee”).

     2.      Basis of Presentation. For financial reporting purposes, the Debtors historically prepare
             consolidated financial statements, which include information for Ditech and its affiliates.
             The Schedules and Statements are unaudited and reflect the Debtors’ reasonable efforts to
             report certain financial information of each Debtor on an unconsolidated basis. These
             Schedules and Statements neither purport to represent financial statements prepared in
             accordance with Generally Accepted Accounting Principles in the United States
             (“GAAP”), nor are they intended to be fully reconciled with the financial statements of
             each Debtor.

             The Debtors attempted to attribute the assets and liabilities, certain required financial
                                                     2
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 308                Filed 03/28/19 Entered 03/28/19 02:00:16   Main Document
                                                                         Pg 4 of 182
 
                   information, and various cash disbursements to the particular Debtor entity. However,
                   because the Debtors’ accounting systems, policies, and practices were developed for
                   consolidated reporting purposes, rather than reporting by legal entity, it is possible that not
                   all assets, liabilities or amounts of cash disbursements have been recorded with the correct
                   legal entity on the Schedules and Statements. Accordingly, the Debtors reserve all rights
                   to supplement and/or amend the Schedules and Statements in this regard.

                   Given, among other things, the uncertainty surrounding the valuation of certain assets and
                   liabilities, a Debtor may report more assets than liabilities. Such report shall not constitute
                   an admission that such Debtor was solvent on the Commencement Date or at any time
                   before or after the Commencement Date. Likewise, a Debtor reporting more liabilities than
                   assets shall not constitute an admission that such Debtor was insolvent at the
                   Commencement Date or any time before or after the Commencement Date.

        3.         Reporting Date. The Debtors completed a normal fiscal close for the period ending
                   January 31, 2019 (the “Reporting Date”). Consequently, to simplify the reporting, the
                   reported asset values in Schedules A and B, with the exception of estimated cash balances,
                   align with the asset values as of the Reporting Date, and the liability values in Schedules
                   D, E, and F are as of the Commencement Date, adjusted for authorized payments under the
                   First Day Orders (as defined below). Estimated cash balances presented in Schedule A
                   reflect bank balances as of the Commencement Date.

        4.         Current Values. Other than estimated bank cash balances, the assets and liabilities of
                   each Debtor are listed on the basis of the fair value of the asset or liability in the respective
                   Debtor’s accounting books and records. Unless otherwise noted, the fair value ascribed in
                   the Debtor’s books is reflected in the Schedules and Statements.

        5.         Confidentiality. There may be instances where certain information was not included due
                   to the nature of an agreement between a Debtor and a third party, concerns about the
                   confidential or commercially sensitive nature of certain information, or to protect the privacy
                   of an individual. The omissions are limited to only what is necessary to protect the Debtor
                   or a third party and will provide interested parties with sufficient information to discern the
                   nature of the listing.

         6.       Consolidated Entity Accounts Payable and Disbursement Systems. As described in the
                  Cash Management Motion,2 the Debtors utilize an integrated, centralized cash management
                  system in the ordinary course of business to collect, concentrate, and disburse funds
                  generated by their operations (the “Cash Management System”). The Debtors utilize
                  various data systems to maintain a consolidated accounts payable and disbursements system
                  to pay operating and administrative expenses through various disbursement accounts.
                  These systems serve as the means by which all Debtor payables are recorded and paid.
                                                            
 2
       Motion of Debtors Requesting Authority to (I) Continue Using Existing Cash Management System, Bank Accounts,
       and Business Forms, (II) Implement Changes to the Cash Management System in the Ordinary Course of Business,
       (III) Continue Intercompany Transactions, (IV) Provide Administrative Expense Priority for Postpetition
       Intercompany Claims, (V) Extend Time to Comply with, or Seek Waiver of, 11 U.S.C. § 345(b), and (VI) Granting
       Related Relief (ECF No. 4) (the “Cash Management Motion”).
                                                                           3
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16            Main Document
                                                Pg 5 of 182
 

            In the ordinary course of business, the Debtors engage in a variety of intercompany
            transactions (the “Intercompany Transactions”) with other Debtor entities and non-
            Debtor affiliates that give rise to intercompany receivables and payables (the
            “Intercompany Claims”). Historically, Intercompany Claims are not required to be (and
            typically are not) settled by actual transfers of cash among the Debtors. Instead, the Debtors
            track all Intercompany Transactions in their accounting system, which concurrently are
            recorded on the applicable Debtor’s balance sheets.

     7.      Accuracy. Although the Debtors have made reasonable efforts to file complete and
             accurate Schedules and Statements, inadvertent errors or omissions may exist. The Debtors
             reserve all rights to amend and/or supplement the Schedules and Statements as is necessary
             or appropriate. The financial information disclosed herein was not prepared in accordance
             with federal or state securities laws or other applicable non-bankruptcy law or in lieu of
             complying with any periodic reporting requirements thereunder. Persons and entities
             trading in or otherwise purchasing, selling, or transferring the claims against or equity
             interests in the Debtors should evaluate this financial information in light of the purposes
             for which it was prepared. The Debtors are not liable for and undertake no responsibility
             to indicate variations from securities laws or for any evaluations of the Debtors based on
             this financial information or any other information.

     8.      Net Book Value of Assets. In many instances, current market valuations are not
             maintained by or readily available to the Debtors. It would be prohibitively expensive,
             unduly burdensome, and an inefficient use of estate resources for the Debtors to obtain
             current market valuations for all assets. As such, wherever possible, unless otherwise
             indicated, net book values as of the Reporting Date are presented. When necessary, the
             Debtors have indicated that the value of certain assets is “Unknown” or “Undetermined.”
             Amounts ultimately realized may vary materially from net book value (or other value so
             ascribed). Accordingly, the Debtors reserve all rights to amend, supplement, and adjust
             the asset values set forth in the Schedules and Statements. As applicable, fixed assets and
             leasehold improvement assets that fully have been depreciated or amortized, or were
             expensed for GAAP accounting purposes, have no net book value, and, therefore, are not
             included in the Schedules and Statements.

     9.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars, unless
             otherwise indicated.

     10.     Payment of Prepetition Claims Pursuant to First Day Orders. Shortly after the
             Commencement Date, the Bankruptcy Court entered orders (the “First Day Orders”)
             authorizing, but not directing, the Debtors to, among other things, pay certain prepetition
             (a) amounts necessary to continue servicing and origination of forward mortgage loans in
             the ordinary course; (b) amounts necessary to honor reverse issuer and servicing
             obligations in the ordinary course; (c) insurance obligations; (d) obligations to critical
             vendors used in connection with the origination and servicing activities; (e) employee
             wages, salaries, and related items, including employee benefit programs and supplemental
             workforce obligations; and (f) taxes and assessments. Where the Schedules and Statements
             list creditors and set forth the Debtors’ scheduled amounts attributable to such claims, such
                                                      4
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16              Main Document
                                                Pg 6 of 182
 
             scheduled amounts reflect balances owed as of the Commencement Date. To the extent
             any adjustments are necessary for any payments made on account of such claims following
             the commencement of these chapter 11 cases pursuant to the authority granted to the
             Debtors by the Bankruptcy Court under the First Day Orders, such adjustments have been
             included in the Schedules and Statements unless otherwise noted on the applicable
             Schedule or Statement. The Debtors reserve the right to update the Schedules and
             Statements to reflect payments made pursuant to the First Day Orders that may not be
             represented in the attached Schedules and Statements.

   11.       Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
             with a vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties, subject to
             Bankruptcy Court approval. To the extent the Debtors pay any of the claims listed in the
             Schedules and Statements pursuant to any orders entered by the Bankruptcy Court, the
             Debtors reserve all rights to amend and supplement the Schedules and Statements and take
             other action, such as filing claims objections, as is necessary and appropriate to avoid
             overpayment or duplicate payment for such liabilities.

   12.       Setoffs. The Debtors routinely incur certain setoffs from suppliers in the ordinary course
             of business. Setoffs in the ordinary course can result from various items including, but not
             limited to, pricing discrepancies, warranties, and other disputes between the Debtors and
             their suppliers. These routine setoffs are consistent with the ordinary course of business in
             the Debtors’ industry, and, therefore, can be particularly voluminous, unduly burdensome,
             and costly for the Debtors to regularly document. Therefore, although such setoffs and
             other similar rights may have been accounted for when scheduling certain amounts, these
             ordinary course setoffs are not independently accounted for, and, as such, are excluded
             from the Schedules and Statements. Any setoff of a prepetition debt to be applied against
             the Debtors is subject to the automatic stay and must comply with the Bankruptcy Code.

   13.       Property and Equipment. Property and equipment are carried at cost. The costs of
             additions, improvements and major replacements are capitalized, while maintenance and
             repairs are charged to expense as incurred. Depreciation and amortization are recorded on
             a straight-line basis over the estimated useful lives of the related assets. Leasehold
             improvements and assets under capital leases are amortized over the lesser of the remaining
             term of the lease or the useful life of the leased asset. The property and equipment listed
             in these Schedules are presented without consideration of any mechanics’ or other liens.

     14.     Excluded Assets and Liabilities. Certain liabilities resulting from accruals, liabilities
             recognized in accordance with GAAP and/or estimates of long-term liabilities either are not
             payable at this time or have not yet been reported. Therefore, they do not represent specific
             claims as of the Commencement Date and are not otherwise set forth in the Schedules.
             Additionally, certain deferred assets, charges, accounts or reserves recorded for GAAP
             reporting purposes only and certain assets with a net book value of zero are not included in
             the Schedules. Excluded categories of assets and liabilities include, but are not limited to,
             deferred tax assets and liabilities, deferred income, deferred charges, self-insurance reserves,
             favorable lease rights and unfavorable lease liabilities. Additionally, certain reverse loans
                                                       5
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16             Main Document
                                                 Pg 7 of 182
 
             and loans subject to repurchase from Ginnie Mae have also been excluded. Other immaterial
             assets and liabilities may have been excluded.

   15.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements, or
             Notes shall constitute a waiver of rights with respect to these chapter 11 cases, including,
             but not limited to, the following:

                  a. Any failure to designate a claim listed on the Schedules and Statements as
                     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
                     Debtors that such amount is not “disputed,” “contingent,” or “unliquidated.” The
                     Debtors reserve the right to dispute and to assert setoff rights, counterclaims, and
                     defenses to any claim reflected on its Schedules as to amount, liability, and
                     classification, and to otherwise subsequently designate any claim as “disputed,”
                     “contingent,” or “unliquidated.”

                  b. The listing of a claim (a) on Schedule D as “secured,” (b) on Schedule E as
                     “priority,” (c) on Schedule F as “unsecured priority,” or (d) listing a contract or
                     lease on Schedule G as “executory” or “unexpired” does not constitute an admission
                     by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights
                     to recharacterize or reclassify such claim or contract pursuant to a schedule
                     amendment, claim objection or otherwise. Moreover, although the Debtors may
                     have scheduled claims of various creditors as secured claims for informational
                     purposes, no current valuation of the Debtors’ assets in which such creditors may
                     have a security interest has been undertaken. Except as provided in an order of the
                     Court, the Debtors reserve all rights to dispute and challenge the secured nature or
                     amount of any such creditor’s claims or the characterization of the structure of any
                     transaction, or any document or instrument related to such creditor’s claim.

                  c. In the ordinary course of their businesses, the Debtors may lease equipment from
                     certain third-party lessors for use in the daily operation of their business. Any such
                     leases are set forth on Schedule G and any current amount due under such leases
                     that were outstanding as of the Commencement Date is listed on Schedule F. The
                     property subject to any of such leases is not reflected in either Schedule A or
                     Schedule B as either owned property or assets of the Debtor nor is such property
                     reflected in the Debtor’s Statement of Financial Affairs as property or assets of third
                     parties within the control of the Debtor. Nothing in the Schedules is or shall be
                     construed as an admission or determination as to the legal status of any lease
                     (including whether any lease is a true lease or a financing arrangement), and the
                     Debtors reserve all rights with respect to any of such issues, including the
                     recharacterization thereof.

                  d. The claims of individual creditors for, among other things, goods, products,
                     services or taxes are listed as the amounts entered on the Debtors’ books and
                     records and may not reflect credits, allowances or other adjustments due from such
                     creditors to the Debtors. The Debtors reserve all of their rights with regard to such
                     credits, allowances and other adjustments, including the right to assert claims
                                                       6
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16              Main Document
                                                  Pg 8 of 182
 
                       objections and/or setoffs with respect to the same.

                  e. The Debtors’ businesses are part of a complex enterprise. Although the Debtors
                     have exercised their reasonable efforts to ensure the accuracy of their Schedules
                     and Statements, they nevertheless may contain errors and omissions. The Debtors
                     hereby reserve all of their rights to dispute the validity, status, and enforceability of
                     any contracts, agreements, and leases set forth on the Schedules and Statements,
                     and to amend and supplement the Schedules and Statements as necessary.

                  f. The Debtors further reserve all of their rights, claims, and causes of action with
                     respect to the contracts and agreements listed on the Schedules and Statements,
                     including, but not limited to, the right to dispute and challenge the characterization
                     or the structure of any transaction, document, and instrument related to a creditor’s
                     claim.

                  g. Listing a contract or lease on the Schedules and Statements shall not be deemed an
                     admission that such contract is an executory contract, such lease is an unexpired
                     lease, or that either necessarily is a binding, valid, and enforceable contract. The
                     Debtors hereby expressly reserve the right to assert that any contract listed on the
                     Schedules and Statements does not constitute an executory contract within the
                     meaning of section 365 of the Bankruptcy Code, as well as the right to assert that
                     any lease so listed does not constitute an unexpired lease within the meaning of
                     section 365 of the Bankruptcy Code.

                  h. To timely close the books and records of the Debtors as of the Commencement
                     Date and to prepare such information on a legal entity basis, the Debtors were
                     required to make certain estimates and assumptions that affect the reported amounts
                     of assets and liabilities and reported revenue and expenses as of the
                     Commencement Date. The Debtors reserve all rights to amend the reported
                     amounts of assets, liabilities, reported revenue and expenses to reflect changes in
                     those estimates and assumptions.

     16.     Addresses of Employees. The Debtors have attempted to list each of their current
             employees’ addresses as the Debtors’ corporate address where reasonably possible to
             protect the privacy of the Debtors’ employees. The Debtors have served and will continue
             to serve all necessary notices, including notice of the claims bar date, to the actual address
             of each of the Debtors’ employees.

   17.       Global Notes Control. In the event that the Schedules or Statements differ from any of
             the foregoing Global Notes, the Global Notes shall control.




                                                        7
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16             Main Document
                                                 Pg 9 of 182
 
            Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

     1. Schedules A/B

               a. Part 1. As set forth more fully in the Debtors’ Cash Management Motion, the Debtors
                  fund their operations through 16 operating accounts maintained by Ditech Financial
                  LLC and Reverse Mortgage Solutions, Inc. The Debtors also maintain approximately
                  1,200 custodial accounts maintained in the name of a Debtor whereby such Debtor
                  merely holds the account (and the funds in it) in trust or as custodian for a third party.
                  The balances in the custodial accounts are not reflected in Schedule A.

               b. Part 2. Certain prepaid or amortized assets are listed in Part 2 in accordance with the
                  Debtors’ books and records. The amounts listed in Part 2 do not necessarily reflect
                  assets the Debtors will be able to collect or realize. The amounts listed in Part 2
                  include, among other things, prepaid rent, prepaid IT maintenance, and prepaid
                  employee benefits.

                    The Debtors have numerous deposits with utility companies serving certain
                    geographies with multiple facilities. The carrying value of the deposits, as reflected
                    in each of the Debtors’ records, are listed in Part 2.

                    The Debtors also maintain security deposits in connection with the Debtors’ non-
                    residential real property leases. These deposits are included in the Schedules for the
                    appropriate legal entity.

                    Prepaid expenses primarily consist of cash in advance amounts paid to numerous
                    vendors in connection with the Debtors’ servicing operations.

               c. Part 3. The Debtors’ accounts receivable information includes receivables from the
                  Debtors’ customers, vendors, or other outside parties, which are calculated net of any
                  amounts that, as of the Reporting Date, may be owed to such parties in the form of
                  offsets or other price adjustments pursuant to the Debtors’ customer programs and
                  day-to-day operations or may, in the Debtors’ opinion, be difficult to collect from
                  such parties due to the passage of time or other circumstances. The Debtors do not
                  indicate the age of accounts receivables in these Schedules and Statements. The
                  accounts receivable balances in this section exclude intercompany related receivables.
                  Intercompany balances are instead shown on the chart immediately following Part 3
                  of the Schedules.

               d. Part 4. Any of the Debtors’ ownership interests in subsidiaries are listed in Schedule
                  A/B, Part 4, as undetermined amounts, because the fair market value of such interests
                  is dependent on numerous variables and factors and may differ significantly from the
                  net book value.

               e. Part 7. The Debtors have identified owned office furniture, fixtures, and equipment.
                  Actual realizable values may vary significantly when compared to net book values as

                                                       8
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 308                Filed 03/28/19 Entered 03/28/19 02:00:16      Main Document
                                                                        Pg 10 of 182
 
                             of the Reporting Date.
                      f. Part 9. Property leased by the Debtors is listed in Schedule G and is not listed in
                         Part 9 of Schedule A/B.

                      g. Part 10. Part 10 identifies the various trademarks and licenses owned and maintained
                         by the Debtors. Part 10 also includes a best effort listing of the Debtors’ registered
                         internet domains and websites. The act of not listing any specific domain or website
                         is not a relinquishing of ownership. Certain of the Debtors have customer information
                         from ordinary course business activities which contains personally identifiable
                         information. Due to the need to protect confidential information and individual
                         privacy, the Debtors have not furnished any customer lists on the Schedules.

                             As of the Reporting Date, the Debtors’ books and records included balances for
                             various intangible assets. The Schedules may not reflect the book balances of
                             intangible assets because they may not be reflective of realizable values.

                      h. Part 11.

                                  i.        Notes Receivable. The Notes Receivables reflected in the Schedules and
                                            Statements are primarily comprised of reverse mortgages purchased from
                                            Ginnie Mae3 securities, newly-originated mortgage loans, and residual
                                            interests in securitized mortgage trusts. These notes receivable are reflected
                                            at fair market value.

                                ii.         Other Property. Other property listed in the Debtors’ Statements and
                                            Schedules primarily consists of real estate properties owned (or REO) by the
                                            Debtors that are in the process of disposition, and these assets are reflected at
                                            net realizable value. Other property also includes loan origination derivative
                                            assets such as interest rate lock commitments with borrowers and other
                                            hedging instruments reflected at fair value.

                               iii.         Other contingent and unliquidated claims or causes of action of every
                                            nature. In the ordinary course of business, the Debtors may have accrued, or
                                            may subsequently accrue, certain rights to counterclaims, cross-claims,
                                            setoffs, and refunds with suppliers, among other claims. Additionally, certain
                                            of the Debtors may be party to pending litigation in which the Debtors have
                                            asserted, or may assert, claims as plaintiffs, or counter-claims and/or cross-
                                            claims as defendants.

                                            Despite exercising their reasonable efforts to identify all known assets, the
                                            Debtors may not have listed all of their causes of action or potential causes
                                                            
3
       As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a federal
       corporation within the Department of Housing and Urban Development (“HUD”), a federal agency, that guarantees
       investors the timely payment of principal and interest on MBS backed by federally insured or guaranteed loans (e.g.,
       loans insured by the Federal Housing Administration (the “FHA”), guaranteed by the Department of Veterans Affairs,
       or guaranteed by the Department of Agriculture).
                                                                           9
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 308                Filed 03/28/19 Entered 03/28/19 02:00:16     Main Document
                                                                        Pg 11 of 182
 
                                            of action against third parties as assets in their Schedules, including, but not
                                            limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code
                                            and actions under other relevant non-bankruptcy laws to recover assets. The
                                            Debtors reserve all of their rights with respect to any claims and causes of
                                            action they may have. Neither these Notes nor the Schedules shall be deemed
                                            a waiver of any such claims or causes of action or to prejudice or impair the
                                            assertion thereof in any way.

                      i. Part 12. The accounts receivable balances in this section exclude intercompany
                         related receivables. Intercompany balances are instead shown on the chart
                         immediately following Part 3 of the Schedules.

       2. Schedule D. The claims listed on Schedule D, as well as the guarantees of those claims listed
          on Schedule H, arose and were incurred on various dates. A determination of the date upon
          which each claim arose or was incurred would be unduly burdensome and cost prohibitive.
          Accordingly, not all such dates are included for each claim. To the best of the Debtors’
          knowledge, all claims listed on Schedule D arose, or were incurred before the Commencement
          Date. Except as otherwise agreed or stated pursuant to a stipulation, agreed order, or general
          order entered by the Bankruptcy Court that is or becomes final, the Debtors and their estates
          reserve their right to dispute and challenge the validity, perfection, or immunity from
          avoidance of any lien purported to be granted or perfected in any specific asset to a creditor
          listed on Schedule D of any Debtor and, subject to the foregoing limitations, note as follows:
          (a) although the Debtors may have scheduled claims of various creditors as secured claims for
          informational purposes, no current valuation of the Debtors’ assets in which such creditors
          may have a lien has been undertaken; (b) the Debtors reserve all rights to dispute and
          challenge the secured nature of any creditor’s claim or the characterization of the structure of
          any such transaction or any document or instrument related to such creditor’s claim; and (c) the
          descriptions provided on Schedule D are intended to be a summary. Reference to the
          applicable loan agreements and related documents is necessary for a complete description of
          the collateral and the nature, extent, and priority of any liens.

              Pursuant to the Interim DIP Order,4 all amounts outstanding under the Debtors’ Prepetition
              Warehouse Facilities (as defined in the Interim DIP Order) were refinanced, subject to
              customary challenge periods.

              Except as specifically stated herein, real property lessors, equipment lessors, utility companies,
              and other parties which may hold security deposits or other security interests have not been
              listed on Schedule D. The Debtors have not listed on Schedule D any parties whose claims
              may be secured through rights of setoff, deposits, or advance payments posted by, or on behalf
              of, the Debtors, or judgment or statutory lien rights.

                                                            
4
       Interim Order (A) Authorizing Debtors to Enter Into Repurchase Agreement Facilities, Servicer Advance Facilities
       and Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the
       Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense Claims;
       (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic Stay;
       (F) Scheduling a Final Hearing; and (G) Granting Related Relief [ECF No. 53] (the “Interim DIP Order”).
                                                                          10
WEIL:\96975133\1\41703.0011 
  19-10412-jlg Doc 308              Filed 03/28/19 Entered 03/28/19 02:00:16              Main Document
                                                 Pg 12 of 182
 
   3. Schedules E/F

               a. Part 1. The claims listed on Part I arose and were incurred on various dates. A
                    determination of the date upon which each claim arose or was incurred would be
                    unduly burdensome and cost prohibitive. Accordingly, no such dates are included
                    for each claim listed on Part I. To the best of the Debtors’ knowledge, all claims
                    listed on Part I arose or were incurred before the Commencement Date. The Debtors
                    have not listed any tax, wage, or wage-related obligations that the Debtors have paid
                    pursuant to First Day Orders on Part I. The Debtors reserve their right to dispute or
                    challenge whether creditors listed on Part I are entitled to priority claims under the
                    Bankruptcy Code.

                    Claims owing to various taxing authorities to which the Debtors potentially may be
                    liable are included on Part I. Certain of such claims, however, may be subject to
                    ongoing audits and/or the Debtors may otherwise be unable to determine with
                    certainty the amount of the remaining claims listed on Part I. Therefore, the Debtors
                    have listed all such claims as contingent and unliquidated, pending final resolution
                    of ongoing audits or other outstanding issues.

               b. Part 2. The Debtors have exercised their reasonable efforts to list all liabilities on
                  Part 2 of each applicable Debtor. As a result of the Debtors’ consolidated operations,
                  however, Part 2 for each Debtor should be reviewed in these cases for a complete
                  understanding of the unsecured claims against the Debtors. Certain creditors listed
                  on Part 2 may owe amounts to the Debtors, and, as such, the Debtors may have valid
                  setoff and recoupment rights with respect to such amounts. The amounts listed on
                  Part 2 may not reflect any such right of setoff or recoupment, and the Debtors reserve
                  all rights to assert the same and to dispute and challenge any setoff and/or
                  recoupment rights that may be asserted against the Debtors by a creditor.
                  Additionally, certain creditors may assert mechanics’, materialman’s, or other
                  similar liens against the Debtors for amounts listed on Part 2. The Debtors reserve
                  their right to dispute and challenge the validity, perfection, and immunity from
                  avoidance of any lien purported to be perfected by a creditor listed on Part 2 of any
                  Debtor. In addition, certain claims listed on Part 2 may potentially be entitled to
                  priority under 11 U.S.C. § 503(b)(9).
                    The Debtors have made reasonable efforts to include all unsecured creditors on Part 2
                    including, but not limited to, trade creditors, landlords, utility companies, consultants,
                    and other service providers. The Debtors, however, believe that there are instances
                    where creditors have yet to provide proper invoices for prepetition goods or services.
                    While the Debtors maintain general accruals to account for these liabilities in
                    accordance with GAAP, these amounts are estimates and have not been included on
                    Part 2. The Debtors have included intercompany claim amounts in Part 2 estimated
                    as of January 31, 2019.
                    The Debtors’ accounting system tracks vendors using a number and unique name
                    assigned to each vendor. Because many vendors service multiple business areas for
                    the Debtors, there may be instances in which the same vendor has been assigned

                                                        11
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16              Main Document
                                                 Pg 13 of 182
 
                    multiple vendor numbers and variations of the vendor’s name. For purposes of Part
                    2, the Debtors have not aggregated all claims of such vendors with multiple vendor
                    numbers and/or names. Rather, the Debtors have separately listed the claims of such
                    vendors under each vendor number and name and should not be construed as giving
                    rise to duplicate claims to a vendor for the same services or goods delivered to a
                    Debtor. Unless otherwise noted, the claims listed on Part 2 are based on the Debtors’
                    books and records as of the Commencement Date. The Debtors have excluded
                    workers’ compensation claims from the Statements because the Debtors continue to
                    honor their workers’ compensation obligations in the ordinary course in accordance
                    with the Final Order (I) Authorizing Debtors to (A) Pay Employee Obligations, (B)
                    Continue Employee Benefit Programs, (II) and Granting Related Relief (ECF No.
                    207), entered on March 19, 2019.
                    Part 2 also contains information regarding pending litigation involving the Debtors.
                    In certain instances, the relevant Debtor that is the subject of the litigation is unclear
                    or undetermined. To the extent that litigation involving a particular Debtor has been
                    identified, however, such information is included on that Debtor’s Schedule E/F. The
                    amounts for these potential claims are listed as undetermined and marked as
                    contingent, unliquidated, and disputed in the Schedules. See Specific Note, SOFA 7
                    for a description of the litigation listed in Part 2.
                    Part 2 does not include certain balances including deferred liabilities, accruals, or
                    reserves. Such amounts are, however, reflected on the Debtors’ books and records as
                    required in accordance with GAAP. Such accruals primarily represent estimates of
                    liabilities and do not represent specific claims as of the Commencement Date.
                    The claims of individual creditors may not reflect credits and/or allowances due from
                    creditors to the applicable Debtor. The Debtors reserve all of their rights with respect
                    to any such credits and/or allowances, including the right to assert objections and/or
                    setoffs or recoupments with respect to same.
                    The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
                    non-priority unsecured claims, pursuant to the First Day Orders. To the extent
                    practicable, each Debtor’s Schedule E/F is intended to reflect the balance as of the
                    Commencement Date, adjusted for postpetition payments under some or all of the
                    First Day Orders. Each Debtor’s Schedule E/F will reflect some of the Debtor’s
                    payment of certain claims pursuant to the First Day Orders, and, to the extent an
                    unsecured claim has been paid or may be paid, it is possible such claim is not included
                    on Schedule E/F. Certain Debtors may pay additional claims listed on Schedule E/F
                    during these chapter 11 cases pursuant to the First Day Orders and other orders of the
                    Bankruptcy Court and the Debtors reserve all of their rights to update Schedule E/F
                    to reflect such payments or to modify the claims register to account for the satisfaction
                    of such claims. Additionally, Schedule E/F does not include potential rejection
                    damage claims, if any, of the counterparties to executory contracts and unexpired
                    leases that have been, or may be, rejected.

     4. Schedule G.    Although reasonable efforts have been made to ensure the accuracy of
          Schedule G regarding executory contracts and unexpired leases (collectively, the
          “Agreements”), the Debtors’ review process of the Agreements is ongoing and inadvertent
                                                        12
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16              Main Document
                                               Pg 14 of 182
 
          errors, omissions, or over-inclusion may have occurred. The Debtors may have entered into
          various other types of Agreements in the ordinary course of their businesses, such as
          indemnity agreements, supplemental agreements, amendments/letter agreements, and
          confidentiality agreements which may not be set forth in Schedule G. In addition, as
          described in herein, certain confidential information has been omitted from Schedule G.
          Omission of a contract or agreement from Schedule G does not constitute an admission that
          such omitted contract or agreement is not an executory contract or unexpired lease. Schedule
          G may be amended at any time to add any omitted Agreements. Likewise, the listing of an
          Agreement on Schedule G does not constitute an admission that such Agreement is an
          executory contract or unexpired lease or that such Agreement was in effect on the
          Commencement Date or is valid or enforceable. The Agreements listed on Schedule G may
          have expired or may have been modified, amended, or supplemented from time to time by
          various amendments, restatements, waivers, estoppel certificates, letters and other
          documents, instruments, and agreements which may not be listed on Schedule G.

          Executory contracts for short-term service orders that are oral in nature have not been
          included in Schedule G.

          Any and all of the Debtors’ rights, claims and causes of action with respect to the
          Agreements listed on Schedule G are hereby reserved and preserved, and as such, the
          Debtors hereby reserve all of their rights to (a) dispute the validity, status, or enforceability
          of any Agreements set forth on Schedule G, (b) dispute or challenge the characterization of
          the structure of any transaction, or any document or instrument related to a creditor’s claim,
          including, but not limited to, the Agreements listed on Schedule G, and (c) amend or
          supplement such Schedule as necessary.

          Certain of the Agreements listed on Schedule G may have been entered into by or on behalf
          of more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of
          the Agreements could not be specifically ascertained in every circumstance. In such cases,
          the Debtors have made reasonable efforts to identify the correct Debtor’s Schedule G on
          which to list the Agreement.

     5. Schedule H. The Debtors are party to various debt agreements which were executed by
          multiple Debtors and other domestic subsidiaries. The obligations of guarantors under
          prepetition secured credit agreements are noted on Schedule H for each individual Debtor.
          In the ordinary course of their businesses, the Debtors are involved in pending or threatened
          litigation and claims arising out of the conduct of their businesses. Some of these matters
          may involve multiple plaintiffs and defendants, some or all of whom may assert cross-claims
          and counter-claims against other parties. Because such claims are listed on each Debtor’s
          Schedule F and SOFA Part 3, as applicable, they have not been set forth individually on
          Schedule H. Furthermore, the Debtors may not have identified on Schedule H certain
          guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
          financings, debt instruments, and other such agreements. No claim set forth on the
          Schedules and Statements of any Debtor is intended to acknowledge claims of creditors that
          are otherwise satisfied or discharged by other Debtors or non-Debtors. Due to their
          voluminous nature, and to avoid unnecessary duplication, the Debtors have not included on
                                                      13
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16          Main Document
                                               Pg 15 of 182
 
          Schedule H debts for which more than one Debtor may be liable if such debts were already
          reflected on Schedule E/F or Schedule G for the respective Debtors subject to such debt. To
          the extent these Notes include notes specific to Schedules D-G, such Notes also apply to the
          co-Debtors listed in Schedule H. To the extent there are guarantees connected with any joint
          ventures to which the Debtor may be a party, such agreements are not identified in the
          Debtors’ Schedules. The Debtors reserve all of their rights to amend the Schedules to the
          extent that additional guarantees are identified or such guarantees are discovered to have
          expired or be unenforceable.
 




                                                    14
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 308                Filed 03/28/19 Entered 03/28/19 02:00:16   Main Document
                                                                        Pg 16 of 182
 
                     Specific Notes With Respect to the Debtors’ Statements of Financial Affairs

    1.             SOFA 1. The income stated in the Debtors’ response to SOFA 1 is consistent with the
                   consolidated sales disclosed in compliance with GAAP. The Debtors’ fiscal year ends on
                   the last day of each calendar year:

                         FY 2017: Comprised of 52 weeks ending December 31, 2017.

                         FY 2018: Comprised of 52 weeks ending December 31, 2018.

                         FY 2019: Comprised of 1 month ending January 31, 2019.


    2.             SOFA 3. The Debtors routinely transfer property, including money, title to properties, and
                   mortgage servicing rights in the ordinary course of business. In addition, the Debtors
                   routinely make payments to borrowers for refunds, insurance proceeds, overages and other
                   customer-related payments in the ordinary course of business. These Schedules and
                   Statements do not list such transfers of property made in the ordinary course of business
                   operations as described in the Debtors’ OCB Motions.5 As described in the Cash
                   Management Motion, the Debtors utilize an integrated, centralized cash management
                   system to collect, concentrate, and disburse funds generated by their operations. The
                   obligations of the Debtors are primarily paid by and through Ditech Financial LLC and
                   Reverse Mortgage Solutions, Inc., notwithstanding that certain obligations may be
                   obligations of one or more of the Debtors consistent with the Cash Management Motion.

                   The payments disclosed in SOFA 3 are based on payments made by the Debtors with
                   payment dates from November 12, 2018 to February 11, 2018. The actual dates that cash
                   cleared the Debtors’ bank accounts were not considered. The Debtors’ accounts payable
                   system does not include the corresponding payment clear dates and compiling this data
                   would have required a significant manual review of individual bank statements. It is
                   expected, however, that many payments included in SOFA 3 have payment clear dates that
                   are the same as payment dates (e.g., wires and other forms of electronic payments). The
                   response to SOFA 3 excludes disbursements or transfers listed on SOFA 4. Amounts still
                   owed to creditors will appear on the Schedules for each of the Debtors, as applicable.

                   All payments for services of any entities that provided consultation concerning debt
                   counseling or restructuring services, relief under the Bankruptcy Code, or preparation of a
                   petition in bankruptcy within one year immediately preceding the Commencement Date
                   are listed on SOFA 11 and are not listed on SOFA 3.

                                                            
5
       Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Continue Origination and Servicing of
       Forward Mortgage Loans in Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a
       Limited Basis to Facilitate Debtors Ongoing Operations, and (III) Scheduling a Final Hearing (ECF No. 9) and
       Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Continue Honoring Reverse Issuer and
       Servicing Obligations in the Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a
       Limited Basis to Facilitate Debtors Ongoing Operations, and (III) Scheduling a Final Hearing (ECF No. 10)
       (together, the “OCB Motions”).
                                                                          15
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 308                Filed 03/28/19 Entered 03/28/19 02:00:16   Main Document
                                                                        Pg 17 of 182
 
    3.             SOFA 4. For purposes of the Schedules and Statements, the Debtors define insiders as
                   (a) officers, directors, and anyone in control of a corporate debtor and their relatives;
                   (b) general partners of a partnership debtor and their relatives; (c) affiliates of the debtor
                   and insiders of such affiliates; (d) any managing agent of the debtor; and/or (e) individuals
                   listed as insiders in the Debtors’ KEIP Motion.6 The payroll-related amounts shown in
                   response to this question for any salary, bonus or additional compensation, and/or
                   severance payments are gross amounts that do not include reductions for amounts including
                   employee tax or benefit withholdings. To the extent that insiders receive benefits, such as
                   car allowances, those payments have been included as expense reimbursements to the
                   extent paid directly to the employee. The Debtors also issue corporate-paid credit cards
                   and reimburse direct business expenses incurred by insiders. Such business expenses have
                   not been included in SOFA 4. Home addresses for directors, employees, and former
                   employees identified as insiders have not been included in the Statements for privacy
                   reasons. Amounts still owed to creditors will appear on the Schedules for each of the
                   Debtors, as applicable.

    4.             SOFA 5. The Debtors routinely manage and sell properties in foreclosure as described in
                   the OCB Motions. Such properties have not been included in SOFA 5.

    5.             SOFA 7. The Debtors are engaged in the business of originating, selling, and servicing
                   residential real estate mortgage loans on behalf of the Debtors, their affiliates and other
                   third party investors. In the ordinary course of business and at any time, a number of the
                   mortgage loans the Debtors service are delinquent and in default. As part of the servicing
                   function, the Debtors are required to commence foreclosure proceedings against certain
                   borrowers and, if a foreclosure is not otherwise resolved, to complete the foreclosure sale
                   of the mortgaged property (collectively, the “Foreclosure Actions”). The Debtors manage
                   tens of thousands of Foreclosure Actions that were commenced either in the name of a
                   Debtor or third party investors. Such Foreclosure Actions are often contested, where the
                   borrower-defendant contests the foreclosure by filing an answer and affirmative defenses,
                   by seeking a temporary restraining order, or by filing counterclaims or cross-claims against
                   a Debtor entity. Furthermore, the Debtors manage hundreds of recovery and collection
                   matters (collectively, the “Recovery Actions”) on loans that they either own or service for
                   third-party investors. These are accounts where, for whatever reason, a Debtor or the third
                   party investor has decided not to pursue foreclosure, but to pursue collection activity
                   against the borrower-defendant. Generally, the Foreclosure Actions and Recovery Actions
                   commenced on behalf of the Debtors or third-party investors are not listed in the Schedules
                   and Statements because these matters (a) are handled by third party law firms, (b) do not
                   create an escalated litigation risk for the Debtors, and (c) do not give rise to claims against
                   the Debtors. Litigation that is listed in the Schedules and Statements includes commercial
                   litigation, class action litigation, and other litigation matters managed by the Debtors’ legal
                   departments because of claims asserted by or against the Debtors for money damages (the
                   “Escalated Actions”). The Debtors routinely track the Escalated Actions and the
                   Escalated Actions described in response to SOFA 7 are the pending proceedings of which
                   the Debtors are aware.
                                                            
6
       Motion of Debtors For Entry of an Order Approving Key Employee Incentive Program (ECF No. 228) (the “KEIP
       Motion”).
                                                                          16
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16            Main Document
                                               Pg 18 of 182
 

             The Debtors reserve all of their rights and defenses with respect to any and all listed
             Escalated Actions. The listing of any such suits and proceedings shall not constitute an
             admission by the Debtors of any liabilities or that the actions or proceedings were correctly
             filed against the Debtors or any affiliates of the Debtors. The Debtors also reserve their
             rights to assert that neither the Debtors nor any affiliate of the Debtors is an appropriate
             party to such actions or proceedings.

   6.        SOFA 9. The donations and/or charitable contributions listed in response to SOFA 9
             represent payments made to third parties during the applicable timeframe that were
             recorded as such within the Debtors books and records.

   7.        SOFA 11. All payments for services of any entities that provided consultation concerning
             debt counseling or restructuring services, relief under the Bankruptcy Code, or preparation
             of a petition in bankruptcy within one year immediately preceding the Commencement
             Date are listed on that Debtor’s response to SOFA 11. Additional information regarding
             the Debtors’ retention of professional service firms is more fully described in individual
             retention applications and related orders. In addition, the Debtors have listed payments
             made to professionals retained by the Debtors but not payments made to advisors of
             postpetition lenders or other parties on account of any applicable fee arrangements.

   8.        SOFA 13. The Debtors routinely transfer property, including money, title to properties,
             and mortgage servicing rights in the ordinary course of business. These Schedules and
             Statements do not list transfers of property made in the ordinary course of business as
             described in the OCB Motions.

   9.        SOFA 16. In the ordinary course of business in connection with their origination and
             servicing businesses, the Debtors collect certain personally identifiable information
             (“PII”), including but not limited to, their customers’ names, home address, social security
             numbers, and bank accounts. A list of categories of collected PII is included in the response
             to SOFA 16. The Debtors maintain a privacy policy regarding the use of PII.

   10.       SOFA 21. In the ordinary course of business, the Debtors utilize leased property as a
             function of their servicing business. Such leases are listed on the Debtors’ Schedule G.

   11.       SOFA 25. The Debtors have used their reasonable efforts to identify the beginning and
             ending dates of all businesses in which the Debtors were a partner or owned five percent
             or more of the voting or equity securities within the six years immediately preceding the
             Commencement Date. In certain instances, however, the dissolution dates of certain
             entities that are no longer in existence were not readily available and, therefore, are not
             included in SOFA 25.

   12.       SOFA 26. The Debtors provided financial statements in the ordinary course of business
             to certain parties for business, statutory, credit, financing and other reasons. Recipients
             include, among others, regulatory agencies, financial institutions, investment banks,
             debtholders and their legal and financial advisors. Financial statements have also been
             provided to other parties as requested, subject to customary non-disclosure requirements
                                                     17
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16     Main Document
                                               Pg 19 of 182
 
             where applicable.

    13.      SOFA 30. Any and all known disbursements to insiders of the Debtors have been listed
             in response to SOFA 4.
 




                                                 18
WEIL:\96975133\1\41703.0011 
              19-10412-jlg            Doc 308         Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                                   Pg 20 of 182
Reverse Mortgage Solutions, Inc.                                                                       Case Number:              19-10422

Schedule A/B: Assets — Real and Personal Property
      Part 1:         Cash and cash equivalents

1.    Does the debtor have any cash or cash equivalents?

              No. Go to Part 2.
              Yes. Fill in the information below.


     General description                                               Type of account          Last 4 digits of      Current value of
                                                                       (if applicable)          account #             debtor’s interest
                                                                                                (if applicable)


2.     Cash on hand
      2.1


3.     Checking, savings, money market, or financial brokerage accounts (Identify all)
      3.1    TEXAS CAPITAL BANK                                      OPERATING                         1223                       $179,672

      3.2    TEXAS CAPITAL BANK                                      OPERATING                         0966                       $100,012

      3.3    WELLS FARGO BANK NA                                     OPERATING                         0415                    $24,660,531

      3.4    WELLS FARGO BANK NA                                     OPERATING                         0970                       $924,772

      3.5    WELLS FARGO BANK NA                                     OPERATING                         8212                         $49,568

      3.6    WELLS FARGO BANK NA                                     OPERATING                         4350                         $34,040

      3.7    WELLS FARGO BANK NA                                     OPERATING                         7250                      $6,694,254

      3.8    WELLS FARGO BANK NA                                     OPERATING                         3265                          $3,000


4.     Other cash equivalents (Identify all)
      4.1



5.     Total of Part 1.                                                                                                        $32,645,850
       Add lines 2 through 4. Copy the total to line 80.




                                                           Page 1 of 1 to Schedule A/B Part 1
               19-10412-jlg             Doc 308             Filed 03/28/19 Entered 03/28/19 02:00:16        Main Document
                                                                         Pg 21 of 182
Reverse Mortgage Solutions, Inc.                                                                     Case Number:          19-10422

Schedule A/B: Assets — Real and Personal Property
      Part 2:          Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

              No. Go to Part 3.
              Yes. Fill in the information below.


     General description                                                                                        Current value of
                                                                                                                debtor’s interest




7.     Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit


        7.1     CENTRE GARDEN CITY, LLC.: LEASE- BUILDING                                                                     $16,404

        7.2     LENDINGTREE: MISC                                                                                              $2,500

        7.3     NEWCOURSE: SECURITY DEPOSIT                                                                                   $77,590

8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment


        8.1     PREPAID EXPENSES                                                                                            $653,726



9.     Total of Part 2                                                                                                      $750,220
       Add lines 7 through 8. Copy the total to line 81.




                                                                Page 1 of 1 to Schedule A/B Part 2
             19-10412-jlg           Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                            Main Document
                                                                  Pg 22 of 182
Reverse Mortgage Solutions, Inc.                                                                             Case Number:                19-10422

Schedule A/B: Assets — Real and Personal Property
      Part 3:       Accounts receivable
10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
            Yes. Fill in the information below.


 General description                                                             Face or requested       Doubtful or              Current value of
                                                                                 amount                  uncollectable            debtor’s interest



11.     Accounts receivable

        11a. 90 days old or less:                                                                    -                        =

        11b. Over 90 days old:                                                                       -                        =


        11c. All accounts receivable:                                                 $53,449,679    -                   $0   =         $53,449,679


12.     Total of Part 3                                                                                                                $53,449,679
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.




                                                           Page 1 of 1 to Schedule A/B Part 3
                                                                         19-10412-jlg                                            Doc 308                   Filed 03/28/19 Entered 03/28/19 02:00:16                                                                                                                  Main Document
                                                                                                                                                                        Pg 23 of 182




                                   In re: Ditech Holding Corporation, et al.,
                                   Intercompany Balance Matrix
                                   Based upon Balance Sheet dated 1/31/2019

                                                                                                                                                                                                                            Payable From
                                                                                                                                                                                            DEBTOR ENTITIES                                                                                                                                             NON‐FILING ENTITIES




                                                                                                                                                                                                                                                                                               Inc ge 
                                                                                                                                                                                                                                                                        LLC nt 
                                                                                                                                                                                 



                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                        LC
                                                                                                                                                                                                                                                                                                                                           y 
                                                                                                                                                                        Inc y 




                                                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                            edit



                                                                                                                                                                 ns L redit




                                                                                                                                                                                                                                                                                                                                                                                                         LC
                                                                                                                                                                                                                                                                                                                                                                                        II, 
                                                                                                                                                                                                                                                                                                                    an




                                                                                                                                                                                                                                                                                                                                      , LL
                                                                                                                                                                              c
                                                                                                                                              l 




                                                                                                                                                                                                                                                s, L set 




                                                                                                                                                                                                                                                                           e




                                                                                                                                                                                                                                                                                                                                                                   C, L
                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                  n L  
                                                                                                                                                                            g 
                                                                                                                                                            eva gen




                                                                                                                                                                                                                                                                                                                                       e
                                                                                         atio g 




                                                                                                                                        ncia




                                                                                                                                                                                                                                                                                                                                     LC
                                                                                                                                                                           LC
                                                                                                                                                                            .




                                                                                                                                                                          rp.




                                                                                                                                                                                                                                                                tio gem




                                                                                                                                                                                                                                                                                       tio ortg




                                                                                                                                                                                                                                                                                                                                                                                                          , L
                                                                                                                                                                      icin




                                                                                                                                                                                                                                                                                                                 mp



                                                                                                                                                                                                                                                                                                                                   ers
                                                                                                                                                                                                                                                                                                         LLC g Co  
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                         Cr




                                                                                                                                                                                                                                                                                                                                                                                                                           al 
                                                                                                                                                                                                                                                                                                                                                                                     RC
                                                                                              in




                                                                                                               ncy ce 




                                                                                                                                                                                                                                                                                                                 nt




                                                                                                                                                                                                                                                                                                                                  ‐09
                                                                                                                                                                       LC
                                                                                                                                                                         C




                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                    LC
                                                                                                                                                                     II L




                                                                                                                                                                                                                                                                                                                                                                BR




                                                                                                                                                                                                                                                                                                                                                                                                       CS
                                                                                                                                                                     Co
                                                                                             n




                                                                                                                                                          ldin t 




                                                                                                                                                                                                                                         Sys gage A
                                                                                                                                                                         




                                                                                                                                                           es ee 




                                                                                                                                                                         
                                                                                                                                                       of N nce A
                                                                                 Cor h Hold




                                                                                                                                                                                                                                                                                                                                                                                                                 Tru esidu
                                                                                                                                                                                                                                                                                                         Ho geme
                                                                                                                                                       LLC  Tree



                                                                                                                                                       Solu ree



                                                                                                                                                                  ree




                                                                                                                                                       Ser  Tree
                                                                                                                   LLC




                                                                                                                                                                                                                                                                                                                                                                             LLC EO B
                                                                                                                                 LLC h Fina




                                                                                                                                                                                                                                                                                                                     Acq r Rev
                                                                                                                                                                  da,
                                                                                                           Age suran




                                                                                                                                                       LLC  Serv




                                                                                                                                                                                                                                                                                  Solu se M
                                                                                                                                                       Ho tmen




                                                                                                                                                                                                                                                            Solu ana




                                                                                                                                                                                                                                                                                                                            018
                                                                                                                                                                gs I




                                                                                                                                                                                                                                                                   ns,




                                                                                                                                                                                                                                                                                          ns,




                                                                                                                                                                                                                                                                                                                             itio




                                                                                                                                                                                                                                                                                                                                                            EO




                                                                                                                                                                                                                                                                                                                                                                                                   EO
                                                                                                                                                               ing
                                                                                                                                                                  r
                                                                                                                                                            en T



                                                                                                                                                            en T




                                                                                                                                                            en T




                                                                                                                                                                                                                                                                                                         Ma r 
                                                                                                                                                                                                                                            tem
                                                                                                                                                             tio
                                                                                     p or




                                                                                                                                                                                                                                                                 M




                                                                                                                                                                                                                                                                                                                         uis
                                                                                                                                                                                                                                                                                                            ldin




                                                                                                                                                                                                                                                                                                                                                           S R



                                                                                                                                                                                                                                                                                                                                                                                S R



                                                                                                                                                                                                                                                                                                                                                                                                 S R
                                                                                                                                                                                                                                                                                                                        S 2




                                                                                                                                                                                                                                                                                                                                                                                                                    n‐R
                                                                                                                                                           ura
                                                                                                                                                            en




                                                                                                                                                            en




                                                                                                                                                                                                                                                                                                                                                                                                                    sts
                                                                                                                                                                                                                                                                                                             lte




                                                                                                                                                                                                                                                                                                                        lte
                                                                                                                                                           vic

                                                                                                                                                           rix




                                                                                                                                                                                                                                                                                       er




                                                                                                                                                                                                                                                                                                             na
                                                                                    ec




                                                                                                                                    ec
                                                                                                              In




                                                                                                                                                                                                                                            rt




                                                                                                                                                                                                                                                            REO




                                                                                                                                                                                                                                                                                  R ev
                                                                                                                                                       Gre



                                                                                                                                                       Gre



                                                                                                                                                       Gre




                                                                                                                                                       Gre




                                                                                                                                                       Gre




                                                                                                                                                                                                                                                                                                                     RM




                                                                                                                                                                                                                                                                                                                                                         RM



                                                                                                                                                                                                                                                                                                                                                                             RM



                                                                                                                                                                                                                                                                                                                                                                                               RM
                                                                                                                                                                                                                                         Mo




                                                                                                                                                                                                                                                                                                         Wa




                                                                                                                                                                                                                                                                                                                     Wa
                                                                                                                                                       Ma
                                                                                                                                                       Inv
                                                                                 Dit




                                                                                                                                 Dit




                                                                                                                                                                                                                                                                                                                                                                                                                 No
                                                                                                                                                       Ins
                                                                                                                                                                                                                                                                                                                                                                                                                                 Receivable Total
                                                                                                           DF




                                   Ditech Holding Corporation                                              $  1,597,411.89                                                                                               $  36,067.00                       $     154,204.70 $  59,952,805.73                                                                                                                                     $   61,740,489.32
                                   DF Insurance Agency LLC                                                                       $      6,622,517.01                                                                                                                                                                                                                                                                              $     6,622,517.01
                                   Ditech Financial LLC                          $   297,319,113.32                                                                    $          27.04                                  $        805.31 $  1,367,183.16 $  3,522,466.47 $  20,858,938.85                                                                                                                                         $ 323,068,534.15
                 DEBTOR ENTITIES




                                   Green Tree Credit LLC                                                                                                                                                                                                                                                                                                                                                                          $                       ‐
                                   Green Tree Credit Solutions LLC                                                                                                                                                                                                                                                                                                                                                                $                       ‐
Receivable to




                                   Green Tree Insurance Agency of Nevada, Inc.                                                                                                                                                                                                                                                                                                                                                    $                       ‐
                                   Green Tree Investment Holdings III LLC                                                                                                                                                                                                                                                                                                                                                         $                       ‐
                                   Green Tree Servicing Corp.                                                                                                                                                                                                                                                                                                                                                                     $                       ‐
                                   Marix Servicing LLC                                                                                                                                                                                                                                                                                                                                                                            $                       ‐
                                   Mortgage Asset Systems, LLC                   $          159,628.37                                                                                                                                                                                                                                                                                                                            $         159,628.37
                                   REO Management Solutions, LLC                                                                                                                                                                                                                  $    7,668,402.04                                                                                                                               $     7,668,402.04
                                   Reverse Mortgage Solutions, Inc.                                        $          5,087.40                                                                                                          $     803,910.46                                                                              $  420,037.66                                            $  811,998.82                      $     2,041,034.34
                                   Walter Management Holding Company LLC                                                                                                                                                                                                                                                                                                                                                          $                       ‐
                                   Walter Reverse Acquisition LLC                                                                                                                                                                                                                                                                                                                                                                 $                       ‐
                                   RMS 2018‐09, LLC                              $          278,457.00                                                                                                                                                                                                                                                                                                                            $         278,457.00
                NON‐FILING 




                                   RMS REO BRC, LLC                              $             68,183.00                                                                                                                                                                          $          32,341.49                                                                                                                            $         100,524.49
                 ENTITES




                                   RMS REO BRC II, LLC                                                                                                                                                                                                                            $          61,279.53                                                                                                                            $           61,279.53
                                   RMS REO CS, LLC                               $             88,659.00                                                                                                                                                                                                                                                                                                                          $           88,659.00
                                   Non‐Residual Trusts                                                                           $   32,949,630.35                                                                                                                                                                                                                                                                                $   32,949,630.35

                                   Payable Total (Negative)                      $ (297,914,040.69) $ (1,602,499.29) $  (39,572,147.36) $        ‐        $        ‐   $         (27.04) $              ‐   $        ‐   $ (36,872.31) $ (2,171,093.62) $ (3,676,671.17) $ (88,573,767.64) $                     ‐       $        ‐   $ (420,037.66) $          ‐            $        ‐        $ (811,998.82) $        ‐          $                       ‐
           19-10412-jlg           Doc 308         Filed 03/28/19 Entered 03/28/19 02:00:16                        Main Document
                                                               Pg 24 of 182
Reverse Mortgage Solutions, Inc.                                                                        Case Number:              19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 4:          Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.


 General description                                                                           Valuation method used   Current value of
                                                                                               for current value       debtor’s interest




14. Mutual funds or publicly traded stocks not included in Part 1
      Name of fund or stock:

    14.1


15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC, partnership,
    or joint venture
      Name of entity:

    15.1   INVESTMENT IN SUBSIDIARY - MORTGAGE ASSET SYSTEMS, LLC                                  NET BOOK                     Undetermined
           (OWNERSHIP: 100.0%)


    15.2   INVESTMENT IN SUBSIDIARY - REO MANAGEMENT SOLUTIONS, LLC                                NET BOOK                     Undetermined
           (OWNERSHIP: 100.0%)


    15.3   INVESTMENT IN SUBSIDIARY - RMS 2018-09, LLC (OWNERSHIP: 100.0%)                         NET BOOK                     Undetermined


    15.4   INVESTMENT IN SUBSIDIARY - RMS REO BRC II, LLC (OWNERSHIP:                              NET BOOK                     Undetermined
           100.0%)


    15.5   INVESTMENT IN SUBSIDIARY - RMS REO BRC, LLC (OWNERSHIP:                                 NET BOOK                     Undetermined
           100.0%)


    15.6   INVESTMENT IN SUBSIDIARY - RMS REO CS, LLC (OWNERSHIP: 100.0%)                          NET BOOK                     Undetermined


16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
      Describe:

    16.1



17. Total of Part 4
                                                                                                                               Undetermined
    Add lines 14 through 16. Copy the total to line 83.




                                                          Page 1 of 1 to Schedule A/B Part 4
           19-10412-jlg             Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                        Main Document
                                                               Pg 25 of 182
Reverse Mortgage Solutions, Inc.                                                                       Case Number:           19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 5:         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

           No. Go to Part 6.
           Yes. Fill in the information below.


 General description                                        Date of the last      Net book value of   Valuation method   Current value of
                                                            physical inventory    debtor's interest   used for current   debtor’s interest
                                                                                  (Where available)   value


19. Raw materials
    19.1

20. Work in progress
    20.1

21. Finished goods, including goods held for resale
    21.1

22. Other Inventory or supplies
    22.1



23. Total of Part 5.
    Add lines 19 through 22. Copy the total to line 84.


24. Is any of the property listed in Part 5 perishable?
           No
           Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           No
           Yes.        Book Value                            Valuation method                         Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

           No
           Yes




                                                          Page 1 of 1 to Schedule A/B Part 5
            19-10412-jlg                  Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                                   Pg 26 of 182
Reverse Mortgage Solutions, Inc.                                                                       Case Number:                19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 6:             Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

            No. Go to Part 7.
            Yes. Fill in the information below.


 General description                                                      Net book value of    Valuation method         Current value of
                                                                          debtor's interest    used for current value   debtor’s interest
                                                                          (Where available)


28. Crops—either planted or harvested
     28.1

29. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     29.1

30. Farm machinery and equipment
     (Other than titled motor vehicles)

     30.1

31. Farm and fishing supplies, chemicals, and feed
     31.1

32. Other farming and fishing-related property not already listed in Part 6
     32.1


33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.


34. Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor’s property stored at the cooperative?

                  No
                  Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

            No
            Yes.        Book Value                            Valuation method                        Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?

            No
            Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 1 of 1 to Schedule A/B Part 6
              19-10412-jlg           Doc 308        Filed 03/28/19 Entered 03/28/19 02:00:16                        Main Document
                                                                 Pg 27 of 182
Reverse Mortgage Solutions, Inc.                                                                       Case Number:                19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 7:          Office furniture, fixtures, and equipment; and collectibles - detail
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

            No. Go to Part 8.
            Yes. Fill in the information below.


 General description                                                     Net book value of     Valuation method         Current value of
                                                                         debtor's interest     used for current value   debtor’s interest
                                                                         (Where available)



39. Office furniture

     39.1    FURNITURE AND FIXTURES                                                  $2,645         NET BOOK                          $2,645




40. Office fixtures

     40.1




41. Office equipment, including all computer equipment and communication systems equipment and software

     41.1    COMPUTER HARDWARE                                                     $17,586          NET BOOK                         $17,586



     41.2    COMPUTER SOFTWARE                                                                      NET BOOK                     Undetermined



     41.3    OFFICE EQUIPMENT                                                        $1,391         NET BOOK                          $1,391




42. Collectibles

     42.1




43. Total of Part 7                                                                                                                  $21,622
    Add lines 39 through 42. Copy the total to line 86.


44. Is a depreciation schedule available for any of the property listed in Part 7?

            No
            Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 1 of 1 to Schedule A/B Part 7
            19-10412-jlg              Doc 308            Filed 03/28/19 Entered 03/28/19 02:00:16                          Main Document
                                                                      Pg 28 of 182
Reverse Mortgage Solutions, Inc.                                                                               Case Number:                19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

            No. Go to Part 9.
            Yes. Fill in the information below.


 General description                                                               Net book value of   Valuation method         Current value of
                                                                                   debtor's interest   used for current value   debtor’s interest
                                                                                   (Where available)




47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

     47.1


48. Watercraft, trailers, motors, and related accessories
     Examples: Boats, trailers, motors, floating homes, personal watercraft, and fishing vessels

     48.1


49. Aircraft and accessories

     49.1


50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)

     50.1



51. Total of Part 8
    Add lines 47 through 50. Copy the total to line 87.


52. Is a depreciation schedule available for any of the property listed in Part 8?

            No
            Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

            No
            Yes




                                                                Page 1 of 1 to Schedule A/B Part 8
             19-10412-jlg           Doc 308         Filed 03/28/19 Entered 03/28/19 02:00:16                            Main Document
                                                                 Pg 29 of 182
Reverse Mortgage Solutions, Inc.                                                                            Case Number:             19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 9:         Real property - detail

54. Does the debtor own or lease any real property?

           No. Go to Part 10.
           Yes. Fill in the information below.


Description and location of property                         Nature and extent       Net book value of      Valuation method   Current value of
Include street address or other description such as          of debtor’s             debtor's interest      used for current   debtor’s interest
Assessor Parcel Number (APN), and type of property           interest in             (Where available)      value
(for example, acreage, factory, warehouse, apartment         property
or office building), if available.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

   55.1   LEASEHOLD IMPROVEMENTS (: NOT                                                    $3,142,560           NET BOOK             $3,142,560
          AVAILABLE )



56. Total of Part 9                                                                                                                  $3,142,560
    Add the current value on all Question 55 lines and entries from any additional sheets. Copy the total to line 88.


57. Is a depreciation schedule available for any of the property listed in Part 9?

           No
           Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

           No
           Yes




                                                         Page 1 of 1 to Schedule A/B Part 9
              19-10412-jlg           Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                    Main Document
                                                               Pg 30 of 182
Reverse Mortgage Solutions, Inc.                                                                 Case Number:                19-10422

Schedule A/B: Assets — Real and Personal Property
  Part 10:          Intangibles and intellectual property - detail

59. Does the debtor have any interests in intangibles or intellectual property?

            No. Go to Part 11.
            Yes. Fill in the information below.


 General description                                                 Net book value of   Valuation method         Current value of
                                                                     debtor's interest   used for current value   debtor’s interest
                                                                     (Where available)



60. Patents, copyrights, trademarks, and trade secrets

    60. 1    MORTGAGE ASSET SYSTEMS (LOGO)-                                                  UNKNOWN                       Undetermined
             REGISTRATION NUMBER 4463542 DATED 1/7/2014

    60. 2    REO CENTRAL (LOGO)- REGISTRATION NUMBER                                         UNKNOWN                       Undetermined
             4365970 DATED 7/9/3013

    60. 3    REO LEASING SOLUTIONS (LOGO)- REGISTRATION                                      UNKNOWN                       Undetermined
             NUMBER 4236035 DATED 11/6/2012

    60. 4    REO MANAGEMENT SOLUTIONS (LOGO)-                                                UNKNOWN                       Undetermined
             REGISTRATION NUMBER 4362376 DATED 7/2/2013

    60. 5    REVERSE MORTGAGE SOLUTIONS-                                                     UNKNOWN                       Undetermined
             REGISTRATION NUMBER N/A DATED 410/13/2015

    60. 6    RM COMPASS- REGISTRATION NUMBER 3558675                                         UNKNOWN                       Undetermined
             DATED 31/6/2009

    60. 7    RM NAVIGATOR- REGISTRATION NUMBER 3550915                                       UNKNOWN                       Undetermined
             DATED 12/23/2008

    60. 8    RMS (LOGO)- REGISTRATION NUMBER 3523171                                         UNKNOWN                       Undetermined
             DATED 10/28/2008

    60. 9    RMS (LOGO)- REGISTRATION NUMBER 4882946                                         UNKNOWN                       Undetermined
             DATED 1/5/2016

    60. 10 S3 (LOGO)- REGISTRATION NUMBER 4192836                                            UNKNOWN                       Undetermined
           DATED 8/21/2012

    60. 11 SECURITY 1 - FINDING YOUR FUTURE (LOGO)-                                          UNKNOWN                       Undetermined
           REGISTRATION NUMBER 4875778 DATED 12/22/2015

    60. 12 SECURITY 1 (LOGO)- REGISTRATION NUMBER                                            UNKNOWN                       Undetermined
           4875777 DATED 12/22/2015

    60. 13 SECURITY 1 LENDING (LOGO)- REGISTRATION                                           UNKNOWN                       Undetermined
           NUMBER 4651346 DATED 12/9/2014

    60. 14 SECURITY 1 LENDING- REGISTRATION NUMBER                                           UNKNOWN                       Undetermined
           4651345 DATED 12/9/2014

    60. 15 SECURITY 1- REGISTRATION NUMBER 4875769                                           UNKNOWN                       Undetermined
           DATED 10/22/2015

    60. 16 SECURITY 1- REGISTRATION NUMBER N/A DATED                                         UNKNOWN                       Undetermined
           10/13/2015

    60. 17 SPECIALTY SERVICING SOLUTIONS (LOGO)-                                             UNKNOWN                       Undetermined
           REGISTRATION NUMBER 4304530 DATED 3/19/2013

61. Internet domain names and websites

    61. 1    FINANCINGLONGEVITY.COM                                                              N/A                       Undetermined

                                                         Page 1 of 3 to Exhibit AB-10
            19-10412-jlg    Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16     Main Document
                                                      Pg 31 of 182
Reverse Mortgage Solutions, Inc.                                              Case Number:    19-10422

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 2   FINANCINGLONGEVITY.INFO                                            N/A            Undetermined

   61. 3   FINANCINGLONGEVITY.NET                                             N/A            Undetermined

   61. 4   FINANCINGLONGEVITY.ORG                                             N/A            Undetermined

   61. 5   HERMIT-SP.COM                                                      N/A            Undetermined

   61. 6   MASYSTEMS.CO                                                       N/A            Undetermined

   61. 7   MASYSTEMS.COM                                                      N/A            Undetermined

   61. 8   MASYSTEMSFTP.COM                                                   N/A            Undetermined

   61. 9   MYREOCENTRAL.COM                                                   N/A            Undetermined

   61. 10 MYREO-CENTRAL.COM                                                   N/A            Undetermined

   61. 11 MYREOCENTRAL.NET                                                    N/A            Undetermined

   61. 12 MYREVERSEMTGLOAN.COM                                                N/A            Undetermined

   61. 13 MYRMAPPS.COM                                                        N/A            Undetermined

   61. 14 MYRMLOAN.COM                                                        N/A            Undetermined

   61. 15 REO-CENTRAL.COM                                                     N/A            Undetermined

   61. 16 REOCENTRALONLINE.COM                                                N/A            Undetermined

   61. 17 REO-CENTRALONLINE.COM                                               N/A            Undetermined

   61. 18 REOCENTRALONLINE.NET                                                N/A            Undetermined

   61. 19 REOCENTRALSITE.COM                                                  N/A            Undetermined

   61. 20 REO-CENTRALSITE.COM                                                 N/A            Undetermined

   61. 21 REOTOSELL.COM                                                       N/A            Undetermined

   61. 22 REOTOSELL.NET                                                       N/A            Undetermined

   61. 23 REVERSEMORTGAGESERVICING.NET                                        N/A            Undetermined

   61. 24 REVERSEMORTGAGESOLUTIONS.CO                                         N/A            Undetermined

   61. 25 REVMORTGAGES.NET                                                    N/A            Undetermined

   61. 26 REVMORTGAGESOLUTIONS.COM                                            N/A            Undetermined

   61. 27 REVMORTGAGESOLUTIONS.NET                                            N/A            Undetermined

   61. 28 RMCOMPASS.COM                                                       N/A            Undetermined

   61. 29 RMNAV.COM                                                           N/A            Undetermined

   61. 30 RMNAV.NET                                                           N/A            Undetermined

   61. 31 RMNAVIGATOR.COM                                                     N/A            Undetermined

   61. 32 RMNAVIGATOR.NET                                                     N/A            Undetermined

   61. 33 RMSHOMELOANS.COM                                                    N/A            Undetermined

   61. 34 RMSINC.CO                                                           N/A            Undetermined

   61. 35 RMSNAV.COM                                                          N/A            Undetermined


                                               Page 2 of 3 to Exhibit AB-10
             19-10412-jlg          Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                    Main Document
                                                                 Pg 32 of 182
Reverse Mortgage Solutions, Inc.                                                                       Case Number:               19-10422

Schedule A/B: Assets — Real and Personal Property
  Part 10:        Intangibles and intellectual property - detail

    61. 36 RMSNAV.NET                                                                                  N/A                       Undetermined

    61. 37 RMSNAVIGATOR.COM                                                                            N/A                       Undetermined

    61. 38 RMSNAVIGATOR.NET                                                                            N/A                       Undetermined

    61. 39 SECURITYONELENDING.COM                                                                      N/A                       Undetermined

    61. 40 THEREOCENTRAL.COM                                                                           N/A                       Undetermined

    61. 41 THEREO-CENTRAL.COM                                                                          N/A                       Undetermined

    61. 42 THEREVERSESPECIALISTS.COM                                                                   N/A                       Undetermined

62. Licenses, franchises, and royalties

    62. 1

63. Customer lists, mailing lists, or other compilations

    63. 1

64. Other intangibles, or intellectual property

    64. 1   SERVICING RIGHTS, NET                                             $2,769,548          NET BOOK                       $2,769,548

65. Goodwill

    65. 1


66. Total of Part 10                                                                                                             $2,769,548
    Add lines 60 through 65. Copy the total to line 89.


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and
    107)?

            No
            Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

            No
            Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

            No
            Yes




                                                           Page 3 of 3 to Exhibit AB-10
            19-10412-jlg               Doc 308            Filed 03/28/19 Entered 03/28/19 02:00:16            Main Document
                                                                       Pg 33 of 182
Reverse Mortgage Solutions, Inc.                                                                   Case Number:                19-10422

Schedule A/B: Assets — Real and Personal Property
  Part 11:           All other assets
70. Does the debtor own any other assets that have not yet been reported on this form? Include all interests in executory
    contracts and unexpired leases not previously reported on this form.

            No. Go to Part 12.
            Yes. Fill in the information below.


 General description                                                                                                 Current value of
                                                                                                                     debtor’s interest




71. Notes receivable
       Description (include name of obligor)

    71.1   Owned loans Reverse Buy Out, Net                                                                             $1,010,304,984




72. Tax refunds and unused net operating losses (NOLs)
       Description (for example, federal, state, local)

    72.1




73. Interests in insurance policies or annuities

    73.1




74. Causes of action against third parties (whether or not a lawsuit has been filed)

    74.1   Potential action against the Department of Housing and Urban Development                                         Undetermined

             Nature of claim: Collection of debenture interest
             Amount requested: Not Available

75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set
    off claims

    75.1




76. Trusts, equitable or future interests in property

    76.1




77. Other property of any kind not already listed Examples: Season tickets, country club membership
       Examples: Season tickets, country club membership

    77.1   FSI Non-Accrt Va Allw - REO                                                                                      $1,293,050




                                                             Page 1 of 2 to Schedule A/B Part 11
            19-10412-jlg            Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                  Pg 34 of 182
Reverse Mortgage Solutions, Inc.                                                                       Case Number:             19-10422

Schedule A/B: Assets — Real and Personal Property
   Part 11:        All other assets

  General description                                                                                                 Current value of
                                                                                                                      debtor’s interest




77. Other property of any kind not already listed Examples: Season tickets, country club membership
       Examples: Season tickets, country club membership

     77.2   Reverse Owned Buyouts                                                                                           $15,665,412




78. Total of Part 11
                                                                                                                         $1,027,263,446
     Add lines 71 through 77. Copy the total to line
     90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

            No
            Yes




                                                           Page 2 of 2 to Schedule A/B Part 11
            19-10412-jlg            Doc 308           Filed 03/28/19 Entered 03/28/19 02:00:16                           Main Document
                                                                   Pg 35 of 182
Reverse Mortgage Solutions, Inc.                                                                              Case Number:             19-10422

Schedule A/B: Assets — Real and Personal Property
  Part 12:          Summary

In Part 12 copy all of the totals from the earlier parts of the form.

  Type of property                                                                  Current value of         Current value of   Total of all property
                                                                                    personal property         real property


80.    Cash, cash equivalents, and financial assets. Copy line 5, Part 1.               $32,645,850

81.    Deposits and prepayments. Copy line 9, Part 2.                                      $750,220

82.    Accounts receivable. Copy line 12, Part 3.                                       $53,449,679

83.    Investments. Copy line 17, Part 4.                                                         $0

84.    Inventory. Copy line 23, Part 5.                                                           $0

85.    Farming and fishing-related assets. Copy line 33, Part 6.                                  $0

86.    Office furniture, fixtures, and equipment; and collectibles. Copy                    $21,622
       line 43, Part 7.

87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                                  $0

88.    Real property. Copy line 56, Part 9.                                                                       $3,142,560

89.    Intangibles and intellectual property. Copy line 66, Part 10.                     $2,769,548

90.    All other assets. Copy line 78, Part 11.                                      $1,027,263,446



91.    Total. Add lines 80 through 90 for each column.                               $1,116,900,365               $3,142,560
                                                                               a.                       b.



92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.                                                                   $1,120,042,925




                                                            Page 1 of 1 to Schedule A/B Part 12
                                     19-10412-jlg         Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                              Main Document
                                                                                        Pg 36 of 182
Reverse Mortgage Solutions, Inc.                                                                                                                                 Case Number:            19-10422

Schedule D: Creditors Who Have Claims Secured by Property

1.    Do any creditors have claims secured by debtor’s property?
             No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
             Yes. Fill in all of the information below.


      Part 1:       List Creditors Who Have Secured Claims
2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.

 Creditor's Name and Mailing Address, E-mail                   Co-      Insider     Co-      Date Claim was Incurred, Property Description,          C U     D    Amount of Claim   Value of Collateral
 Address & An Account Number                                 Interest              Debtor    Lien & Co-Interest Creditor

Secured Debt

2.1     BARCLAYS BANK PLC                                                                   PROPERTY DESCRIPTION: RMS SECOND                                        $340,846,274        $445,811,205
        ATTN: ELLEN KIERNAN                                                                 AMENDED AND RESTATED MASTER
        BARCLAYS BANK PLC- MORTGAGE FINANCE                                                 REPURCHASE AGREEMENT
        745 SEVENTH AVE; 4TH FLOOR
        NEW YORK, NY 10019




2.2     CREDIT SUISSE AG, CAYMAN ISLANDS                                                    PROPERTY DESCRIPTION: GUARANTOR TO THE                                  $961,355,635
        BRANCH                                                                              SECOND AMENDED AND RESTATED CREDIT
        ATTN: MEGAN E KANE                                                                  AGREEMENT
        CREDIT SUISSE SERVICES (USA) LLC
        ONE MADISON AVE
        NEW YORK, NY 10010




2.3     CREDIT SUISSE FIRST BOSTON MORTGAGE                                                 PROPERTY DESCRIPTION: RMS MASTER                                        $414,895,327        $519,869,881
        CAPITAL LLC                                                                         REPURCHASE AGREEMENT
        ATTN: MARGARET D DELLAFERA
        CREDIT SUISSE SERVICES (USA) LLC
        11 MADISON AVE
        NEW YORK, NY 10010




                                                                                     Page 1 of 5 to Schedule D Part 1
                             19-10412-jlg     Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                           Main Document
                                                                         Pg 37 of 182
Reverse Mortgage Solutions, Inc.                                                                                                           Case Number:            19-10422

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U   D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Secured Debt

2.4   WILMINGTON SAVINGS FUND SOCIETY, FSB                                   PROPERTY DESCRIPTION: GUARANTOR TO THE                            $253,895,875
      ATTN: GEOFFREY J LEWIS                                                 SECOND LIEN NOTES INDENTURE
      WILMINGTON SAVINGS AND FUND SOCIETY
      500 DELAWARE AVE
      WILMINGTON, DE 19801




                                                                                                                 Secured Debt Total:         $1,970,993,111




                                                                      Page 2 of 5 to Schedule D Part 1
                             19-10412-jlg     Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                           Main Document
                                                                         Pg 38 of 182
Reverse Mortgage Solutions, Inc.                                                                                                           Case Number:            19-10422

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U   D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Liens

2.5   COMMUNITY TRUST BANK                                                   DATE: 9/9/2014
      3838 OAK LAWN AVE
      STE P-100                                                              LIEN DESCRIPTION: UCC LIEN NO. 20143592995
      DALLAS, TX 75219




2.6   KONICA MINOLTA PREMIER FINANCE                                         DATE: 5/12/2015
      PO BOX 35701
      BILLINGS , MT                                                          LIEN DESCRIPTION: UCC LIEN NO. 20152022001




2.7   NATIONAL FOUNDERS LP                                                   DATE: 10/2/2018
      824 NORTH MARKET STREET
      SUITE 220                                                              LIEN DESCRIPTION: UCC LIEN NO. 20186811570
      WILMINGTON, DE 19801




2.8   SUTTON FUNDING LLC                                                     DATE: 10/19/2015
      2711 CENTREVILLE ROAD
      WILMINGTON, DE 19808                                                   LIEN DESCRIPTION: UCC LIEN NO. 20154775218




                                                                      Page 3 of 5 to Schedule D Part 1
                             19-10412-jlg     Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                           Main Document
                                                                         Pg 39 of 182
Reverse Mortgage Solutions, Inc.                                                                                                             Case Number:            19-10422

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U     D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Liens

2.9   TEXAS CAPITAL BANK, NATIONAL                                           DATE: 3/10/2014
      ASSOCIATION
      2000 MCKINNEY AVE                                                      LIEN DESCRIPTION: UCC LIEN NO. 20140923060
      STE 700
      DALLAS, TX 75201




                                                                                                                          Liens Total:




                                                                      Page 4 of 5 to Schedule D Part 1
                           19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16            Main Document
                                                                         Pg 40 of 182
Reverse Mortgage Solutions, Inc.                                                                                        Case Number:       19-10422

Schedule D: Creditors Who Have Claims Secured by Property

                                                                                                                        Amount of Claim


3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $1,970,993,111




                                                                    Page 5 of 5 to Schedule D Part 1
          19-10412-jlg            Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                            Main Document
                                                             Pg 41 of 182
Reverse Mortgage Solutions, Inc.                                                                           Case Number:                 19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 1:       List All Creditors with PRIORITY Unsecured Claims

1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.
             Yes. Go to line 2.
2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor
      has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 Creditor's Name, Mailing Address Including          Date Claim Was Incurred And       C U     D      Offset      Total Claim      Priority Amount
 Zip Code                                                  Account Number

Employee Severance

2.1     EMPLOYEE SEVERANCE                                    UNKNOWN                                           UNDETERMINED UNDETERMINED
        ADDRESS NOT PROVIDED
                                                   ACCOUNT NO.: NOT AVAILABLE

                                                                             Employee Severance Total:          UNDETERMINED UNDETERMINED




                                                        Page 1 of 16 to Schedule E/F Part 1
         19-10412-jlg       Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 42 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 1:     List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.2     AL DEPT OF REV BUSINESS                       UNKNOWN                                       UNDETERMINED UNDETERMINED
        PRIVILEGE DIV
        50 NORTH RIPLEY ST                   ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104

2.3     ALABAMA DEPARTMENT OF REVENUE        UNKNOWN                                                UNDETERMINED UNDETERMINED
        770 WASHINGTON AVE.
        RSA PLAZA - SUITE 580         ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104

2.4     ALABAMA MANUFACTURED HOUSING                  UNKNOWN                                       UNDETERMINED UNDETERMINED
        COMMISSION
        350 S DECATUR ST                     ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104

2.5     ALDINE INDEPENDENT SCHOOL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
        DISTRICT
        14909 ALDINE WESTFIELD RD            ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77032

2.6     ARIZONA DEPARTMENT OF REVENUE        UNKNOWN                                                UNDETERMINED UNDETERMINED
        1600 W MONROE ST
        PHOENIX, AZ 85038             ACCOUNT NO.: NOT AVAILABLE

2.7     ARKANSAS SECRETARY OF STATE                   UNKNOWN                                       UNDETERMINED UNDETERMINED
        STATE CAPITOL
        500 WOODLANE STREET, SUITE 256       ACCOUNT NO.: NOT AVAILABLE
        LITTLE ROCK, AR 72201

2.8     BEXAR COUNTY TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
        VISTA VERDE PLAZA BUILDING
        233 N. PECOS LA TRINIDAD             ACCOUNT NO.: NOT AVAILABLE
        SAN ANTONIO, TX 78207-3175

2.9     BOWIE COUNTY TAX ASSESSOR                     UNKNOWN                                       UNDETERMINED UNDETERMINED
        122A PLAZA WEST
        TEXARKANA, TX 75501                  ACCOUNT NO.: NOT AVAILABLE

2.10    CADDO PARISH TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
        501 TEXAS ST, RM 101
        SHREVEPORT, LA 71101                 ACCOUNT NO.: NOT AVAILABLE

2.11    CALIFORNIA BOARD OF                           UNKNOWN                                       UNDETERMINED UNDETERMINED
        EQUALIZATION
        3321 POWER INN RD., STE. 210         ACCOUNT NO.: NOT AVAILABLE

2.12    CALIFORNIA SECRETARY OF STATE                 UNKNOWN                                       UNDETERMINED UNDETERMINED
        1500 11TH STREET
        SACRAMENTO, CA 95814                 ACCOUNT NO.: NOT AVAILABLE

2.13    CALIFORNIA STATE FRANCHISE TAX                UNKNOWN                                       UNDETERMINED UNDETERMINED
        BOARD
        3321 POWER INN RD., SUITE 250        ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95826-3893


                                                 Page 2 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 43 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.14   CAMERON COUNTY TAX COLLECTOR                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       964 E. HARRISON
       BROWNSVILLE, TX 78521                 ACCOUNT NO.: NOT AVAILABLE

2.15   CITY OF MONTGOMERY LICENSING &                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       REV DIV
       25 WASHINGTON AVENUE - 3RD            ACCOUNT NO.: NOT AVAILABLE
       FLOOR
       MONTGOMERY, AL 36104

2.16   CITY OF TAMPA                                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       306 E. JACKSON STREET
       TAMPA, FL 33602                       ACCOUNT NO.: NOT AVAILABLE

2.17   CITY OF TUCSON                                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       255 W ALAMEDA
       CITY HALL, 1ST FLOOR                  ACCOUNT NO.: NOT AVAILABLE
       TUCSON, AZ 85701

2.18   CNMI TREASURER                                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       DEPARTMENT OF COMMERCE
       PO BOX 5795 CHRB                      ACCOUNT NO.: NOT AVAILABLE
       SAIPAN, MP 96950

2.19   CNMI TREASURER DEPARTMENT OF                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMERCE
       CAPITOL HILL                          ACCOUNT NO.: NOT AVAILABLE
       SAIPAN, MP 96950

2.20   COBB COUNTY TAX COMMISSION                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       736 WHITLOCK AVE STE 1
       MARIETTA, GA 30064                    ACCOUNT NO.: NOT AVAILABLE

2.21   COLBERT COUNTY REVENUE                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMISSION
       201 NORTH MAIN STREET                 ACCOUNT NO.: NOT AVAILABLE
       TUSCUMBIA, AL 35674

2.22   COLORADO BUREAU OF                             UNKNOWN                                       UNDETERMINED UNDETERMINED
       INVESTIGATION
       690 KIPLING STREET STE 3000           ACCOUNT NO.: NOT AVAILABLE
       DENVER, CO 80215

2.23   COLORADO SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       1700 BROADWAY, STE. 200
       DENVER, CO 80290                      ACCOUNT NO.: NOT AVAILABLE

2.24   COLORADO UNIFORM CONSUMER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       CREDIT
       1300 BROADWAY 6TH FL                  ACCOUNT NO.: NOT AVAILABLE
       DENVER, CO 80203




                                                 Page 3 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308        Filed 03/28/19 Entered 03/28/19 02:00:16                    Main Document
                                                       Pg 44 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.25   CONNECTICUT DEPT OF REVENUE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       SERVICES
       450 COLUMBUS BLVD                     ACCOUNT NO.: NOT AVAILABLE
       HARTFORD, CT 06103

2.26   CONNECTICUT SECRETARY OF STATE        UNKNOWN                                                UNDETERMINED UNDETERMINED
       30 TRINITY ST
       HARTFORD, CT 06115-0470        ACCOUNT NO.: NOT AVAILABLE

2.27   DALLAS COUNTY TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       1201 ELM STREET, SUITE 2600
       DALLAS, TX 75270                      ACCOUNT NO.: NOT AVAILABLE

2.28   DAVIDSON COUNTY REGISTER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       501 BROADWAY
       NASHVILLE, TN 37203                   ACCOUNT NO.: NOT AVAILABLE

2.29   DC DEPARTMENT OF CONSUMER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       AFFAIRS
       1100 4TH STREET SW                    ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20024

2.30   DELAWARE DIVISION OF                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       CORPORATIONS
       401 FEDERAL STREET, 4                 ACCOUNT NO.: NOT AVAILABLE
       DOVER, DE 19901

2.31   DELAWARE SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       401 FEDERAL ST., STE. 4
       DOVER, DE 19901                       ACCOUNT NO.: NOT AVAILABLE

2.32   DESOTO COUNTY TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       365 LOSHER STREET, STE 110
       HERNANDO, MS 38632                    ACCOUNT NO.: NOT AVAILABLE

2.33   DIST OF COLUMBIA OFFICE OF TAX &               UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       PO BOX 96166                          ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20090

2.34   DISTRICT OF COLUMBIA                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       OFFICE OF TAX & REVENUE
       1101 4TH ST SW #270                   ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20024

2.35   EAST BATON ROUGE PARISH                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       CITY HALL, 2ND FLOOR
       222 SAINT LOUIS STREET, ROOM 238      ACCOUNT NO.: NOT AVAILABLE
       BATON ROUGE, LA 70802

2.36   FAYETTE COUNTY REVENUE                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMISSION
       200 E. MAIN STREET                    ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40555


                                                 Page 4 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 45 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.37   FLORIDA DEPARTMENT OF REVENUE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       5050 WEST TENNESSEE STREET
       TALLAHASSEE, FL 32399                 ACCOUNT NO.: NOT AVAILABLE

2.38   FLORIDA DEPT OF STATE, DIVISION                UNKNOWN                                       UNDETERMINED UNDETERMINED
       OF CORPS
       2661 EXECUTIVE CENTER CIR W           ACCOUNT NO.: NOT AVAILABLE
       TALLAHASSEE, FL 32301

2.39   FLORIDA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       R.A. GRAY BUILDING
       500 SOUTH BRONOUGH STREET             ACCOUNT NO.: NOT AVAILABLE
       TALLAHASSEE, FL 32399-0250

2.40   GEORGIA DEPARTMENT OF BANKING                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       & FINANCE
       2990 BRANDYWINE ROAD, SUITE 200       ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30341-5565

2.41   GEORGIA DEPARTMENT OF REVENUE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
       1800 CENTURY BOULEVARD
       ATLANTA, GA 30345             ACCOUNT NO.: NOT AVAILABLE

2.42   GEORGIA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       313 WEST TOWER
       2 MARTIN LUTHER KING JR. DR.          ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30334-1530

2.43   GIBSON COUNTY CLERK & MASTERS                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       OFFICE
       204 N COURT SQUARE B                  ACCOUNT NO.: NOT AVAILABLE
       TRENTON, TN 38382

2.44   GIBSON COUNTY TRUSTEE                          UNKNOWN                                       UNDETERMINED UNDETERMINED
       1 COURT SQUARE 102
       TRENTON, TN 38382                     ACCOUNT NO.: NOT AVAILABLE

2.45   GUAM SECRETARY OF STATE                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       1240 ARMY DRIVE
       BARRIGADA, GU 96913                   ACCOUNT NO.: NOT AVAILABLE

2.46   HARRIS COUNTY CLERK                            UNKNOWN                                       UNDETERMINED UNDETERMINED
       201 CAROLINE, 3RD FLOOR
       HOUSTON, TX 77210                     ACCOUNT NO.: NOT AVAILABLE

2.47   HAWAII DEPT OF COMMERCE                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       & CONSUMER AFFAIRS
       335 MERCHANTS STREET                  ACCOUNT NO.: NOT AVAILABLE
       HONOLULU, HI 96813

2.48   HIDALGO COUNTY CLERKS OFFICE                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       100 N. CLOSNER
       EDINBURG, TX 78539                    ACCOUNT NO.: NOT AVAILABLE



                                                 Page 5 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 46 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.49   HILLSBOROUGH COUNTY TAX                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       COLLECTOR
       ATTN: DOUG BELDEN                     ACCOUNT NO.: NOT AVAILABLE
       2506 N. FALKENBURG ROAD
       TAMPA, FL 33619

2.50   HOUSTON COUNTY TAX COMMISSION        UNKNOWN                                                 UNDETERMINED UNDETERMINED
       462 N. OATES ST., 5TH FLOOR
       DOTHAN, AL 36303              ACCOUNT NO.: NOT AVAILABLE

2.51   IDAHO STATE TAX COMMISSION                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       800 PARK BLVD PLAZA IV
       BOISE, ID 83712-7742                  ACCOUNT NO.: NOT AVAILABLE

2.52   ILLINOIS SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       213 STATE CAPITAL
       SPRINGFIELD, IL 62756                 ACCOUNT NO.: NOT AVAILABLE

2.53   INDIANA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       200 W. WASHINGTON STREET, SUITE
       201                                   ACCOUNT NO.: NOT AVAILABLE
       INDIANAPOLIX, IN 46204

2.54   IOWA CONSUMER CREDIT                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       ADMINISTRATOR
       HOOVER BLDG                           ACCOUNT NO.: NOT AVAILABLE
       1305 E WALNUT ST
       DES MOINES, IA 50319

2.55   IOWA SECRETARY OF STATE                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       321 E. 12TH STREET
       DES MOINES, IA 50319                  ACCOUNT NO.: NOT AVAILABLE

2.56   JEFFERSON COUNTY CLERK                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       101 WEST BARRAQUE ST RM SUITE
       101                                   ACCOUNT NO.: NOT AVAILABLE
       PINE BLUFF, AR 71601

2.57   JEFFERSON COUNTY TREASURER              UNKNOWN                                              UNDETERMINED UNDETERMINED
       716 RICHARD ARRINGTON JR. BLVD N
       BIRMINGHAM, AL 35203             ACCOUNT NO.: NOT AVAILABLE

2.58   KANSAS SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       120 SW 10TH AVENUE
       TOPEKA, KS 66612                      ACCOUNT NO.: NOT AVAILABLE

2.59   KENTUCKY DEPARTMENT OF                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       6716 GRADE LANE, SUITE 910            ACCOUNT NO.: NOT AVAILABLE
       LOUISVILLE, KY 40213-3439

2.60   KENTUCKY SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       700 CAPITOL AVENUE, SUITE 118
       FRANKFORT, KY 40601                   ACCOUNT NO.: NOT AVAILABLE


                                                 Page 6 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 47 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.61   KING COUNTY                                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       500 FOURTH AVE, ROOM 600
       SEATTLE, WA 98104-2387                ACCOUNT NO.: NOT AVAILABLE

2.62   KNOX COUNTY TRUSTEE                            UNKNOWN                                       UNDETERMINED UNDETERMINED
       CITY COUNTY BUILDING
       400 MAIN STREET                       ACCOUNT NO.: NOT AVAILABLE
       KNOXVILLE, TN 37902

2.63   LEE COUNTY TREASURER                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       201 W. JEFFERSON ST. B
       TUPELO, MS 38804                      ACCOUNT NO.: NOT AVAILABLE

2.64   LEXINGTON COUNTY TREASURER                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       212 SOUTH LAKE DRIVE, SUITE 201
       LEXINGTON, SC 29072                   ACCOUNT NO.: NOT AVAILABLE

2.65   LEXINGTON-FAYETTE URBAN CNTY.                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       GOV'T
       200 EAST MAIN STREET                  ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40507

2.66   LEXINGTON-FAYETTE URBAN                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       COUNTY GOVT
       DIVISION OF REVENUE                   ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 14058
       LEXINGTON, KY 40512

2.67   LOUISIANA DEPT OF REVENUE &                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       TAXATION
       617 NORTH 3RD STREET                  ACCOUNT NO.: NOT AVAILABLE
       BATON ROUGE, LA 70802

2.68   LOUISIANA OFC OF FINANCIAL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       INSTITUTIONS
       8585 ARCHIVES AVENUE                  ACCOUNT NO.: NOT AVAILABLE
       BATON ROUGE, LA 70809

2.69   LOUISIANA SECRETARY OF STATE                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       8585 ARCHIVES AVENUE
       BATON ROUGE, LA 70809                 ACCOUNT NO.: NOT AVAILABLE

2.70   MADISON COUNTY CLERK                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       100 NORTHSIDE SQUARE
       HUNTSVILLE, AL 35801                  ACCOUNT NO.: NOT AVAILABLE

2.71   MADISON COUNTY TREASURER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       171 COBBLESTONE DRIVE
       MADISON, MS 39110                     ACCOUNT NO.: NOT AVAILABLE

2.72   MAINE SECRETARY OF STATE                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       148 STATE HOUSE STATION
       AUGUSTA, ME 04333                     ACCOUNT NO.: NOT AVAILABLE



                                                 Page 7 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 48 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.73   MARIANA ISLANDS OFFICE OF THE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       GOVERNOR
       1ST FLOOR DEPT OF COMMERCE            ACCOUNT NO.: NOT AVAILABLE
       BLDG.
       CAPITAL HILL, CALLER BOX 10007
       SAIPAN, MP 96950

2.74   MARYLAND DEPT OF ASSESSMENTS                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       & TAXATION
       301 W. PRESTON ST.                    ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21201-2395

2.75   MASSACHUSETTS DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       200 ARLINGTON ST                      ACCOUNT NO.: NOT AVAILABLE
       CHELSEA, MA 02150

2.76   MASSACHUSETTS SECRETARY                UNKNOWN                                               UNDETERMINED UNDETERMINED
       OF THE COMMONWEALTH
       ONE ASHBURTON PLACE, 17TH FLOOR ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02108-1512

2.77   MASSACHUSETTS SECRETARY OF            UNKNOWN                                                UNDETERMINED UNDETERMINED
       STATE
       ONE ASHBURTON PLACE, ROOM 1717 ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02108

2.78   MI DEPT - LICENSING & REGULATORY        UNKNOWN                                              UNDETERMINED UNDETERMINED
       AFFAIRS
       611 W. OTTAWA STREET             ACCOUNT NO.: NOT AVAILABLE
       LANSING, MI 48909

2.79   MICHIGAN SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       611 OTTAWA STREET
       LANSING, MI 48909                     ACCOUNT NO.: NOT AVAILABLE

2.80   MINNESOTA DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMERCE
       85 - 7TH PLACE E STE 500              ACCOUNT NO.: NOT AVAILABLE
       SAINT PAUL, MN 55101-2198

2.81   MINNESOTA DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       MAIL STATION 1275                     ACCOUNT NO.: NOT AVAILABLE
       SAINT PAUL, MN 55145

2.82   MISSISSIPPI DEPARTMENT OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       500 CLINTON CENTER DRIVE              ACCOUNT NO.: NOT AVAILABLE
       CLINTON, MS 39056

2.83   MISSISSIPPI SECRETARY OF STATE                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       401 MISSISSIPPI STREET
       JACKSON, MS 39201                     ACCOUNT NO.: NOT AVAILABLE



                                                 Page 8 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 49 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.84   MONTANA DEPARTMENT OF REVENUE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
       340 N LAST CHANCE GULCH
       HELENA, MT 59604              ACCOUNT NO.: NOT AVAILABLE

2.85   MONTANA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       1301 E 6TH AVE
       HELENA, MT 59601                      ACCOUNT NO.: NOT AVAILABLE

2.86   MONTGOMERY COUNTY CLERK                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       101 SOUTH LAWRENCE STREET
       MONTGOMERY, AL 36104                  ACCOUNT NO.: NOT AVAILABLE

2.87   MONTGOMERY COUNTY TREASURER                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       755 ROANOKE ST 1B
       CHRISTIANSBURG, VA 24073              ACCOUNT NO.: NOT AVAILABLE

2.88   NEBRASKA SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       1445 K ST., SUITE 2300
       LINCOLN, NE 68508                     ACCOUNT NO.: NOT AVAILABLE

2.89   NEVADA BROKER ASSESSMENT                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       1830 COLLEGE PARKWAY, SUITE 100
       CARSON CITY, NV 89706                 ACCOUNT NO.: NOT AVAILABLE

2.90   NEVADA FINANCIAL INSTITUTIONS                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       DIVISION
       1830 COLLEGE PARKWAY, SUITE 100       ACCOUNT NO.: NOT AVAILABLE
       CARSON CITY, NV 89706

2.91   NEVADA SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       3301 MALIBOU AVENUE
       PAHRUMP, NV 89048                     ACCOUNT NO.: NOT AVAILABLE

2.92   NEVADA SERVICER                                UNKNOWN                                       UNDETERMINED UNDETERMINED
       1830 COLLEGE PARKWAY, SUITE 100
       CARSON CITY, NV 89706                 ACCOUNT NO.: NOT AVAILABLE

2.93   NEW HAMPSHIRE DEPT OF REVENUE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       ADMIN
       109 PLEASANT ST                       ACCOUNT NO.: NOT AVAILABLE
       CONCORD, NH 03301

2.94   NEW HAMPSHIRE SECRETARY OF                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       STATE
       107 NORTH MAIN STREET, ROOM 204       ACCOUNT NO.: NOT AVAILABLE
       CONCORD, NH 03301

2.95   NEW JERSEY DIVISION OF TAXATION                UNKNOWN                                       UNDETERMINED UNDETERMINED
       50 BARRACK ST
       TRENTON, NJ 08695                     ACCOUNT NO.: NOT AVAILABLE

2.96   NEW JERSEY SECRETARY OF STATE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       125 W STATE STREET
       TRENTON, NJ 08608                     ACCOUNT NO.: NOT AVAILABLE

                                                 Page 9 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 50 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.97   NEW MEXICO SECRETARY OF STATE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       325 DON GASPAR
       SUITE 300                             ACCOUNT NO.: NOT AVAILABLE
       SANTA FE, NM 87501

2.98   NEW MEXICO TAXATION & REVENUE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       DEPARTMENT
       1200 SOUTH ST. FRANCIS DRIVE          ACCOUNT NO.: NOT AVAILABLE
       SANTA FE, NM 87502

2.99   NEW YORK CITY DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       FINANCE
       66 JOHN STREET, ROM 104               ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10038

2.100 NEW YORK DEPARTMENT OF FINANCE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
      NYS TAX DEPARTMENT, CORP. TAX
      PROCESSING                     ACCOUNT NO.: NOT AVAILABLE
      90 COHOES AVE
      GREEN ISLAND, NY 12183-1515

2.101 NEW YORK DEPARTMENT OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      1 COMMERCE PLAZA
      99 WASHINGTON AVENUE                   ACCOUNT NO.: NOT AVAILABLE
      ALBANY, NY 10038

2.102 NEW YORK STATE DEPT OF                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      FINANCIAL SVCS
      BANKING DIVISION                       ACCOUNT NO.: NOT AVAILABLE
      ONE COMMERCE PLAZA
      ALBANY, NY 12257

2.103 NORTH CAROLINA DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      501 NORTH WILMINGTON STREET            ACCOUNT NO.: NOT AVAILABLE
      RALEIGH, NC 27604

2.104 NORTH CAROLINA SECRETARY OF                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      2 SOUTH SALISBURY STREET               ACCOUNT NO.: NOT AVAILABLE
      RALEIGH, NC 27601-2903

2.105 NORTH DAKOTA SECRETARY OF                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      600 BOULEVARD AVENUE                   ACCOUNT NO.: NOT AVAILABLE
      DEPT. 108
      BISMARCK, ND 58505

2.106 NYC DEPARTMENT OF CONSUMER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      AFFAIRS
      42 BROADWAY, 9TH FLOOR                 ACCOUNT NO.: NOT AVAILABLE
      NEW YORK, NY 10004




                                                Page 10 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 51 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.107 OKLAHOMA COUNTY TREASURER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      320 ROBERT S KERR ROOM 307
      OKLAHOMA CITY, OK 73102                ACCOUNT NO.: NOT AVAILABLE

2.108 OKLAHOMA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      421 N.W. 13TH, SUITE 210
      OKLAHOMA CITY, OK 73103                ACCOUNT NO.: NOT AVAILABLE

2.109 OKLAHOMA TAX COMMISSION,                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      FRANCHISE TAX
      POST OFFICE BOX 26920                  ACCOUNT NO.: NOT AVAILABLE
      OKLAHOMA CITY, OK 73126

2.110 ORANGE COUNTY COMMISSIONER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      THE HALL OF FINANCE
      625 N ROSS ST BLDG 11, ROOM G58        ACCOUNT NO.: NOT AVAILABLE
      SANTA ANA, CA 92702-1438

2.111 OREGON DEPT OF REVENUE                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      955 CENTER ST NE
      SALEM, OR 97301-2501                   ACCOUNT NO.: NOT AVAILABLE

2.112 OREGON SECRETARY OF STATE                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      255 CAPITOL STREET NE, SUITE 501
      SALEM, OR 97310                        ACCOUNT NO.: NOT AVAILABLE

2.113 PENNSYLVANIA DEPARTMENT OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      1846 BROOKWOOD ST                      ACCOUNT NO.: NOT AVAILABLE
      HARRISBURG, PA 17104

2.114 PIKE COUNTY TREASURER                           UNKNOWN                                       UNDETERMINED UNDETERMINED
      200 E. BAY STREET
      MAGNOLIA, MS 39652                     ACCOUNT NO.: NOT AVAILABLE

2.115 PUERTO RICO SECRETARY OF STATE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
      CALLE SAN JOSE
      SAN JUAN, PR 00901             ACCOUNT NO.: NOT AVAILABLE

2.116 PULASKI COUNTY CIRCUIT CLERK                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      401 W MARKHAM ST STE 100
      LITTLE ROCK, AR 72201                  ACCOUNT NO.: NOT AVAILABLE

2.117 RHODE ISLAND DIVISON OF TAXATION        UNKNOWN                                               UNDETERMINED UNDETERMINED
      ONE CAPITOL HILL, 1ST FLOOR
      PROVIDENCE, RI 02908-5806        ACCOUNT NO.: NOT AVAILABLE

2.118 RHODE ISLAND SECRETARY OF STATE        UNKNOWN                                                UNDETERMINED UNDETERMINED
      148 WEST RIVER STREET
      PROVIDENCE, RI 02904            ACCOUNT NO.: NOT AVAILABLE

2.119 RICHARDSON ISD TAX DEPARTMENT                   UNKNOWN                                       UNDETERMINED UNDETERMINED
      970 SECURITY ROW
      RICHARDSON, TX 75244                   ACCOUNT NO.: NOT AVAILABLE

                                                Page 11 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 52 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.120 RICHLAND COUNTY TREASURER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      2020 HAMPTON ST
      COLUMBIA, SC 29204                     ACCOUNT NO.: NOT AVAILABLE

2.121 SAINT LOUIS COUNTY TREASURER                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      41 S CENTRAL AVENUE
      ST. LOUIS, MO 63105                    ACCOUNT NO.: NOT AVAILABLE

2.122 SAN DIEGO COUNTY OFFICE OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      1600 PACIFIC HWY                       ACCOUNT NO.: NOT AVAILABLE
      SAN DIEGO, CA 92101

2.123 SAN DIEGO COUNTY TREASURER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      1600 PACIFIC HWY
      SAN DIEGO, CA 92101                    ACCOUNT NO.: NOT AVAILABLE

2.124 SHELBY COUNTY AUDITOR                           UNKNOWN                                       UNDETERMINED UNDETERMINED
      ATTN: DON ARMSTRONG
      PROPERTY TAX COMMISSIONER              ACCOUNT NO.: NOT AVAILABLE
      102 DEPOT STREET
      COLUMBIANA, AL 35051

2.125 SHREVEPORT CITY REVENUE                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      DIVISION
      505 TRAVIS STREET                      ACCOUNT NO.: NOT AVAILABLE
      SHREVEPORT, LA 71101

2.126 SMITH COUNTY TAX COLLECTOR                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      1517 W FRONT STREET
      TYLER, TX 75702                        ACCOUNT NO.: NOT AVAILABLE

2.127 SOUTH CAROLINA CONSUMER                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      FINANCE DIVISION
      1205 PENDLETON ST., SUITE 306          ACCOUNT NO.: NOT AVAILABLE
      COLUMBIA, SC 29201

2.128 SOUTH CAROLINA DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      CORPORATE TAXABLE                      ACCOUNT NO.: NOT AVAILABLE
      COLUMBIA, SC 29214

2.129 SOUTH CAROLINA DEPT OF                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      CONSUMER AFFAIRS
      2221 DEVINE STREET #200                ACCOUNT NO.: NOT AVAILABLE
      COLUMBIA, SC 29205

2.130 SOUTH DAKOTA DEPARTMENT OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      445 E CAPITOL AVENUE                   ACCOUNT NO.: NOT AVAILABLE
      PIERRE, SD 57501




                                                Page 12 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 53 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.131 SOUTH DAKOTA SECRETARY OF                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      CAPITOL BUILDING                       ACCOUNT NO.: NOT AVAILABLE
      500 EAST CAPITOL AVE.
      PIERRE, SD 57501-5070

2.132 SPRING ISD TAX ASSESSOR                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      COLLECTOR
      16717 ELLA BLVD.                       ACCOUNT NO.: NOT AVAILABLE
      HOUSTON, TX 77090-4299

2.133 STATE OF COLORADO                               UNKNOWN                                       UNDETERMINED UNDETERMINED
      1700 BROADWAY, SUITE 200
      DENVER, CO 80290                       ACCOUNT NO.: NOT AVAILABLE

2.134 STATE OF DELAWARE                               UNKNOWN                                       UNDETERMINED UNDETERMINED
      820 N. FRENCH STREET
      CARVEL STATE OFFICE BUILDING,          ACCOUNT NO.: NOT AVAILABLE
      9TH FLOOR
      WILMINGTON, DE 19801

2.135 STATE OF MAINE TREASURER                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      35 STATE HOUSE STATION
      AUGUSTA, ME 04333                      ACCOUNT NO.: NOT AVAILABLE

2.136 STATE OF MICHIGAN                               UNKNOWN                                       UNDETERMINED UNDETERMINED
      2501 WOODLAKE CIR
      OKEMOS, MI 48864                       ACCOUNT NO.: NOT AVAILABLE

2.137 SUMNER COUNTY CLERK                             UNKNOWN                                       UNDETERMINED UNDETERMINED
      355 BELVEDERE DRIVE N
      GALLATIN, TN 37066                     ACCOUNT NO.: NOT AVAILABLE

2.138 TARRANT COUNTY CLERK                            UNKNOWN                                       UNDETERMINED UNDETERMINED
      TARRANT COUNTY - TAX COL
      100 E WEATHERFORD STE 130              ACCOUNT NO.: NOT AVAILABLE
      FORT WORTH, TX 76196

2.139 TENNESSEE DEPARTMENT OF                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      ANDREW JACKSON STATE OFFICE            ACCOUNT NO.: NOT AVAILABLE
      BUILDING
      500 DEADERICK ST.
      NASHVILLE, TN 37242

2.140 TENNESSEE SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      312 ROSA L PARKS AVENUE
      NASHVILLE, TN 37243                    ACCOUNT NO.: NOT AVAILABLE

2.141 TEXAS COMPTROLLER OF PUBLIC                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      ACCOUNTS
      111 E. 17TH ST                         ACCOUNT NO.: NOT AVAILABLE
      AUSTIN, TX 78774-0100




                                                Page 13 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 54 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:            19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.142 TEXAS PUBLIC UTILITY COMMISSION                 UNKNOWN                                       UNDETERMINED UNDETERMINED
      P.O. BOX 13326
      AUSTIN, TX 78711-3326                  ACCOUNT NO.: NOT AVAILABLE

2.143 TRENTON CITY TAX COLLECTOR                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      309 S COLLEGE STREET
      TRENTON, TN 38382                      ACCOUNT NO.: NOT AVAILABLE

2.144 TULSA COUNTY TREASURER                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      500 SOUTH DENVER AVE STE 336
      TULSA, OK 74103                        ACCOUNT NO.: NOT AVAILABLE

2.145 UTAH DEPT OF FINANCIAL                   UNKNOWN                                              UNDETERMINED UNDETERMINED
      INSTUTUTIONS
      324 SOUTH STATE STREET, SUITE 201 ACCOUNT NO.: NOT AVAILABLE
      SALT LAKE CITY, UT 84111

2.146 UTAH DIVISION OF CORPORATIONS                   UNKNOWN                                       UNDETERMINED UNDETERMINED
      160 EAST 300 SOUTH
      SALT LAKE CITY, UT 84111               ACCOUNT NO.: NOT AVAILABLE

2.147 UTAH STATE TAX COMMISSIONER                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      210 N 1950 W
      SALT LAKE CITY, UT 84134               ACCOUNT NO.: NOT AVAILABLE

2.148 VERMONT DEPARTMENT OF TAXES                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      133 STATE STREET
      MONTPELIER, VT 05633                   ACCOUNT NO.: NOT AVAILABLE

2.149 VERMONT SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      128 STATE STREET
      MONTPELIER, VT 05633                   ACCOUNT NO.: NOT AVAILABLE

2.150 VIRGIN ISLANDS SECRETARY OF                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      5049 KONGENS GADE                      ACCOUNT NO.: NOT AVAILABLE
      ST. THOMAS, VI 00802

2.151 VIRGINIA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      1300 E MAIN STREET
      RICHMOND, VA 23219                     ACCOUNT NO.: NOT AVAILABLE

2.152 VIRGINIA STATE CORPORATION                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      COMMISSION
      1300 E MAIN STREET                     ACCOUNT NO.: NOT AVAILABLE
      RICHMOND, VA 23219

2.153 WASHINGTON DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      COMMERCE
      1011 PLUM STREET                       ACCOUNT NO.: NOT AVAILABLE
      OLYMPIA, WA 98504




                                                Page 14 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                      Pg 55 of 182
Reverse Mortgage Solutions, Inc.                                                                 Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.154 WASHINGTON DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      3315 S 23RD STREET                     ACCOUNT NO.: NOT AVAILABLE
      TACOMA, WA 98405

2.155 WASHINGTON SECRETARY OF STATE        UNKNOWN                                                  UNDETERMINED UNDETERMINED
      416 SID SNYDER AVENUE SW
      OLYMPIA, WA 98501             ACCOUNT NO.: NOT AVAILABLE

2.156 WASHOE COUNTY TREASURER                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      1001 E. 9TH STREET
      D 140                                  ACCOUNT NO.: NOT AVAILABLE
      RENO, NV 89512-2845

2.157 WEST VIRGINIA SECRETARY OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      STATE CAPITAL BUILDING                 ACCOUNT NO.: NOT AVAILABLE

2.158 WEST VIRGINIA TREASURY                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      DEPARTMENT
      ATTN: LEGAL DIVISION                   ACCOUNT NO.: NOT AVAILABLE
      1001 LEE STREET, EAST
      CHARLESTON, WV 25301

2.159 WISCONSIN DEPARTMENT OF                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      4822 MADISON YARDS WAY, NORTH          ACCOUNT NO.: NOT AVAILABLE
      TOWER
      MADISON, WI 53705

2.160 WISCONSIN DEPT OF FINANCIAL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      INSTITUTIONS
      4822 MADISON YARDS WAY, NORTH          ACCOUNT NO.: NOT AVAILABLE
      TOWER
      MADISON, WI 53705

2.161 WISCONSON DEPT OF FINANCIAL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      INSTITUTIONS
      201 W WASHINGTON AVE. SUITE 500        ACCOUNT NO.: NOT AVAILABLE
      MADISON, WI 53703

2.162 WV DIVISION OF FINANCIAL                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      INSTITUTIONS
      900 PENNSYLVANIA AVE STE 306           ACCOUNT NO.: NOT AVAILABLE
      CHARLESTON, WV 25302-3542

2.163 WYOMING SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      2020 CAREY AVENUE, 600
      CHEYENNE, WY 82001                     ACCOUNT NO.: NOT AVAILABLE

                                Taxes and certain other debts owed to the government 507(a)(8)      UNDETERMINED UNDETERMINED
                                                                                       Total:




                                                Page 15 of 16 to Schedule E/F Part 1
      19-10412-jlg        Doc 308        Filed 03/28/19 Entered 03/28/19 02:00:16           Main Document
                                                      Pg 56 of 182
Reverse Mortgage Solutions, Inc.                                                       Case Number:       19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

   Total: All Creditors with PRIORITY Unsecured Claims                                    UNDETERMINED UNDETERMINED




                                                Page 16 of 16 to Schedule E/F Part 1
          19-10412-jlg         Doc 308         Filed 03/28/19 Entered 03/28/19 02:00:16                           Main Document
                                                            Pg 57 of 182
Reverse Mortgage Solutions, Inc.                                                                          Case Number:                  19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with
      nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


 Creditor's Name, Mailing Address                Date Claim Was Incurred And        C U       D     Basis For      Offset      Amount of Claim
 Including Zip Code                                    Account Number                                 Claim

Trade Payables

3.1       365 OPERATING COMPANY LLC                       UNKNOWN                                 Trade Payable                          $14,069
          200 CONNECTICUT AVE STE 5A
          NORWALK, CT 06854                    ACCOUNT NO.: NOT AVAILABLE


3.2       A.Z. & ASSOCIATES REAL                          UNKNOWN                                 Trade Payable                  UNDETERMINED
          ESTATE GROUP
          13532 N 65TH AVE.                    ACCOUNT NO.: NOT AVAILABLE
          GLENDALE, AZ 85304


3.3       ABACUS SOLUTIONS LLC                            UNKNOWN                                 Trade Payable                           $5,000
          PO BOX 936122
          ATLANTA, GA 31193                    ACCOUNT NO.: NOT AVAILABLE


3.4       ACE REALTY                                      UNKNOWN                                 Trade Payable                  UNDETERMINED
          520 W PALMDALE BLVD
          SUITE J                              ACCOUNT NO.: NOT AVAILABLE
          PALMDALE, CA 93551


3.5       ADAM HAYNES                                     UNKNOWN                                 Trade Payable                  UNDETERMINED
          8540 BAY DR.
          SPRING HILL, FL 34606                ACCOUNT NO.: NOT AVAILABLE


3.6       ALDRIDGE PITE LLP                               UNKNOWN                                 Trade Payable                             $287
          PO BOX 935333
          ATLANTA, GA 31193-5333               ACCOUNT NO.: NOT AVAILABLE


3.7       ALL PRO ASSET SOLUTIONS INC                     UNKNOWN                                 Trade Payable                  UNDETERMINED
          5473 LEE STREET, SUITE 201
          LEHIGH ACRES, FL 33971               ACCOUNT NO.: NOT AVAILABLE


3.8       ALLIED PRINTING RESOURCES                       UNKNOWN                                 Trade Payable                             $759
          33 COMMERCE ROAD
          CARLSTADT, NJ 07072                  ACCOUNT NO.: NOT AVAILABLE


3.9       ALMA IRIS ROA VARGAS                            UNKNOWN                                 Trade Payable                  UNDETERMINED
          NOT AVAILABLE
                                               ACCOUNT NO.: NOT AVAILABLE


3.10      ALONTI CAFE & CATERING                          UNKNOWN                                 Trade Payable                             $146
          1210 W CLAY ST STE 17
          HOUSTON, TX 77019                    ACCOUNT NO.: NOT AVAILABLE




                                                       Page 1 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 58 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.11   AMERISTAR REALTORS, INC.              UNKNOWN                                 Trade Payable             UNDETERMINED
       ATTN: JENNIFER REESE
       5222 CYPRESS CREEK PKWY      ACCOUNT NO.: NOT AVAILABLE
       SUITE 120
       HOUSTON, TX 77069


3.12   ANA MARIE MADRIGAL                    UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.13   ANDREW JACK BETZ                      UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.14   ANNA CHRISTODOULOU                    UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.15   ANNE DEROCHE PROSPERIE                UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.16   AREA WIDE REALTY CORP.                UNKNOWN                                 Trade Payable             UNDETERMINED
       1545 S. 61ST COURT
       CICERO, IL 60804             ACCOUNT NO.: NOT AVAILABLE


3.17   AT BROKERS LLC                        UNKNOWN                                 Trade Payable             UNDETERMINED
       100 ENTERPRISE DRIVE SUITE
       301                          ACCOUNT NO.: NOT AVAILABLE
       ROCKAWAY, NJ 07866


3.18   BAER & TIMBERLAKE P.C.                UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 18486
       SUITE 100                    ACCOUNT NO.: NOT AVAILABLE
       OKLAHOMA CITY, OK 73154


3.19   BALTIMORE COUNTY CLERK OF             UNKNOWN                                 Trade Payable             UNDETERMINED
       THE CIRCUIT COURT
       401 BOSLEY AVE.              ACCOUNT NO.: NOT AVAILABLE
       2ND FLOOR
       TOWSON, MD 21204


3.20   BARBARA D HARE                        UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.21   BARBARA PASCAL                        UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE

                                          Page 2 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 59 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.22   BAREFOOT BAY WATER &                    UNKNOWN                                 Trade Payable             UNDETERMINED
       SEWER
       931 BAREFOOT BLVD 2            ACCOUNT NO.: NOT AVAILABLE
       BAREFOOT BAY, FL 32976


3.23   BARRE CITY CLERK                        UNKNOWN                                 Trade Payable             UNDETERMINED
       BARRE CITY - TAX COLLECT
       6 NORTH MAIN STREET, SUI       ACCOUNT NO.: NOT AVAILABLE
       BARRE, VT 05641


3.24   BELEN COLVIN                            UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.25   BELL CARRINGTON & PRICE, LLC            UNKNOWN                                 Trade Payable             UNDETERMINED
       TYLER S. GREGG
       508 HAMPTON ST. SUITE 301      ACCOUNT NO.: NOT AVAILABLE
       COLUMBIA, SC 29201


3.26   BENDETT & MCHUGH P.C.                   UNKNOWN                                 Trade Payable             UNDETERMINED
       270 FARMINGTON AVENUE
       SUITE 151                      ACCOUNT NO.: NOT AVAILABLE
       FARMINGTON, CT 06032


3.27   BENTON COUNTY AUDITOR                   UNKNOWN                                 Trade Payable             UNDETERMINED
       BENTON CO. - AUDITOR/TRE
       PO BOX 129                     ACCOUNT NO.: NOT AVAILABLE
       FOLEY, MN 56329


3.28   BERKSHIRE HATHAWAY HOME                 UNKNOWN                                 Trade Payable             UNDETERMINED
       SERVICES FOX-ROACH
       REALTORS                       ACCOUNT NO.: NOT AVAILABLE
       BERKSHIRE HATHAWAY
       SPECIALTY INSURANCE
       500 NORTHPARK TOWN CENTER
       1100 ABERNATHY ROAD NE,
       SUITE 1200
       ATLANTA, GA 30328


3.29   BERLEY W BIRCHMORE                      UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.30   BEVERLY HUNT                            UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.31   BILLIE M OWEN                           UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE

                                            Page 3 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 60 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.32   BLACK KNIGHT TECH SOL LLC             UNKNOWN                                 Trade Payable                     $1,139
       INVOICE
       PO BOX 842651                ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90084-2651


3.33   BLOOMBERG FINANCE LP                  UNKNOWN                                 Trade Payable                       $538
       PO BOX 416604
       BOSTON, MA 02241-6604        ACCOUNT NO.: NOT AVAILABLE


3.34   BOB QUALLS                            UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.35   BOKA ENTERPRISES, INC.                UNKNOWN                                 Trade Payable             UNDETERMINED
       26916 HIDDEN ACRES CT
       MECHANICSVILLE, MD 20659     ACCOUNT NO.: NOT AVAILABLE


3.36   BONNIE A KELLER                       UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.37   BONNIE H TIGNOR                       UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.38   BOROUGH OF HIGHLAND PARK              UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.39   BOROUGH OF MEDFORD LAKES              UNKNOWN                                 Trade Payable             UNDETERMINED
       TAX COLLECTOR
       1 CABIN CIRCLE               ACCOUNT NO.: NOT AVAILABLE
       MEDFORD LAKES, NJ 08055


3.40   BP PETERMAN LAW GROUP, LLC            UNKNOWN                                 Trade Payable             UNDETERMINED
       GENE R. HEYMAN
       165 BISHOPS WAY, SUITE 100   ACCOUNT NO.: NOT AVAILABLE
       BROOKFIELD, WI 53005


3.41   BRADLEY ARANT BOULT                   UNKNOWN                                 Trade Payable             UNDETERMINED
       CUMMINGS LLP
       1819 5TH AVENUE NORTH        ACCOUNT NO.: NOT AVAILABLE
       BIRMINGTON, AL 35203


3.42   BRENTON WAYNE GILLIAM                 UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE



                                          Page 4 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 61 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.43   BRETT NEAL                            UNKNOWN                                 Trade Payable             UNDETERMINED
       235 W INLET RD
       OCEAN CITY, NJ 08226         ACCOUNT NO.: NOT AVAILABLE


3.44   BROOK STREET REALTY                   UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.45   BUFFALO COUNTY REGISTER OF            UNKNOWN                                 Trade Payable             UNDETERMINED
       DEEDS
       BUFFALO COUNTY - TREASUR     ACCOUNT NO.: NOT AVAILABLE
       PO BOX 1270
       KEARNEY, NE 68848


3.46   BURKE COSTANZA & CARBERRY             UNKNOWN                                 Trade Payable             UNDETERMINED
       LLP
       9191 BROADWAY                ACCOUNT NO.: NOT AVAILABLE
       MERRVILLE, IN 46410


3.47   BUSINESS FORMS PLUS LLC               UNKNOWN                                 Trade Payable                     $4,853
       116 STAGECOACH CIRCLE
       MILFORD, CT 06460            ACCOUNT NO.: NOT AVAILABLE


3.48   BUTTE COUNTY RECORDER                 UNKNOWN                                 Trade Payable             UNDETERMINED
       BUTTE COUNTY - TAX COLLE
       25 COUNTY CENTER DRIVE S     ACCOUNT NO.: NOT AVAILABLE
       OROVILLE, CA 95965


3.49   CAMBRIDGE HOMES REALTY                UNKNOWN                                 Trade Payable             UNDETERMINED
       ATTN: BIBI GHANIE
       477 MAIN ST                  ACCOUNT NO.: NOT AVAILABLE
       HACKENSACK, NJ 07601


3.50   CAMDEN COUNTY MUA                     UNKNOWN                                 Trade Payable             UNDETERMINED
       1645 FERRY AVE
       CAMDEN, NJ 08104             ACCOUNT NO.: NOT AVAILABLE


3.51   CATHERINE TOOMEY WOLFE                UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.52   CECILIA FINELLI                       UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.53   CELESTINA VARGAS PEREZ                UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


                                          Page 5 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 62 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.54   CELINK                                UNKNOWN                                 Trade Payable             UNDETERMINED
       COMPU-LINK CORPORATION
       3900 CAPITAL CITY BLVD.      ACCOUNT NO.: NOT AVAILABLE
       LANSING, MI 48906


3.55   CENTRE GARDEN CITY LLC                UNKNOWN                                 Trade Payable                    $16,208
       3910 RCA BOULEVARD SUITE
       1015                         ACCOUNT NO.: NOT AVAILABLE
       PALM BEACH GARDENS, FL
       33410


3.56   CERTIFIED LANGUAGES INTL              UNKNOWN                                 Trade Payable                       $128
       4800 SW MACADAM STE 400
       PORTLAND, OR 97239           ACCOUNT NO.: NOT AVAILABLE


3.57   CHARLES HALEY AND JO HALEY            UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.58   CHARLES MACKAY                        UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.59   CHICAGO LAND AGENCY                   UNKNOWN                                 Trade Payable             UNDETERMINED
       SERVICES
       1620 WEST BELMONT AVENUE     ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60657


3.60   CHICAGO TITLE INSURANCE               UNKNOWN                                 Trade Payable             UNDETERMINED
       COMPANY
       ATTN: TRUST ACCOUNTING       ACCOUNT NO.: NOT AVAILABLE
       601 RIVERSIDE AVE
       JACKSONVILLE, FL 32204


3.61   CITY OF ALTAMONTE SPRINGS             UNKNOWN                                 Trade Payable             UNDETERMINED
       225 NEWBURYPORT AVENUE
       ALTAMONTE SPRINGS, FL        ACCOUNT NO.: NOT AVAILABLE
       32701


3.62   CITY OF AUBURN                        UNKNOWN                                 Trade Payable             UNDETERMINED
       25 WEST MAIN ST
       AUBURN, WA 98001             ACCOUNT NO.: NOT AVAILABLE


3.63   CITY OF BALTIMORE                     UNKNOWN                                 Trade Payable             UNDETERMINED
       DEPARTMENT OF FINANCE
       200 HOLIDAY STREET           ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21202




                                          Page 6 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 63 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.64   CITY OF CAPE CORAL                    UNKNOWN                                 Trade Payable             UNDETERMINED
       1015 CULTURAL PARK BLVD
       CAPE CORAL, FL 33990         ACCOUNT NO.: NOT AVAILABLE


3.65   CITY OF CHICAGO                       UNKNOWN                                 Trade Payable             UNDETERMINED
       121 N LASALLE ST RM 700
       CHICAGO, IL 60602            ACCOUNT NO.: NOT AVAILABLE


3.66   CITY OF CHICAGO HEIGHTS               UNKNOWN                                 Trade Payable             UNDETERMINED
       1601 CHICAGO ROAD
       CHICAGO HEIGHTS, IL 60411    ACCOUNT NO.: NOT AVAILABLE


3.67   CITY OF COLLEGE PLACE                 UNKNOWN                                 Trade Payable             UNDETERMINED
       625 S COLLEGE AVE
       COLLEGE PLACE, WA 99324      ACCOUNT NO.: NOT AVAILABLE


3.68   CITY OF DELAND UT                     UNKNOWN                                 Trade Payable             UNDETERMINED
       120 S FLORIDA AVENUE
       DELAND, FL 32720             ACCOUNT NO.: NOT AVAILABLE


3.69   CITY OF ELROY                         UNKNOWN                                 Trade Payable             UNDETERMINED
       1717 OMAHA STREET
       ELROY, WI 53929              ACCOUNT NO.: NOT AVAILABLE


3.70   CITY OF FALL RIVER                    UNKNOWN                                 Trade Payable             UNDETERMINED
       ONE GOVERNMENT CENTER,
       CODE ENFORCEMENT             ACCOUNT NO.: NOT AVAILABLE
       ATTN: GLENN
       HATHAWAY/BRENDA BEAUDRY
       FALL RIVER, MA 02722


3.71   CITY OF GREENVILLE                    UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.72   CITY OF JUNCTION CITY                 UNKNOWN                                 Trade Payable             UNDETERMINED
       794 WEST SHELBY STREET
       JUNCTION CITY, KY 40440      ACCOUNT NO.: NOT AVAILABLE


3.73   CITY OF NORTH MIAMI WATER             UNKNOWN                                 Trade Payable             UNDETERMINED
       AND SEWER
       17011 NE 19TH AVE            ACCOUNT NO.: NOT AVAILABLE
       NORTH MIAMI BEACH, FL
       33162


3.74   CITY OF OAKLAND                       UNKNOWN                                 Trade Payable             UNDETERMINED
       150 FRANK H OGAWA PLAZA
       SUITE 5342                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612

                                          Page 7 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 64 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.75   CITY OF PERTH AMBOY                   UNKNOWN                                 Trade Payable             UNDETERMINED
       260 HIGH STREET
       PERTH AMBOY, NJ 08861        ACCOUNT NO.: NOT AVAILABLE


3.76   CITY OF PHILADELPHIA                  UNKNOWN                                 Trade Payable             UNDETERMINED
       1450 JOHN F KENNEDY BLVD
       PHILADELPHIA, PA 19407       ACCOUNT NO.: NOT AVAILABLE


3.77   CITY OF POMONA CALIFORNIA             UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.78   CITY OF ROCKVILLE                     UNKNOWN                                 Trade Payable             UNDETERMINED
       111 MARYLAND AVENUE
       ROCKVILLE, MD 20850          ACCOUNT NO.: NOT AVAILABLE


3.79   CITY OF ST. CHARLES                   UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.80   CITY OF STAFFORD                      UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.81   CITY OF TAMPA                         UNKNOWN                                 Trade Payable             UNDETERMINED
       306 E. JACKSON STREET
       TAMPA, FL 33602              ACCOUNT NO.: NOT AVAILABLE


3.82   CITY OF WALLA WALLA                   UNKNOWN                                 Trade Payable             UNDETERMINED
       15 N 3RD AVE
       WALLA WALLA, WA 99362        ACCOUNT NO.: NOT AVAILABLE


3.83   CLARA E BINGHAM                       UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.84   COGNIZANT TECHNOLOGY                  UNKNOWN                                 Trade Payable                   $667,324
       SOLUTIONS
       24721 NETWORK PLACE          ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60673-1247


3.85   COLLEEN R HERBSTER                    UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                          Page 8 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 65 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.86   COMCAST                                UNKNOWN                                 Trade Payable                       $381
       PO BOX 60533
       CITY OF INDUSTRY, CA 91716-   ACCOUNT NO.: NOT AVAILABLE
       0533


3.87   COMMUNITY TITLE                        UNKNOWN                                 Trade Payable             UNDETERMINED
       COMPANY,LLC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.88   CONRAD W SIMMONS & KAYE B              UNKNOWN                                 Trade Payable             UNDETERMINED
       SIMMONS
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.89   CONSTANCE M. FORBES &                  UNKNOWN                                 Trade Payable             UNDETERMINED
       DAVID L. FORBES
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.90   CONTINENTAL REAL ESTATE                UNKNOWN                                 Trade Payable             UNDETERMINED
       SERVICES
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.91   CORELOGIC TAX SERVICES LLC             UNKNOWN                                 Trade Payable                    $30,308
       PO BOX 200079
       DALLAS, TX 75320              ACCOUNT NO.: NOT AVAILABLE


3.92   COU OF MIAMI INC                       UNKNOWN                                 Trade Payable             UNDETERMINED
       4191 NW 107 AVE
       DORAL, FL 33178               ACCOUNT NO.: NOT AVAILABLE


3.93   COY T POWELL                           UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.94   CREEKSIDE REALTY, INC.                 UNKNOWN                                 Trade Payable             UNDETERMINED
       24205-A NORTHWESTERN PIKE
       P.O. BOX 1920                 ACCOUNT NO.: NOT AVAILABLE
       ROMNEY, WV 26757


3.95   CROWN TITLE CORPORATION                UNKNOWN                                 Trade Payable             UNDETERMINED
       1 SANFORD AVENUE
       BALTIMORE, MD 21228           ACCOUNT NO.: NOT AVAILABLE


3.96   CRYSTAL ROGERS                         UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                           Page 9 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 66 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.97    CSM FORECLOSURE TRUSTEE                UNKNOWN                                 Trade Payable             UNDETERMINED
        CORPORATION
        15W030 NORTH FRONTAGE         ACCOUNT NO.: NOT AVAILABLE
        ROAD
        BURR RIDGE, IL 60527


3.98    CT CORPORATION                         UNKNOWN                                 Trade Payable                       $154
        P.O. BOX 4349
        CAROL STREAM, IL 60197-4349   ACCOUNT NO.: NOT AVAILABLE


3.99    CURTIS & SONS INC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.100   DATAFOUNDRY                            UNKNOWN                                 Trade Payable                     $5,390
        PO BOX 730396
        DALLAS, TX 75373-0396         ACCOUNT NO.: NOT AVAILABLE


3.101   DAVENA K BRECHBIEL                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.102   DC TREASURER                           UNKNOWN                                 Trade Payable             UNDETERMINED
        1100 4TH ST SW 5TH FL
        WASHINGTON, DC 20024          ACCOUNT NO.: NOT AVAILABLE


3.103   DEAN MORRIS LLP                        UNKNOWN                                 Trade Payable             UNDETERMINED
        1505 N 19TH ST
        MONROE, LA 71201              ACCOUNT NO.: NOT AVAILABLE


3.104   DELAWARE COUNTY RWD #11                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.105   DEPARTMENT OF HOUSING AND              UNKNOWN                                 Trade Payable             UNDETERMINED
        COMMUNITY DEVELOPMENT
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.106   DEPARTMENT OF HOUSING AND              UNKNOWN                                 Trade Payable             UNDETERMINED
        URBAN DEVELOPMENT (HUD)
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.107   DEPTFORD TOWNSHIP MUA                  UNKNOWN                                 Trade Payable             UNDETERMINED
        898 CATTELL RD
        WENONAH, NJ 08090             ACCOUNT NO.: NOT AVAILABLE




                                           Page 10 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                    Pg 67 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.108   DIAMOND B INVESTORS                     UNKNOWN                                 Trade Payable             UNDETERMINED
        548 GIBSON DRIVE
        SUITE 200                      ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95678


3.109   DIANE B MCWHIRTER,                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTORNEY
        P.O. BOX 1646                  ACCOUNT NO.: NOT AVAILABLE
        WINTER PARK, FL 32790


3.110   DIANE C TERRY-BRUDER                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.111   DIANE M MUSOLF                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.112   DIANE PITTA                             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.113   DINAH L WILLIAMS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.114   DIRECTOR OF FINANCE                     UNKNOWN                                 Trade Payable             UNDETERMINED
        100 N. HOLLIDAY ST.
        BALTIMORE, MD 21202            ACCOUNT NO.: NOT AVAILABLE


3.115   DOCSOLUTION, INC.                       UNKNOWN                                 Trade Payable             UNDETERMINED
        2316 SOUTHMORE
        PASADENA, TX 77502             ACCOUNT NO.: NOT AVAILABLE


3.116   DON L CARTER & CAROL J                  UNKNOWN                                 Trade Payable             UNDETERMINED
        CARTER
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.117   DONALD A DUPUIS & PATRICIA M            UNKNOWN                                 Trade Payable             UNDETERMINED
        DUPUIS
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.118   DONNA I HEATH                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE




                                            Page 11 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                    Pg 68 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.119   DONNA K SCHMIEDERER                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.120   DONNA L MILLER                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.121   DONNA R PALMER                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.122   DOROTHY HOPKINS                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.123   DOUGLAS G. & KATHRYN D.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        KOHLER
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.124   DOUGLAS R AND SUSAN M                   UNKNOWN                                 Trade Payable             UNDETERMINED
        BANKER
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.125   DSHS                                    UNKNOWN                                 Trade Payable             UNDETERMINED
        1100 W. 49TH STREET
        AUSTIN, TX 78756               ACCOUNT NO.: NOT AVAILABLE


3.126   EAN SERVICES LLC - SERVICING            UNKNOWN                                 Trade Payable                     $1,429
        NATL C
        PO BOX 402334                  ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, GA 30384


3.127   EASTERN MUNICIPAL WATER                 UNKNOWN                                 Trade Payable             UNDETERMINED
        DISTRICT
        2270 TRUMBLE ROAD              ACCOUNT NO.: NOT AVAILABLE
        PERRIS, CA 92572


3.128   ECKERT SEAMANS CHERIN &                 UNKNOWN                                 Trade Payable                     $1,974
        MELLOTT LLC
        600 GRANT STREET 44TH FLOOR    ACCOUNT NO.: NOT AVAILABLE
        PITTSBURGH, PA 15219


3.129   EDSON-NEIL INCORPORATED                 UNKNOWN                                 Trade Payable                     $2,197
        PO BOX 270142
        FLOWER MOUND, TX 75027         ACCOUNT NO.: NOT AVAILABLE




                                            Page 12 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 69 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.130   EILEEN SHAPIRO                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.131   ELAINE ALFIERO                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.132   ELAINE K. COHEN                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.133   ELAINE MAYO                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.134   ELFANT WISSAHICKON                   UNKNOWN                                 Trade Payable             UNDETERMINED
        REALTORS
        ATTN: MARY JO POTTS         ACCOUNT NO.: NOT AVAILABLE
        7112 GERMANTOWN AVE
        PHILADELPHIA, PA 19119


3.135   EMMA FLORENCE WORRELL                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.136   EOI DIRECT                           UNKNOWN                                 Trade Payable             UNDETERMINED
        1880 W. JUDITH LANE
        SUITE 220                   ACCOUNT NO.: NOT AVAILABLE
        BOISE, ID 83705


3.137   ERA STATEWIDE REALTY                 UNKNOWN                                 Trade Payable             UNDETERMINED
        284 HIGHWAY 206
        SUITE B                     ACCOUNT NO.: NOT AVAILABLE
        HILLSBOROUGH, NJ 08844


3.138   ERNEST T KRAFT                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.139   ESTATE OF ALONZO MCLEOD              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.140   ESTATE OF ARLENE T BOYER             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE



                                         Page 13 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 70 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.141   ESTATE OF CATHERINE DIANE              UNKNOWN                                 Trade Payable             UNDETERMINED
        CROPPER
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.142   ESTATE OF CATHRINE M. MELLO            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.143   ESTATE OF EUSTACE R HARPER             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.144   ESTATE OF GLORIA I PAULINO             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.145   ESTATE OF HANAKO INADA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.146   ESTATE OF HAROLD DUBIN                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.147   ESTATE OF HERBERT B STRONG        UNKNOWN                                      Trade Payable                     $7,500
        1183 CRESTON HATCHERY ROAD
        KALISPELL, MT 59901        ACCOUNT NO.: NOT AVAILABLE


3.148   ESTATE OF HOWARD G. COMAN              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.149   ESTATE OF INEZ OWENS                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.150   ESTATE OF JAMES BARLOW                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.151   ESTATE OF JAMILEH IBRAHIM              UNKNOWN                                 Trade Payable             UNDETERMINED
        KHALIL
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.152   ESTATE OF JANET PACIOTTI               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


                                           Page 14 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 71 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.153   ESTATE OF JEANETTE                    UNKNOWN                                 Trade Payable             UNDETERMINED
        GIGLIOTTE
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.154   ESTATE OF LEON E ROSS                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.155   ESTATE OF MARION C ASHBURN            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.156   ESTATE OF MARK VENIT                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.157   ESTATE OF NANCY BURCH                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.158   ESTATE OF OPHELIA B HAYES             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.159   ESTATE OF PATRICIA L BLANE            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.160   ESTATE OF RICHARD HALL                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.161   ESTATE OF STEVEN F BOOSE              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.162   ESTATE OF SUSAN W. MCKENNA            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.163   EVA GLADNEY                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.164   EVELYN YOB ESTATE                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


                                          Page 15 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 72 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.165   FAIR LAWN WATER BILLING               UNKNOWN                                 Trade Payable             UNDETERMINED
        8-01 FAIR LAWN AVENUE
        FAIR LAWN, NJ 07410          ACCOUNT NO.: NOT AVAILABLE


3.166   FEDERAL EXPRESS CORP                  UNKNOWN                                 Trade Payable                       $661
        PO BOX 94515
        PALATINE, IL 60094-4515      ACCOUNT NO.: NOT AVAILABLE


3.167   FIDELITY NATIONAL TITLE               UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY
        7565 MISSION VALLEY ROAD     ACCOUNT NO.: NOT AVAILABLE
        STE 100
        SAN DIEGO, CA 92108


3.168   FIRST TITLE & ESCROW, INC.            UNKNOWN                                 Trade Payable             UNDETERMINED
        15 W GUDE DRIVE
        SUITE 400                    ACCOUNT NO.: NOT AVAILABLE
        ROCKVILLE, MD 20850


3.169   FOUR SEASONS REALTY GROUP             UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        4752 PLSGAH DRIVE            ACCOUNT NO.: NOT AVAILABLE
        CANTON, NC 28716


3.170   FRANCES T CLEVELAND &                 UNKNOWN                                 Trade Payable             UNDETERMINED
        MARVIN D CLEVELAND JR
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.171   FRANCIS L REDER                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.172   FRANK J ROGAN                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.173   FRED R. VOORHEES                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.174   FRED SPIEGEL                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.175   FREDA JAMES                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE



                                          Page 16 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 73 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.176   FUSION REALTORS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        FUSION REAL ESTATE INC
        1029 COMMERCIAL ST            ACCOUNT NO.: NOT AVAILABLE
        WATERLOO, IA 50702


3.177   GAIL LEE SNOW                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.178   GAIL WALDEN WARD                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.179   GALLOWAY JOHNSON                       UNKNOWN                                 Trade Payable                    $17,477
        TOMPKINS BURR
        1301 MCKINNEY ST #1400        ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77025


3.180   GARY L CORBELL                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.181   GARY M MATZ & LOUISE A MATZ            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.182   GEORGE L. DURHAM III                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.183   GEORGE M. CURTIN JR.                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.184   GLORIA D JONES                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.185   GLORIA E WEST                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.186   GLORIA GONZALEZ RAMOS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE




                                           Page 17 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                      Pg 74 of 182
Reverse Mortgage Solutions, Inc.                                                                  Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                              Account Number                                Claim

Trade Payables

3.187   GLORIA J HOOPER                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                         ACCOUNT NO.: NOT AVAILABLE


3.188   GLS LEGAL SERVICES. LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        GENEVIEVE LOPEZ STIPES, ESQ.
        P.O. BOX 367308                  ACCOUNT NO.: NOT AVAILABLE
        SAN JUAN, PR 00936-7308


3.189   GRAY ROBINSON, P.A                        UNKNOWN                                 Trade Payable             UNDETERMINED
        T.W. ANDERSON JR.
        301 E. PINE STREET, SUITE 1400   ACCOUNT NO.: NOT AVAILABLE
        ORLANDO, FL 32801


3.190   GREENBERG TRAURIG LLP                     UNKNOWN                                 Trade Payable                    $11,954
        1750 TYSONS BLVD #1000
        MCLEAN, VA 22102                 ACCOUNT NO.: NOT AVAILABLE


3.191   GREGG & VALBY LLP                         UNKNOWN                                 Trade Payable             UNDETERMINED
        1700 WEST LOOP SOUTH, SUITE
        200                              ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77027


3.192   GUARDIAN ASSET                            UNKNOWN                                 Trade Payable             UNDETERMINED
        MANAGEMENT (N)
        KATIE CATHEY                     ACCOUNT NO.: NOT AVAILABLE
        2021 HARTEL STREET
        LEVITTOWN, PA 19057


3.193   GULDI GROUP, LLC                          UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 298607
        PEMBROKE PINES, FL 33029         ACCOUNT NO.: NOT AVAILABLE


3.194   GUY W RHODES                              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                         ACCOUNT NO.: NOT AVAILABLE


3.195   HALLIDAY & WATKINS, P.C.                  UNKNOWN                                 Trade Payable             UNDETERMINED
        376 E 400 S SUITE 300
        SALT LAKE CITY, UT 84111         ACCOUNT NO.: NOT AVAILABLE


3.196   HEAVNER, BEYERS & MIHLAR                  UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        111 E. MAIN ST.                  ACCOUNT NO.: NOT AVAILABLE
        DECATUR, IL 62523


3.197   HENRY G HYPOLITE                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                         ACCOUNT NO.: NOT AVAILABLE

                                              Page 18 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 75 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.198   HERBERT JACKSON                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.199   HERSCHEL C. ADCOCKJR.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        ANGIE RABALAIS, BRANDY MAY
        CASIE JENKINS, HERSCHEL      ACCOUNT NO.: NOT AVAILABLE
        ADCOCK
        13541 TIGER BEND RD
        BATON ROUGE, LA 70817


3.200   HILDA M MURPHY                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.201   HOME ALLIANCE REALTY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: LISA LOPEZ
        142 E. BAY AVE               ACCOUNT NO.: NOT AVAILABLE
        MANAHAWKIN, NJ 08050


3.202   HOOK & LADDER REALTY OF               UNKNOWN                                 Trade Payable             UNDETERMINED
        CENTRAL FLORIDA LLC
        ATTN: WILLIAM HOWELL         ACCOUNT NO.: NOT AVAILABLE
        49 N. EAST AVE
        SARASOTA, FL 34237


3.203   HOUSE REAL ESTATE OF                  UNKNOWN                                 Trade Payable             UNDETERMINED
        OKLAHOMA, L.L.C.
        506 E WYANDOTTE AVE          ACCOUNT NO.: NOT AVAILABLE
        MCALESTER, OK 74501


3.204   HOVANES BEZERJIAN & KLARA             UNKNOWN                                 Trade Payable             UNDETERMINED
        BEZERJIAN
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.205   HUGHES WATTERS &                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ASKANASE, LLP
        ASKANASE LLP 28TH FL         ACCOUNT NO.: NOT AVAILABLE
        1201 LOUISIANA ST
        HOUSTON, TX 77002


3.206   HUNTON & WILLIAMS LLP                 UNKNOWN                                 Trade Payable                     $2,576
        PO BOX 405759
        ATLANTA, GA 30384-5759       ACCOUNT NO.: NOT AVAILABLE


3.207   INDEPENDENCE REO                      UNKNOWN                                 Trade Payable             UNDETERMINED
        661 W GERMANTOWN PIKE
        SUITE 210                    ACCOUNT NO.: NOT AVAILABLE
        PLYMOUTH MEETING, PA
        19462

                                          Page 19 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 76 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.208   IRIS DELIA PUCHAHES LEBRON            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.209   IRON MOUNTAIN                         UNKNOWN                                 Trade Payable                     $6,597
        PO BOX 27128
        NEW YORK, NY 10087-7128      ACCOUNT NO.: NOT AVAILABLE


3.210   JACK N VAN NESS                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.211   JAMES L VINCENT                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.212   JAMES RICHARD GREVE JR. &             UNKNOWN                                 Trade Payable             UNDETERMINED
        MARIA ANGELICA GREVE
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.213   JAMES W SULLIVAN                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.214   JANE J. ROSENTHAL                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.215   JANE V WOODBECK                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.216   JEAN P ODOM                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.217   JEANETTE C THOMAS                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.218   JEANNE E. OLLER                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.219   JEFFERY JAMES JACQUEZ                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


                                          Page 20 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 77 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.220   JESSIE I ELLIS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.221   JESUS CINTRON ORTEGA                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.222   JIM MOFFITT                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.223   JLC REAL ESTATE GROUP LLC             UNKNOWN                                 Trade Payable             UNDETERMINED
        P O BOX 275
        WENONAH, NJ 08090            ACCOUNT NO.: NOT AVAILABLE


3.224   JO ELLEN MORRISON                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.225   JOAN DIANA HORN & LEW HORN            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.226   JOAN S SMITH                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.227   JOANNA J. ECONOMAKOS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.228   JOHN A NOEL & ROSE M NOEL             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.229   JOHN D HAYS & JUDY A HAYS             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.230   JOHN D RITTS                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.231   JOHN E PHILLIPS                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


                                          Page 21 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 78 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.232   JOHN H BURKHARDT                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.233   JOHN R VAN GILDER                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.234   JOHN S COSTA & DONNA S               UNKNOWN                                 Trade Payable             UNDETERMINED
        COSTA
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.235   JOHNNY GLENN BUMGARNER               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.236   JOSEPH CRAIG KING III                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.237   JOYCE E. GRANT                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.238   JOYCE FLOWERS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.239   JPK, CAPITAL LTD                     UNKNOWN                                 Trade Payable             UNDETERMINED
        11512 WEST 183RD STREET
        SUITE SE                    ACCOUNT NO.: NOT AVAILABLE
        ORLAND PARK, IL 60467


3.240   JUDITH PEABODY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.241   JUDY ANN SHULTZ ESTATE               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.242   JUDY CUTLER                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                         Page 22 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                    Pg 79 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.243   JUDY KLENK CROSBIE                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.244   JUDY M BERRY & WILLIAM L                UNKNOWN                                 Trade Payable             UNDETERMINED
        BERRY
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.245   JULIA VIRGINIA SANTOS SANTOS            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.246   JUNE P BAILEY                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.247   KABAT CHAPMAN & OZMER LLP            UNKNOWN                                    Trade Payable                    $17,746
        171 17TH STREET NW SUITE 1550
        ATLANTA, GA 30363             ACCOUNT NO.: NOT AVAILABLE


3.248   KARIN GISLINDE COLON                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.249   KATHRYN F. BOILEAU                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.250   KATHRYN L SMITH                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.251   KEESAL, YOUNG & LOGAN                   UNKNOWN                                 Trade Payable             UNDETERMINED
        LORI MULHALL
        400 OCEANGATE                  ACCOUNT NO.: NOT AVAILABLE
        LONG BEACH, CA 90802


3.252   KELLER WILLIAMS REALTY THE              UNKNOWN                                 Trade Payable             UNDETERMINED
        MARKETPLACE
        ATTN: LIBBY SOSINSKI-          ACCOUNT NO.: NOT AVAILABLE
        SOUILLIARD
        455 COCHRAN ROAD
        PITTSBURGH, PA 15228


3.253   KELLY ANN PUGH                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE



                                            Page 23 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 80 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.254   KENNEDY CONNECTION                     UNKNOWN                                 Trade Payable             UNDETERMINED
        REALTORS
        15255 S 94TH AVENUE 500       ACCOUNT NO.: NOT AVAILABLE
        ORLAND PARK, IL 60462


3.255   KESSLER & KEIRNAN, P.C.                UNKNOWN                                 Trade Payable             UNDETERMINED
        3255 N. ARLINGTON HEIGHTS
        ROAD                          ACCOUNT NO.: NOT AVAILABLE
        SUITE 505
        ARLINGTON HEIGHTS, IL 60004


3.256   KIEFER REALTY PA                       UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: SCOTT KIEFER
        8720 SW HIGHWAY 200 12        ACCOUNT NO.: NOT AVAILABLE
        OCALA, FL 34481


3.257   KING COUNTY                            UNKNOWN                                 Trade Payable             UNDETERMINED
        500 FOURTH AVE, ROOM 600
        SEATTLE, WA 98104-2387        ACCOUNT NO.: NOT AVAILABLE


3.258   KUTAK ROCK LLP                         UNKNOWN                                 Trade Payable                        $67
        PO BOX 30057
        OMAHA, NE 68103-1157          ACCOUNT NO.: NOT AVAILABLE


3.259   LANCASTER AREA SEWER                   UNKNOWN                                 Trade Payable             UNDETERMINED
        AUTHORITY
        130 CENTERVILLE ROAD          ACCOUNT NO.: NOT AVAILABLE
        LANCASTER, PA 17603


3.260   LARRY M STOKES                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.261   LAW OFFICES OF LES ZIEVE               UNKNOWN                                 Trade Payable             UNDETERMINED
        30 CORPORATE PARK STE 450
        IRVINE, CA 92606              ACCOUNT NO.: NOT AVAILABLE


3.262   LEODA REEVES                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.263   LEU & OKUDA - LESTER LEU               UNKNOWN                                 Trade Payable             UNDETERMINED
        LESTER LEU
        222 MERCHANT STREET           ACCOUNT NO.: NOT AVAILABLE
        THE MERCHANT HOUSE, MAIN
        FLR.
        HONOLULU, HI 96813-2922




                                           Page 24 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 81 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.264   LINDA J. RIGG                          UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 5331
        SUGARLOAF, CA 92386           ACCOUNT NO.: NOT AVAILABLE


3.265   LINDA JOHNSON                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.266   LINDA S SWISHER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.267   LINEAR SETTLEMENT SERVICES,            UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        ATTN: GENERAL COUNSEL         ACCOUNT NO.: NOT AVAILABLE
        127 JOHN CLARKE ROAD
        FIRST FLOOR
        MIDDLETOWN, RI 02842-7631


3.268   LISA R LONG                            UNKNOWN                                 Trade Payable             UNDETERMINED
        301 NE 100TH ST
        SUITE 200                     ACCOUNT NO.: NOT AVAILABLE
        SEATTLE, WA 98125


3.269   LOIS M MURPHY & HENRY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        ELBERT MURPHY
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.270   LOUETTA L KING                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.271   LRES CORPORATION                       UNKNOWN                                 Trade Payable             UNDETERMINED
        ACCOUNTS RECEIVABLE
        765 THE CITY DRIVE SOUTH,     ACCOUNT NO.: NOT AVAILABLE
        STE 300, ATTN: HOA
        ORANGE, CA 92868


3.272   LTS ACQUISITION CO, LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
        400 FELLOWSHIP ROAD
        SUITE 250                     ACCOUNT NO.: NOT AVAILABLE
        MOUNT LAUREL, NJ 08054


3.273   LUIS R GARCIA & AMELIA M               UNKNOWN                                 Trade Payable             UNDETERMINED
        GARCIA
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE




                                           Page 25 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 82 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.274   LYNN JACKSON SHULTZ &                  UNKNOWN                                 Trade Payable                        $86
        LEBRUN PC
        110 N MINNESOTA AVE STE 400   ACCOUNT NO.: NOT AVAILABLE
        SIOUX FALLS, SD 57104


3.275   LYNNE ADAMS                            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.276   LYONS COMMERCIAL DATA                  UNKNOWN                                 Trade Payable                       $265
        9711 WASHINGTONIAN BLVD
        STE 440                       ACCOUNT NO.: NOT AVAILABLE
        GAITHERSBURG, MD 20878


3.277   MACKIE WOLF ZIENTZ & MANN              UNKNOWN                                 Trade Payable             UNDETERMINED
        PC
        14160 N DALLAS PKWY 900       ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75254


3.278   MADONNA M PORTICE                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.279   MARGARET DIANNE HILL                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.280   MARIAN ANDERSON                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.281   MARIE MCCORMICK                        UNKNOWN                                 Trade Payable             UNDETERMINED
        19110 ROCK CLIFF DRIVE
        ROCKY RIVER, OH 44116         ACCOUNT NO.: NOT AVAILABLE


3.282   MARIE V. BARON                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.283   MARLENE A FANELLI                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.284   MARLENE KATZ                           UNKNOWN                                 Trade Payable             UNDETERMINED
        729 SW FEDERAL HIGHWAY
        SUITE 100                     ACCOUNT NO.: NOT AVAILABLE
        STUART, FL 34994



                                           Page 26 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 83 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.285   MARTIN LEIGH PC                      UNKNOWN                                 Trade Payable                        $35
        2405 GRAND BOULEVARD STE
        410                         ACCOUNT NO.: NOT AVAILABLE
        KANSAS CITY, MO 64108


3.286   MARTINEZ AND TORRES LAW              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.287   MARTY'S REAL ESTATE                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.288   MARVO STRAKER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.289   MARY JO CRITES                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.290   MARY KATHRYN FOX                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.291   MARY MCELVEEN MYERS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.292   MARY O BEARDEN                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.293   MARYLAND REO REALTY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        13978 BALTIMORE AVE
        LAUREL, MD 20707            ACCOUNT NO.: NOT AVAILABLE


3.294   MAURICE G. MURRAY                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.295   MCCABE WEISBERG & CONWAY             UNKNOWN                                 Trade Payable             UNDETERMINED
        123 S BROAD ST
        SUITE 1400                  ACCOUNT NO.: NOT AVAILABLE
        PHILADELPHIA, PA 19109




                                         Page 27 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 84 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.296   MCCARTHY & HOLTHUS LLP               UNKNOWN                                 Trade Payable             UNDETERMINED
        1770 4TH AVE
        SAN DIEGO, CA 92101         ACCOUNT NO.: NOT AVAILABLE


3.297   MERSCORP HOLDINGS INC                UNKNOWN                                 Trade Payable                     $2,512
        13059 COLLECTIONS CENTER
        DRIVE                       ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60693


3.298   MIAMI DADE COUNTY FLORIDA            UNKNOWN                                 Trade Payable             UNDETERMINED
        BOARD OF COUNTY
        COMMISSIONERS               ACCOUNT NO.: NOT AVAILABLE
        NOT AVAILABLE


3.299   MICHAEL B WALES                      UNKNOWN                                 Trade Payable                    $22,500
        10572 SW FLEMING ROAD
        POWELL BUTTE, OR 97753      ACCOUNT NO.: NOT AVAILABLE


3.300   MICHAEL E. TRAVERS                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.301   MICHAEL JAMES CUMMINGS               UNKNOWN                                 Trade Payable             UNDETERMINED
        ESTATE
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.302   MICHAEL WILSON REALTY LLC            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.303   MICHELINA JANICE BROCATO             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.304   MICHELLE L. MARANSANI                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.305   MIDDLESEX COUNTY CLERK               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.306   MIDDLETOWN TOWNSHIP                  UNKNOWN                                 Trade Payable             UNDETERMINED
        1 KINGS HIGHWAY
        MIDDLETOWN, NJ 07748        ACCOUNT NO.: NOT AVAILABLE




                                         Page 28 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 85 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.307   MILLER WATSON & GEORGE PC             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.308   MILLICENT M KRYSZEWSKI                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.309   MINERVA PACHOT RIVERA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.310   MONROE MUA                            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.311   MORRIS LAND SURVEYING                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.312   MRG LEGAL SERVICES P.S.C.             UNKNOWN                                 Trade Payable             UNDETERMINED
        PMB 293 405 ESMERALDA AVE,
        STE 2                        ACCOUNT NO.: NOT AVAILABLE
        GUAYNABO, PR 00969


3.313   MULTNOMAH COUNTY                      UNKNOWN                                 Trade Payable             UNDETERMINED
        RECORDER
        MULTNOMAH COUNTY TAX COL     ACCOUNT NO.: NOT AVAILABLE
        501 SE HAWTHORNE BLVD 1
        PORTLAND, OR 97214


3.314   NATIONAL FIELD                        UNKNOWN                                 Trade Payable             UNDETERMINED
        REPRESENTATIVES INC
        136 MAPLE AVENUE             ACCOUNT NO.: NOT AVAILABLE
        CLAREMONT, NH 03743


3.315   NATIONSTAR MORTGAGE                   UNKNOWN                                 Trade Payable             UNDETERMINED
        HOLDINGS, INC.
        P O BOX 619098               ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75261-9741


3.316   NELSON RE VENTURES INC                UNKNOWN                                 Trade Payable             UNDETERMINED
        41183 ROSEDALE STREET
        INDIO, CA 92203              ACCOUNT NO.: NOT AVAILABLE


3.317   NEWMAN REALTY SERVICES, INC        UNKNOWN                                    Trade Payable             UNDETERMINED
        1047 N CALIFORNIA AVENUE
        CHICAGO, IL 60622           ACCOUNT NO.: NOT AVAILABLE


                                          Page 29 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 86 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.318   NICOLAS J VELOSO                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.319   NICOLE SOMMESE                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.320   NILDA CRUZ ZAYAS                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.321   NILSA PEREZ GUILFUCHI                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.322   NORMA W STEMLER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.323   NOVITEX ENTERPRISE                     UNKNOWN                                 Trade Payable                    $26,591
        SOLUTIONS
        PO BOX 845801                 ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75284


3.324   OCBCC                                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.325   O'CONNOR REAL ESTATE                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.326   O'DESS AND ASSOCIATES, S.C.            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.327   OFFICE DEPOT                           UNKNOWN                                 Trade Payable                     $2,898
        PO BOX 633211
        CINCINNATI, OH 45263          ACCOUNT NO.: NOT AVAILABLE


3.328   OSCAR RENE MAZARIEGOS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        11014 WILLWOOD DRIVE
        HOUSTON, TX 77072             ACCOUNT NO.: NOT AVAILABLE




                                           Page 30 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 87 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.329   OUIDARITA GUILLARD FAISON              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.330   PARKER IBRAHIM & BERG                  UNKNOWN                                 Trade Payable                     $3,798
        270 DAVIDSON AVE
        SOMERSET, NJ 08873            ACCOUNT NO.: NOT AVAILABLE


3.331   PARTNERS ELECTRICAL                    UNKNOWN                                 Trade Payable                       $861
        SERVICES
        7303 WINDFERN RD STE 200      ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77040


3.332   PATRICIA A WILLIS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.333   PATRICIA C STICKEL                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.334   PATRICIA D HECK                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.335   PATRICIA MCKAY                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.336   PATRICIA N BEECH                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.337   PAUL MCCOMB REALTY                     UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: PAUL MCCOMB
        7530 E. CAMINO AMISTOSO       ACCOUNT NO.: NOT AVAILABLE
        TUCSON, AZ 85750


3.338   PAULA N ESPOSITO                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.339   PENNSYLVANIA ELECTRIC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE




                                           Page 31 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 88 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.340   PLATINUM SERVICES LLC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        168 W RIDGE PIKE 131
        LIMERICK, PA 19468           ACCOUNT NO.: NOT AVAILABLE


3.341   PRECEDENT MANAGEMENT, LLC             UNKNOWN                                 Trade Payable             UNDETERMINED
        7875 NW 12TH ST SUITE 110
        DORAL, FL 33126              ACCOUNT NO.: NOT AVAILABLE


3.342   PRESTON E DYSON                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.343   PRISCILLA JANE HARRY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.344   PROCHAMPS                             UNKNOWN                                 Trade Payable             UNDETERMINED
        2725 CENTER PLACE
        MELBOURNE, FL 32940          ACCOUNT NO.: NOT AVAILABLE


3.345   PROTECH ELECTRIC LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        FAZARD MOHAMMED
        17 OLD TIMBER ROAD           ACCOUNT NO.: NOT AVAILABLE
        MOUNT POCONO, PA 18344


3.346   PURCHASE POWER                        UNKNOWN                                 Trade Payable                     $1,095
        PO BOX 371874
        PITTSBURGH, PA 15250-7874    ACCOUNT NO.: NOT AVAILABLE


3.347   QUALITY RESEARCH SERVICES             UNKNOWN                                 Trade Payable             UNDETERMINED
        CORP
        1999 N UNIVERSITY DR.        ACCOUNT NO.: NOT AVAILABLE
        STE 202
        CORAL SPRINGS, FL 33071


3.348   RAMON MARTINEZ                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.349   RANDALL S. MILLER & ASSOC.            UNKNOWN                                 Trade Payable             UNDETERMINED
        PLLC
        43252 WOODWARD               ACCOUNT NO.: NOT AVAILABLE
        SUITE 180
        BLOOMFIELD HILLS, MI 48302


3.350   RE/MAX PRIME REAL ESTATE              UNKNOWN                                 Trade Payable             UNDETERMINED
        238 W BALTIMORE AVE
        CLIFTON HEIGHTS, PA 19018    ACCOUNT NO.: NOT AVAILABLE


                                          Page 32 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                     Pg 89 of 182
Reverse Mortgage Solutions, Inc.                                                                 Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.351   REAL ESTATE PROFESSIONALS,               UNKNOWN                                 Trade Payable             UNDETERMINED
        INC.
        518 EASTERN BOULEVARD           ACCOUNT NO.: NOT AVAILABLE
        BALTIMORE, MD 21221


3.352   REALTY EXCHANGE                          UNKNOWN                                 Trade Payable             UNDETERMINED
        2203 S BIG BEND BLVD
        ST. LOUIS, MO 63117             ACCOUNT NO.: NOT AVAILABLE


3.353   REALTY SERVICES OF ILLINOIS              UNKNOWN                                 Trade Payable             UNDETERMINED
        792 E RAND ROAD
        ARLINGTON HEIGHTS, IL 60004     ACCOUNT NO.: NOT AVAILABLE


3.354   REISENFELD & ASSOCIATES LPA              UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        LLC                             ACCOUNT NO.: NOT AVAILABLE
        3962 RED BANK ROAD
        CINCINNATI, OH 45227


3.355   RELIABLE TAX DATA CORP                   UNKNOWN                                 Trade Payable                       $647
        7229 HELSEM BED
        DALLAS, TX 75230                ACCOUNT NO.: NOT AVAILABLE


3.356   REO INTEGRATION, INC.                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: KRIS RAMDAT
        300 WHITE PLAINS RD             ACCOUNT NO.: NOT AVAILABLE
        FIRST FLOOR
        BRONX, NY 10473


3.357   REO REAL ESTATE                          UNKNOWN                                 Trade Payable             UNDETERMINED
        10 PIDGEON HILL DRIVE
        SUITE 100                       ACCOUNT NO.: NOT AVAILABLE
        STERLING, VA 20165


3.358   RICHARD PAUL BELL                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.359   RICHARD THAYER & ARLENE                  UNKNOWN                                 Trade Payable             UNDETERMINED
        THAYER
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.360   RIVER REALTY SERVICES, INC               UNKNOWN                                 Trade Payable             UNDETERMINED
        117 EXECUTIVE DRIVE SUITE 100
        NEW WINDSOR, NY 12553           ACCOUNT NO.: NOT AVAILABLE


3.361   ROBERT E HUBER                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE

                                             Page 33 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                    Pg 90 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.362   ROBERT ENGERT                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.363   ROBERT L. BLEDSOE SR. & ELLA            UNKNOWN                                 Trade Payable             UNDETERMINED
        MAE BLEDSOE
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.364   ROBERT S. WRIGHT                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.365   ROBERTA JEAN ANN HUNT                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.366   ROBERTSON ANSCHUTZ &                    UNKNOWN                                 Trade Payable                       $875
        SCHNEID PL
        6409 CONGRESS AVE STE 100      ACCOUNT NO.: NOT AVAILABLE
        BOCA RATON, FL 33487


3.367   ROBIN RONAY                             UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: ROBIN RONAY
        PO BOX 3747                    ACCOUNT NO.: NOT AVAILABLE
        EUREKA, CA 95502


3.368   ROGERS TOWNSEND & THOMAS                UNKNOWN                                 Trade Payable             UNDETERMINED
        PC
        100 EXECUTIVE CENTER DRIVE     ACCOUNT NO.: NOT AVAILABLE
        SUITE 210
        COLUMBIA, SC 29210


3.369   RONALD A BOWKER & MARY L                UNKNOWN                                 Trade Payable             UNDETERMINED
        BOWKER
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.370   RONALD J DEAVER SR.                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.371   ROXANNE L PAINE                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.372   RUBIN LUBLIN LLC                        UNKNOWN                                 Trade Payable                        $43
        3145 AVALON RIDGE PLACE STE
        100                            ACCOUNT NO.: NOT AVAILABLE
        PEACHTREE CORNERS, GA
        30071

                                            Page 34 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 91 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.373   RUBY R ROCHON                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.374   RUTH H GOSS                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.375   RUTH RUHL, P.C.                      UNKNOWN                                 Trade Payable             UNDETERMINED
        12700 PARK CENTRAL DRIVE,
        SUITE 850                   ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75251


3.376   S&W GENERAL CONTRACTING,             UNKNOWN                                 Trade Payable             UNDETERMINED
        INC.
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.377   SACRAMENTO SUBURBAN                  UNKNOWN                                 Trade Payable             UNDETERMINED
        WATER DISTRICT
        3701 MARCONI AVE            ACCOUNT NO.: NOT AVAILABLE
        STE 100
        SACRAMENTO, CA 95821


3.378   SALT LAKE COUNTY RECORDER            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.379   SAMBOR INVESTMENTS, LLC              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 15013
        PIKESVILLE, MD 21282-5013   ACCOUNT NO.: NOT AVAILABLE


3.380   SAMUEL TREJO                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.381   SANDRA COOPER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.382   SANDRA J SAWYER                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.383   SANTA CLARA COUNTY CLERK-            UNKNOWN                                 Trade Payable             UNDETERMINED
        RECORDER
        SCC DTAC                    ACCOUNT NO.: NOT AVAILABLE
        70 W HEDDING ST 6TH FL,
        SAN JOSE, CA 95110


                                         Page 35 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 92 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.384   SARPY COUNTY REGISTER OF               UNKNOWN                                 Trade Payable             UNDETERMINED
        DEEDS
        SARPY COUNTY - TREASURER      ACCOUNT NO.: NOT AVAILABLE
        1210 GOLDEN GATE DR, 11
        PAPILLION, NE 68046


3.385   SAUNDRA SMITH                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.386   SCHWABE WILLIAMSON &                   UNKNOWN                                 Trade Payable                    $17,313
        WYATT PC
        1211 SW FIFTH AVE STE 500     ACCOUNT NO.: NOT AVAILABLE
        PORTLAND, OR 97204-3795


3.387   SCOTT D. RAMIREZ                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.388   SECRETARIO DE HACIENDA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        EDIFICIO INTENDENTE RAMIREZ
        10 PASEO CONVADONGA           ACCOUNT NO.: NOT AVAILABLE
        SAN JUAN, PR 00901


3.389   SELECT MANAGEMENT GROUP,               UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        8522 EAST 61ST ST             ACCOUNT NO.: NOT AVAILABLE
        TULSA, OK 74133


3.390   SHAPIRO & ZIELKE LLP                   UNKNOWN                                 Trade Payable             UNDETERMINED
        LOCKBOX STE775426 350E
        DEVON AVE                     ACCOUNT NO.: NOT AVAILABLE
        ITASCA, IL 60143


3.391   SHAPIRO SCHWARTZ LLP                   UNKNOWN                                 Trade Payable             UNDETERMINED
        LOCKBOX 775426 350 E DEVON
        AVE                           ACCOUNT NO.: NOT AVAILABLE
        ITASCA, IL 60143


3.392   SHARON ALLMON GOLMON                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.393   SHARON LARUE JOHNSON                   UNKNOWN                                 Trade Payable             UNDETERMINED
        JAMES
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE




                                           Page 36 of 106 to Schedule E/F Part 2
        19-10412-jlg         Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                    Pg 93 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.394   SHIRLEY A SHAW                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.395   SHIRLEY J RAMSAY                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.396   SHIRLEY J STARKWEATHER                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.397   SINDEN HARUM                            UNKNOWN                                 Trade Payable             UNDETERMINED
        1503 WASHINGTON STREET
        WENATCHEE, WA 98801            ACCOUNT NO.: NOT AVAILABLE


3.398   SINGLE SOURCE PROPERTY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        SOLUTIONS LLC
        ATTN: GENERAL COUNSEL          ACCOUNT NO.: NOT AVAILABLE
        1000 NOBLE ENERGY DRIVE
        SUITE 300
        CANONSBURG, PA 15317


3.399   SIROTE & PERMUTT, P.C.                  UNKNOWN                                 Trade Payable             UNDETERMINED
        STEVEN LEWIS
        2311 HIGHLAND AVENUE SOUTH     ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 55509
        BIRMINGHAM, AL 35255-5509


3.400   SNELL & WILMER LLP                      UNKNOWN                                 Trade Payable                    $12,104
        400 E VAN BUREN STE 1900
        PHOENIX, AZ 85004-2202         ACCOUNT NO.: NOT AVAILABLE


3.401   SOLID NETWORKS LLC                      UNKNOWN                                 Trade Payable                       $936
        13315 VETERANS MEMORIAL DR
        #408                           ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77014


3.402   SOOS CREEK                              UNKNOWN                                 Trade Payable             UNDETERMINED
        14616 SE 192ND ST.
        RENTON, WA 98058               ACCOUNT NO.: NOT AVAILABLE


3.403   SOUTH & ASSOCIATES P.C.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        ASHLEY DEEL
        P. O. BOX 800076               ACCOUNT NO.: NOT AVAILABLE
        KANSAS CITY, MO 64180-0076




                                            Page 37 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 94 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.404   ST. CLAIR COUNTY JUDGE OF              UNKNOWN                                 Trade Payable             UNDETERMINED
        PROBATE
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.405   STAFFORD TOWNSHIP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        STAFFORD TWP - COLLECTOR
        260 EAST BAY AVENUE           ACCOUNT NO.: NOT AVAILABLE
        MANAHAWKIN, NJ 08050


3.406   STAR REALTY INC                        UNKNOWN                                 Trade Payable             UNDETERMINED
        15 E CHURCHVILLE RD STE 108
        BEL AIR, MD 21014             ACCOUNT NO.: NOT AVAILABLE


3.407   STEPHEN J. & SHERYL L.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PLATING
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.408   STEVEN S. GOZINSKY, ESQ                UNKNOWN                                 Trade Payable             UNDETERMINED
        746 MERRICK ROAD
        BALDWIN, NY 11510             ACCOUNT NO.: NOT AVAILABLE


3.409   STEVENS & ASSOCIATES                   UNKNOWN                                 Trade Payable             UNDETERMINED
        REALTORS
        120 NILES-CORTLAND RD SE      ACCOUNT NO.: NOT AVAILABLE
        WARREN, OH 44484


3.410   SUSAN DAVIDSON-DALBERG                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.411   TERESA BENNETT                         UNKNOWN                                 Trade Payable             UNDETERMINED
        220 ELLSWORTH ST
        BRIDGEPORT, CT 06605          ACCOUNT NO.: NOT AVAILABLE


3.412   THE ALBA LAW GROUP                     UNKNOWN                                 Trade Payable             UNDETERMINED
        11350 MCCORMICK ROAD EP III
        SUITE 200                     ACCOUNT NO.: NOT AVAILABLE
        HUNT VALLEY, MD 21031


3.413   THE GEHEREN FIRM, P.C.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        BRITTNI GEHEREN
        4828 ASHFORD DUNWOODY         ACCOUNT NO.: NOT AVAILABLE
        ROAD, 2ND FLOOR
        ATLANTA, GA 30338


3.414   THE ROSEMONT GROUP, LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: TAMMY LOWNEY
        635A E LOCUST ST              ACCOUNT NO.: NOT AVAILABLE
        MILWAUKEE, WI 53212

                                           Page 38 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 95 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.415   THE SOUTHEAST MORRIS                   UNKNOWN                                 Trade Payable             UNDETERMINED
        COUNTY MUNICIPAL UTILITIES
        AUTHORITY                     ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 16036
        LEWISTON, ME 04243-9515


3.416   THOMAS J. SANGER                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.417   TOMAS LEBRON BAEZ &                    UNKNOWN                                 Trade Payable             UNDETERMINED
        MINERVA CONCEPCION LOPEZ
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.418   TOSHIBA FINANCIAL SERVICES             UNKNOWN                                 Trade Payable                       $616
        PO BOX 51043
        LOS ANGELES, CA 90051-5343    ACCOUNT NO.: NOT AVAILABLE


3.419   TOWN OF HEMPSTEAD                      UNKNOWN                                 Trade Payable             UNDETERMINED
        200 N. FRANKLIN STREET
        HEMPSTEAD, NY 11550           ACCOUNT NO.: NOT AVAILABLE


3.420   TOWN OF NORTH PROVIDENCE               UNKNOWN                                 Trade Payable             UNDETERMINED
        2000 SMITH ST.
        NORTH PROVIDENCE, RI 02911    ACCOUNT NO.: NOT AVAILABLE


3.421   TOWNSHIP OF BURLINGTON                 UNKNOWN                                 Trade Payable             UNDETERMINED
        851 OLD YORK ROAD
        BURLINGTON, NJ 08016          ACCOUNT NO.: NOT AVAILABLE


3.422   TOWNSHIP OF NORTH                      UNKNOWN                                 Trade Payable             UNDETERMINED
        BRUNSWICK
        710 HERMANN ROAD              ACCOUNT NO.: NOT AVAILABLE
        NORTH BRUNSWICK, NJ 08902


3.423   TROUTMAN SANDERS LLP                   UNKNOWN                                 Trade Payable                     $9,530
        600 PEACHTREE ST STE 5200
        ATLANTA, GA 30308             ACCOUNT NO.: NOT AVAILABLE


3.424   TRUSTEE CORPS                          UNKNOWN                                 Trade Payable             UNDETERMINED
        17100 GILLETTE AVE
        IRVINE, CA 92614              ACCOUNT NO.: NOT AVAILABLE


3.425   TWIN OAKS REALTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        3353 DOUGLAS DR
        CRYSTAL, MN 55422             ACCOUNT NO.: NOT AVAILABLE




                                           Page 39 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                   Pg 96 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.426   U.S. LOAN SERVICING TRUST              UNKNOWN                                 Trade Payable             UNDETERMINED
        ACCOUNT
        9670 W. TROPICANA STE.100     ACCOUNT NO.: NOT AVAILABLE
        LAS VEGAS, NV 89147


3.427   UNITED PARCEL SERVICE INC              UNKNOWN                                 Trade Payable                     $2,345
        LOCKBOX 577
        CAROL STREAM, IL 60132-0577   ACCOUNT NO.: NOT AVAILABLE


3.428   US BANK                                UNKNOWN                                 Trade Payable                       $266
        PO BOX 790428
        ST. LOUIS, MO 63179-0428      ACCOUNT NO.: NOT AVAILABLE


3.429   US DEPARTMENT OF HOUSING               UNKNOWN                                 Trade Payable             UNDETERMINED
        AND URBAN DEVELOPMENT
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.430   UTILITIES INC. OF FLORIDA              UNKNOWN                                 Trade Payable             UNDETERMINED
        2335 SANDERS ROAD
        NORTHBROOK, IL 60062          ACCOUNT NO.: NOT AVAILABLE


3.431   VAN HORN REALTY, LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: EDWARD VAN HORN
        7434 S. US HIGHWAY 1          ACCOUNT NO.: NOT AVAILABLE
        PORT ST LUCIE, FL 34952


3.432   VELTRI &                               UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATES,REALTORS
        2400 ROUTE 88                 ACCOUNT NO.: NOT AVAILABLE
        POINT PLEASANT, NJ 08742


3.433   VENDOR CONNECT LLC                     UNKNOWN                                 Trade Payable                       $225
        30 CORPORATE PARK SUITE 306
        IRVINE, CA 92606              ACCOUNT NO.: NOT AVAILABLE


3.434   VICTORIANO VELEZ VALENTIN              UNKNOWN                                 Trade Payable             UNDETERMINED
        HC 02 BOX 8914
        LAS MARIAS, PR 00670          ACCOUNT NO.: NOT AVAILABLE


3.435   VILLAGE OF MOUNT PROSPECT              UNKNOWN                                 Trade Payable             UNDETERMINED
        50 SOUTH EMERSON STREET
        MOUNT PROSPECT, IL 60056      ACCOUNT NO.: NOT AVAILABLE


3.436   VILLAGE REO DIVISION                   UNKNOWN                                 Trade Payable             UNDETERMINED
        VILLAGE REALTY LTD
        309 N. HIGH STREET            ACCOUNT NO.: NOT AVAILABLE
        MT. ORAB, OH 45154



                                           Page 40 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                    Pg 97 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.437   VIRGIN VALLEY WATER DISTRICT            UNKNOWN                                 Trade Payable             UNDETERMINED
        500 RIVERDALE ROAD
        MESQUITE, NV 89027             ACCOUNT NO.: NOT AVAILABLE


3.438   VIRGINIA M. CERMELJ                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.439   WARGO & FRENCH LLP                      UNKNOWN                                 Trade Payable                     $2,783
        999 PEACHTREE ST NE 26TH
        FLOOR                          ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, GA 30309


3.440   WASHINGTON COUNTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        RECORDER
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.441   WASHINGTON COUNTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        TREASURER
        1 GOVERNMENT CENTER PLACE      ACCOUNT NO.: NOT AVAILABLE
        SUITE B
        ABINGDON, VA 24210-8484


3.442   WASHINGTON REALTY GROUP                 UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: JIM CLIFFORD
        913 KINCAID AVE                ACCOUNT NO.: NOT AVAILABLE
        SUMNER, WA 98390


3.443   WASHINGTON SUBURBAN                     UNKNOWN                                 Trade Payable             UNDETERMINED
        SANITARY COMMISSION
        14501 SWEITZER LANE            ACCOUNT NO.: NOT AVAILABLE
        LAUREL, MD 20707-5902


3.444   WASHINGTON TOWNSHIP                  UNKNOWN                                    Trade Payable             UNDETERMINED
        MUNICIPAL UTILITIES AUTHORITY
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.445   WAYNE L. WHARTON                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.446   WEICHERT REALTORS FIRST                 UNKNOWN                                 Trade Payable             UNDETERMINED
        CHOICE
        4206 LINGLESTOWN ROAD          ACCOUNT NO.: NOT AVAILABLE
        HARRISBURG, PA 17112




                                            Page 41 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 98 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.447   WELCOME HOME REALTY                   UNKNOWN                                 Trade Payable             UNDETERMINED
        LISA S HARRELL
        110 W WATER STREET           ACCOUNT NO.: NOT AVAILABLE
        EDENTON, NC 27932


3.448   WELLS FARGO BANK N.A                  UNKNOWN                                 Trade Payable                     $2,482
        WF 8113 PO BOX 1450
        MINNEAPOLIS, MN 55485-8113   ACCOUNT NO.: NOT AVAILABLE


3.449   WEST MANHEIM TOWNSHIP                 UNKNOWN                                 Trade Payable             UNDETERMINED
        2412 BALTIMORE PIKE
        HANOVER, PA 17331            ACCOUNT NO.: NOT AVAILABLE


3.450   WHATCOM COUNTY AUDITOR                UNKNOWN                                 Trade Payable             UNDETERMINED
        WHATCOM COUNTY - TREASUR
        311 GRAND AVE 104            ACCOUNT NO.: NOT AVAILABLE
        BELLINGHAM, WA 98225


3.451   WILLIAM BERRY                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.452   WILLIAM E DANTONA JR                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.453   WILLIAM E KELLUM JR.                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.454   WILLIAM MCCOY JR                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.455   WILLIAMS MULLEN CLARK &               UNKNOWN                                 Trade Payable                     $3,235
        DOBBINS PC
        200 SOUTH 10TH ST STE 1600   ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, VA 23219


3.456   WINSLOW TOWNSHIP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        125 SOUTH ROUTE 73
        BRADDOCK, NJ 08037           ACCOUNT NO.: NOT AVAILABLE


3.457   WOODFORD R PEBBLES                    UNKNOWN                                 Trade Payable             UNDETERMINED
        29 ALLENS ALY
        RATON, NM 87740              ACCOUNT NO.: NOT AVAILABLE




                                          Page 42 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                  Pg 99 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.458   WRIGHT FINLAY & ZAK                   UNKNOWN                                 Trade Payable             UNDETERMINED
        4665 MAC ARTHUR COURT
        SUITE 280                    ACCOUNT NO.: NOT AVAILABLE
        NEWPORT BEACH, CA 92660


3.459   YAMHILL COUNTY CLERK                  UNKNOWN                                 Trade Payable             UNDETERMINED
        YAMHILL COUNTY - TAX COL
        535 NE 5TH ST, RM.42         ACCOUNT NO.: NOT AVAILABLE
        MCMINNVILLE, OR 97128


3.460   YOLANDA R BELTRAN                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.461   ZIEVE BRODNAX & STEELE LLP            UNKNOWN                                 Trade Payable                       $282
        30 CORPORATE PARK STE 450
        IRVINE, CA 92606             ACCOUNT NO.: NOT AVAILABLE


                                                                                       Trade Payables Total:          $931,185




                                          Page 43 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                        Main Document
                                                  Pg 100 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D    Basis For      Offset   Amount of Claim
Including Zip Code                          Account Number                               Claim

Intercompany

3.462   DITECH FINANCIAL LLC                  UNKNOWN                                 Intercompany                 $20,858,939
        3000 BAYPORT DRIVE                                                               Payable
        SUITE 985                    ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33607


3.463   DITECH HOLDING CORPORATION            UNKNOWN                                 Intercompany                 $59,952,806
        3000 BAYPORT DRIVE                                                               Payable
        SUITE 985                    ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33607


3.464   REO MANAGEMENT SOLUTIONS,             UNKNOWN                                 Intercompany                   $7,668,402
        LLC                                                                              Payable
        3000 BAYPORT DRIVE           ACCOUNT NO.: NOT AVAILABLE
        SUITE 985
        TAMPA, FL 33607


3.465   RMS REO BRC II, LLC                   UNKNOWN                                 Intercompany                     $61,280
        3000 BAYPORT DRIVE                                                               Payable
        SUITE 985                    ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33607


3.466   RMS REO BRC, LLC                      UNKNOWN                                 Intercompany                     $32,341
        3000 BAYPORT DRIVE                                                               Payable
        SUITE 985                    ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33607


                                                                                         Intercompany Total:       $88,573,768




                                          Page 44 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                   Pg 101 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                               Claim

Escheated Checks

3.467   ALABAMA STATE TREASURER             UNKNOWN                                    Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                       Funds
        ATTN: CHAD WRIGHT, UCP       ACCOUNT NO.: NOT AVAILABLE
        DIRECTOR
        100 NORTH UNION STREET ; RSA
        UNION BUILDING - SUITE 636
        MONTGOMERY, AL 36104


3.468   ALASKA DEPT OF REVENUE                 UNKNOWN                                 Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY                                                                Funds
        PROGRAM                       ACCOUNT NO.: NOT AVAILABLE
        ATTN: RACHEL LEWIS,
        UNCLAIMED PROPERTY
        MANAGER
        333 WILLOUGHBY AVENUE; 11TH
        FLOOR
        JUNEAU, AK 99801


3.469   ARIZONA DEPARTMENT OF                  UNKNOWN                                 Escheatment             UNDETERMINED
        REVENUE                                                                           Funds
        UNCLAIMED PROPERTY UNIT       ACCOUNT NO.: NOT AVAILABLE
        ATTN: JODIE FORD, REPORTING
        CONTACT
        1600 WEST MONROE; DIVISION
        CODE 10
        PHOENIX, AZ 85007


3.470   ARKANSAS AUDITOR OF STATE          UNKNOWN                                     Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                       Funds
        ATTN: ANDREA LEA, AUDITOR   ACCOUNT NO.: NOT AVAILABLE
        OF STATE
        1401 WEST CAPITOL AVENUE;
        SUITE 325
        LITTLE ROCK, AR 72201


3.471   BUREAU OF UNCLAIMED                    UNKNOWN                                 Escheatment             UNDETERMINED
        PROPERTY                                                                          Funds
        ATTN: BARBARA BENKOVIC,       ACCOUNT NO.: NOT AVAILABLE
        ASST. DIVISION MGR. HOLDER
        COMPLIANCE
        101 N INDEPENDENCE MALL
        EAST
        REMITTANCE CONTROL, 2ND
        FLOOR; REFERENCE: LOCKBOX
        #053473
        PHILADELPHIA , PA 19106


3.472   COLORADO DEPARTMENT OF             UNKNOWN                                     Escheatment             UNDETERMINED
        TREASURY                                                                          Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: PATTY WHITE, DIRECTOR
        1580 LOGAN STREET; SUITE 500
        DENVER, CO 80203



                                           Page 45 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                  Pg 102 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                               Claim

Escheated Checks

3.473   COMPTROLLER OF MARYLAND               UNKNOWN                                 Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY UNIT                                                          Funds
        ATTN: MARCIA BRANNOCK,       ACCOUNT NO.: NOT AVAILABLE
        HOLDER COMPLIANCE
        SUPERVISOR
        301 WEST PRESTON STREET
        BALTIMORE, MD 21201


3.474   DE OFFICE OF FINANCE AND              UNKNOWN                                 Escheatment             UNDETERMINED
        TREASURY                                                                         Funds
        UNCLAIMED PROPERTY UNIT      ACCOUNT NO.: NOT AVAILABLE
        ATTN: GRACIE MUSHER,
        MANAGER
        1101 4TH STREET, SW; SUITE
        800W
        WASHINGTON, DC 20024


3.475   DEPARTMENT OF FINANCE                 UNKNOWN                                 Escheatment             UNDETERMINED
        OFFICE OF UNCLAIMED                                                              Funds
        PROPERTY                     ACCOUNT NO.: NOT AVAILABLE
        ATTN: DAVID GREGOR, STATE
        ESCHEATOR
        820 NORTH FRENCH STREET;
        8TH FLOOR
        WILMINGTON, DE 19801


3.476   DEPARTMENT OF THE STATE            UNKNOWN                                    Escheatment             UNDETERMINED
        TREASURER                                                                        Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: MARK WULLIAM
        BRACKEN, ASSISTANT
        TREASURER
        ONE ASHBURTON PLACE; 12TH
        FLOOR
        BOSTON, MA 02108-1608


3.477   FLORIDA DEPARTMENT OF                 UNKNOWN                                 Escheatment             UNDETERMINED
        FINANCIAL SERVICES                                                               Funds
        BUREAU OF UNCLAIMED          ACCOUNT NO.: NOT AVAILABLE
        PROPERTY
        ATTN: THOMAS EGLER,
        REPORTING SUPERVISOR
        LARSON BUILDING; 200 E
        GAINES STREET
        TALLAHASSEE, FL 32399-0358




                                          Page 46 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                  Pg 103 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                               Claim

Escheated Checks

3.478   GEORGIA DEPARTMENT OF                 UNKNOWN                                 Escheatment             UNDETERMINED
        REVENUE                                                                          Funds
        UNCLAIMED PROPERTY           ACCOUNT NO.: NOT AVAILABLE
        PROGRAM
        ATTN: ANNA TOWNSEND,
        MANAGER
        4125 WELCOME ALL ROAD;
        SUITE 701
        ATLANTA, GA 30349


3.479   ILLINOIS STATE TREASURER'S         UNKNOWN                                    Escheatment             UNDETERMINED
        OFFICE                                                                           Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: ROXY HOLLENSTINE,
        DIRECTOR
        1 WEST OLD STATE CAPITOL
        PLAZA; SUITE 400
        SPRINGFIELD, IL 62701-1390


3.480   INDIANA ATTONERY GENERAL'S         UNKNOWN                                    Escheatment             UNDETERMINED
        OFFICE                                                                           Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: BECKY YUAN, DIRECTOR
        35 SOUTH PARK BOULEVARD
        GREENWOOD , IN 46143


3.481   KANSAS OFFICE OF THE STATE         UNKNOWN                                    Escheatment             UNDETERMINED
        TREASURER                                                                        Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: RITA MOHR, DIRECTOR
        900 SW JACKSON ST; SUITE 201
        TOPEKA, KS 66612-1235


3.482   KENTUCKY STATE TREASURER            UNKNOWN                                   Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                      Funds
        ATTN: KATRINA STONER,        ACCOUNT NO.: NOT AVAILABLE
        MANAGER
        1050 US HWY 127 S; SUITE 100
        FRANKFORT, KY 40601


3.483   LOUISIANA DEPARTMENT OF            UNKNOWN                                    Escheatment             UNDETERMINED
        TREASURY                                                                         Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: KATHLEEN LOBELL,
        DIRECTOR OF UNCLAIMED
        PROPERTY
        1051 N 3RD STREET; ROOM 150
        BATON ROUGE, LA 70802




                                          Page 47 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                     Pg 104 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                               Claim

Escheated Checks

3.484   MAINE STATE TREASURER'S                  UNKNOWN                                 Escheatment             UNDETERMINED
        OFFICE                                                                              Funds
        UNCLAIMED PROPERTY              ACCOUNT NO.: NOT AVAILABLE
        ATTN: KRISTI CARLOW,
        DIRECTOR
        39 STATE HOUSE STATION
        AUGUSTA, ME 04333-0039


3.485   MICHIGAN DEPARTMENT OF             UNKNOWN                                       Escheatment             UNDETERMINED
        TREASURY                                                                            Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: GONZALO LLANO,
        ADMINISTRATOR
        PO BOX 30756
        LANSING, MI 48909


3.486   MINNESOTA DEPARTMENT OF                  UNKNOWN                                 Escheatment             UNDETERMINED
        COMMERCE                                                                            Funds
        UNCLAIMED PROPERTY              ACCOUNT NO.: NOT AVAILABLE
        PROGRAM
        ATTN: ROBERT COMMODORE,
        DIRECTOR
        85 7TH PLACE EAST ; SUITE 280
        ST PAUL, MN 55101-2198


3.487   MONTANA DEPARTMENT OF                    UNKNOWN                                 Escheatment             UNDETERMINED
        REVENUE                                                                             Funds
        UNCLAIMED PROPERTY              ACCOUNT NO.: NOT AVAILABLE
        ATTN: TAMMY PIPPIN, HOLDER
        SPECIALIST
        340 NORTH LAST CHANCE
        GULCH
        HELENA, MT 59601


3.488   NEBRAKA STATE TREASURER            UNKNOWN                                       Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                         Funds
        ATTN: MEAGHAN AGUIRRE,      ACCOUNT NO.: NOT AVAILABLE
        DIRECTOR
        809 P STREET
        LINCOLN, NE 68508-1390


3.489   NEVADA OFFICE OF THE STATE         UNKNOWN                                       Escheatment             UNDETERMINED
        TREASURER                                                                           Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: KELLI MARTIN, DEPUTY
        STATE TREASURER
        555 E WASHINGTON AVE; SUITE
        4200
        LAS VEGAS, NV 89101-1070




                                             Page 48 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                   Pg 105 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                               Claim

Escheated Checks

3.490   NEW HAMPSHIRE TREASURY                 UNKNOWN                                 Escheatment             UNDETERMINED
        DEPARTMENT                                                                        Funds
        ABANDONED PROPERTY            ACCOUNT NO.: NOT AVAILABLE
        DIVISION
        ATTN: BRIAN REGAN, DIRECTOR
        25 CAPITOL STREET; ROOM 205
        CONCORD, NH 03301


3.491   NEW JERSEY DEPARTMENT OF           UNKNOWN                                     Escheatment             UNDETERMINED
        TREASURY                                                                          Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: STEVE HARRIS,
        ADMINISTRATOR
        REPORT SECTION; PO BOX 214
        TRENTON, NJ 08625-0214


3.492   NEW MEXICO TAXATION &                  UNKNOWN                                 Escheatment             UNDETERMINED
        REVENUE DEPT                                                                      Funds
        UNCLAIMED PROPERTY OFFICE     ACCOUNT NO.: NOT AVAILABLE
        ATTN: STEPHANIE DENNIS,
        UNCLAIMED PROPERTY
        SUPERVISOR
        MANUEL LUJAN BUILDING; 1200
        SOUTH ST FRANCIS DRIVE
        SANTA FE, NM 87505


3.493   NEW YORK STATE                         UNKNOWN                                 Escheatment             UNDETERMINED
        COMPTROLLER                                                                       Funds
        OFFICE OF UNCLAIMED FUNDS     ACCOUNT NO.: NOT AVAILABLE
        ATTN: JOHN HANSON,
        REPORTING SUPERVISOR
        110 STATE STREET;
        REMITTANCE CONTROL, 2ND
        FLOOR
        ALBANY, NY 12236


3.494   NORTH CAROLINA STATE                   UNKNOWN                                 Escheatment             UNDETERMINED
        TREASURER                                                                         Funds
        UNCLAIMED PROPERTY            ACCOUNT NO.: NOT AVAILABLE
        PROGRAM
        ATTN: BRENDA WILLIAMS,
        ADMINISTRATOR
        3200 ATLANTIC AVENUE
        RALEIGH, NC 27604-1668


3.495   NORTH DAKOTA DEPOART OF            UNKNOWN                                     Escheatment             UNDETERMINED
        TRUST LANDS                                                                       Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: SUSAN DOLLINGER,
        ADMINISTATOR
        1707 NORTH 9TH STREET
        BISMARCK, ND 58501




                                           Page 49 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                   Pg 106 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                               Claim

Escheated Checks

3.496   OFFICE OF MISSOURI STATE               UNKNOWN                                 Escheatment             UNDETERMINED
        TREASURER                                                                         Funds
        DIVISION OF UNCLAIMED         ACCOUNT NO.: NOT AVAILABLE
        PROPERTY
        ATTN: SCOTT HARPER,
        DIRECTOR - UNCLAIMED
        PROPERTY
        301 WEST HIGH STREET; ROOM
        157
        JEFFERSON CITY, MO 65101


3.497   OFFICE OF STATE TREASURER          UNKNOWN                                     Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                       Funds
        ATTN: JOHN YOUNGER,         ACCOUNT NO.: NOT AVAILABLE
        DIRECTOR OF UNCLAIMED
        PROPERTY
        501 NORTH WEST STREET;
        SUITE 1101A
        JACKSON, MS 39201


3.498   OFFICE OF THE LIEUTENANT               UNKNOWN                                 Escheatment             UNDETERMINED
        GOVERNOR                                                                          Funds
        DIVISION OF BANKING &         ACCOUNT NO.: NOT AVAILABLE
        INSURANCE
        ATTN: SIMON MOHAMMED,
        EXAMINER
        CHARLOTTE AMALIE; NO. 5049
        KONGENS GADE
        ST THOMAS, VI 00802


3.499   OHIO DEPARTMENT OF                     UNKNOWN                                 Escheatment             UNDETERMINED
        COMMERCE                                                                          Funds
        DIVISION OF UNCLAIMED         ACCOUNT NO.: NOT AVAILABLE
        PROPERTY
        ATTN: BECKY YORK, REPORTING
        SUPERVISOR
        77 SOUTH HIGH STREET; 20TH
        FLOOR
        COLUMBUS, OH 43215-6108


3.500   OKLAHOMA STATE TREASURER             UNKNOWN                                   Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                       Funds
        ATTN: KATHY JANES,            ACCOUNT NO.: NOT AVAILABLE
        ADMINISTRATOR
        2300 N LINCOLN BLVD; ROOM 217
        OKLAHOMA CITY, OK 73105




                                           Page 50 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                  Pg 107 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                               Claim

Escheated Checks

3.501   OREGON DEPARTMENT OF                  UNKNOWN                                 Escheatment             UNDETERMINED
        STATE LANDS                                                                      Funds
        UNCLAIMED PROPERTY           ACCOUNT NO.: NOT AVAILABLE
        ATTN: CAROLYN HARRIS,
        REPORTS COODINATOR
        775 SUMMER STREET NE; STE
        100
        SALEM, OR 97301


3.502   PR COMMISSIONER OF                 UNKNOWN                                    Escheatment             UNDETERMINED
        FINANCIAL INST.                                                                  Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: SALVA DORIS VALENTIN,
        UNCLAIMED PROPERTY
        SUPERVISOR
        1492 PONCE DE LEON AVE;
        CENTRO EUROPA BUILDING,
        SUITE 6
        SAN JUAN, PR 00907


3.503   RHODE ISLAND OFFICE OF             UNKNOWN                                    Escheatment             UNDETERMINED
        GENERAL TREASURER                                                                Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: DAVID SALVATORE,
        MANAGER
        50 SERVICE AVENUE
        WARWICK, RI 02886


3.504   SOUTH CAROLINA STATE                UNKNOWN                                   Escheatment             UNDETERMINED
        TREASURER'S OFFICE                                                               Funds
        UNCLAIMED PROPERTY           ACCOUNT NO.: NOT AVAILABLE
        PROGRAM
        ATTN: LINDA GAMBLE,
        ASSISTANT STATE TREASURER
        WADE HAMPTON BUILDING ;
        1200 SENATE STREET, ROOM 224
        COLUMBIA, SC 29201


3.505   SOUTH DAKOTA STATE                 UNKNOWN                                    Escheatment             UNDETERMINED
        TREASURER'S OFFICE                                                               Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: LEE DEJABET,
        ADMINISTRATOR
        500 E CAPITOL AVE; SUITE 212
        PIERRE, SD 57501


3.506   STATE CONTROLLER'S OFFICE           UNKNOWN                                   Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                      Funds
        ATTN: BETTY T YEE,           ACCOUNT NO.: NOT AVAILABLE
        CONTROLLER
        10600 WHITE ROCK ROAD; SUITE
        141
        RANCHO CORDOVA, CA 95670



                                          Page 51 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                   Pg 108 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                               Claim

Escheated Checks

3.507   STATE OF HAWAII                        UNKNOWN                                 Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY                                                                Funds
        PROGRAM                       ACCOUNT NO.: NOT AVAILABLE
        ATTN: SANDRA KAM,
        SUPERVISOR
        NO. 1 CAPITOL DISTRICT
        BUILDING; 250 SOUTH HOTEL
        STREET - ROOM 304
        HONOLULU, HI 96813


3.508   STATE TREASURER'S OFFICE               UNKNOWN                                 Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY                                                                Funds
        PROGRAM                       ACCOUNT NO.: NOT AVAILABLE
        ATTN: COZETTE WALTERS,
        ADMINISTRATOR
        304 N 8TH STREET; SUITE 208
        BOISE, ID 83702-5834


3.509   TENNESSEE TREASURY                 UNKNOWN                                     Escheatment             UNDETERMINED
        DEPARTMENT                                                                        Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: JOHN GABRIEL, DIRECTOR
        502 DEADERICK STREET
        NASHVILLE, TN 37243-0203


3.510   TEXAS COMPTROLLER OF               UNKNOWN                                     Escheatment             UNDETERMINED
        PUBLIC ACCOUNTS                                                                   Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: LARRY SCHILHABEL,
        HOLDER REPORTING
        SUPERVISOR
        111 EAST 17TH STREET
        AUSTIN, TX 78774


3.511   TREASURER OF GUAM                      UNKNOWN                                 Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY                                                                Funds
        DEPARTMENT                    ACCOUNT NO.: NOT AVAILABLE
        ATTN: ROSITA T FEJERAN,
        TREASURER
        590 SOUTH MARINE CORP
        DRIVE; SUITE 224 (TOG)
        TAMUNING, GU 96913


3.512   TREASURER OF STATE                 UNKNOWN                                     Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                       Funds
        ATTN: KATHRYN FEHRING,      ACCOUNT NO.: NOT AVAILABLE
        COMPLAINCE OFFICER
        800 WALNUT STREET; MAC
        N8200-071
        DES MOINES, IA 50309




                                           Page 52 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                       Main Document
                                                  Pg 109 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                               Claim

Escheated Checks

3.513   TREASURER, STATE OF                UNKNOWN                                    Escheatment             UNDETERMINED
        CONNECTICUT                                                                      Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: MARIA GREENSLADE,
        ASSISTANT DEPUTY TREASURER
        PO BOX 150435
        HARTFORD, CT 06115-0435


3.514   UTAH STATE TREASURER               UNKNOWN                                    Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                      Funds
        ATTN: DENNIS JOHNSTON,      ACCOUNT NO.: NOT AVAILABLE
        ADMINISTRATOR
        350 NORTH STATE STREET;
        SUITE 180
        SALT LAKE CITY, UT 84114


3.515   VERMONT STATE TREASURER            UNKNOWN                                    Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                      Funds
        ATTN: ALBERT LAPERLE        ACCOUNT NO.: NOT AVAILABLE
        109 STATE STREET; 4TH FLOOR
        MONTPELIER, VT 05609-6200


3.516   VIRGINIA DEPARTMENT OF THE            UNKNOWN                                 Escheatment             UNDETERMINED
        TREASURY                                                                         Funds
        DIVISION OF UNCLAIMED        ACCOUNT NO.: NOT AVAILABLE
        PROPERTY
        ATTN: VICKI BRIDGEMAN,
        DIRECTOR
        PO BOX 2478
        RICHMOND, VA 23218-2478


3.517   WASHINGTON DEPARTMENT OF          UNKNOWN                                     Escheatment             UNDETERMINED
        REVENUE                                                                          Funds
        UNCLAIMED PROPERTY SECTION ACCOUNT NO.: NOT AVAILABLE
        ATTN: ERIN LOPEZ, UP
        OPERATIONS MANAGER
        PO BOX 24053
        SEATTLE, WA 98124-1053


3.518   WEST VIRGINIA STATE                UNKNOWN                                    Escheatment             UNDETERMINED
        TREASURER'S OFFICE                                                               Funds
        UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
        ATTN: CAROLYN ATKISON,
        DEPUTY TREASURER
        322 70TH ST SE
        CHARLESTON, WV 25304


3.519   WISCONSIN DEPT OF REVENUE             UNKNOWN                                 Escheatment             UNDETERMINED
        UNCLAIMED PROPERTY UNIT                                                          Funds
        ATTN: MARY CALENTANI,        ACCOUNT NO.: NOT AVAILABLE
        ADMINISTRATOR
        2135 RIMROCK ROAD
        MADISON, WI 53708


                                          Page 53 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                         Main Document
                                                 Pg 110 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:           19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D      Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                 Claim

Escheated Checks

3.520   WYOMING STATE TREASURER            UNKNOWN                                    Escheatment               UNDETERMINED
        UNCLAIMED PROPERTY DIVISION                                                      Funds
        ATTN: LACHELLE BRANT,       ACCOUNT NO.: NOT AVAILABLE
        DIRECTOR
        2020 CAREY AVENUE; 3RD
        FLOOR
        CHEYENNE, WY 82002


                                                                                     Escheated Checks Total:                     0




                                         Page 54 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 111 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.521   13220 CLR, LLC                         UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: Y TIMOTHY CHAI
        1375 EAST 9TH STREET, SUITE   ACCOUNT NO.: NOT AVAILABLE
        2250
        CLEVELAND, OH 44114


3.522   A.E. BROWN PROPERTY                    UNKNOWN                                 Litigation             UNDETERMINED
        MAINTENANCE, LLC
        SABIN R. MAXWELL              ACCOUNT NO.: NOT AVAILABLE
        BOUCHARD, KLEINMAN &
        WRIGHT, P.A.,
        799 MAMMOTH ROAD
        MANCHESTER, NH 03104


3.523   AARON NULPH/DOVER GLEN                 UNKNOWN                                 Complaint              UNDETERMINED
        DEVELOPMENT
        34 1ST ST                     ACCOUNT NO.: NOT AVAILABLE
        ELLWOOD CITY, PA 16117


3.524   ADAM PANKEN                            UNKNOWN                                 Complaint              UNDETERMINED
        21 LAUREL STREET
        SOMERVILLE, MA 02143          ACCOUNT NO.: NOT AVAILABLE


3.525   AINE KIRCHNER                          UNKNOWN                                 Complaint              UNDETERMINED
        2629 NEWMAN STREET
        HOUSTON, TX 77098             ACCOUNT NO.: NOT AVAILABLE


3.526   ALAN RANDS                             UNKNOWN                                 Complaint              UNDETERMINED
        1749 EAST 330TH SOUTH
        ST. GEORGE, UT 84790          ACCOUNT NO.: NOT AVAILABLE


3.527   ALEJANDRO CASTILLO                     UNKNOWN                                 Complaint              UNDETERMINED
        333 SW 184TH WAY
        PEMBROKE PINES, FL 33029      ACCOUNT NO.: NOT AVAILABLE


3.528   ALEJANDRO VENGARA                      UNKNOWN                                 Complaint              UNDETERMINED
        (VERGARA)
        33819 FALCON SPRING ST        ACCOUNT NO.: NOT AVAILABLE
        HOCKLEY, TX 77447


3.529   ALEXANDER MAESTRE                      UNKNOWN                                 Complaint              UNDETERMINED
        94 MULBERRY LANE
        MILTON, NY 12547              ACCOUNT NO.: NOT AVAILABLE


3.530   ALEXANDRE TCHOGORIAN                   UNKNOWN                                 Complaint              UNDETERMINED
        3819 NE 170 ST UNIT B-1
        NORTH MIAMI BEACH, FL 33160   ACCOUNT NO.: NOT AVAILABLE




                                           Page 55 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                      Pg 112 of 182
Reverse Mortgage Solutions, Inc.                                                                 Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                              Claim

Litigation

3.531   ALFREDO GONZALES                          UNKNOWN                                 Complaint              UNDETERMINED
        18439 RANCHERO RD
        HESPERIA, CA 92345               ACCOUNT NO.: NOT AVAILABLE


3.532   ALMIRA BIGGS                              UNKNOWN                                 Complaint              UNDETERMINED
        3501 ACAPULCO DR
        MIRAMAR, FL 33023                ACCOUNT NO.: NOT AVAILABLE


3.533   ALPHONSA LIVINGSTON                       UNKNOWN                                 Complaint              UNDETERMINED
        4030 ORCHARD HILL TER
        STONE MOUNTAIN, GA 30083         ACCOUNT NO.: NOT AVAILABLE


3.534   ALTON TRAWICK                             UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 7172 PMB 297
        STATELINE, NV 89449              ACCOUNT NO.: NOT AVAILABLE


3.535   ALVIN BUSH                                UNKNOWN                                 Litigation             UNDETERMINED
        DAVID H. ABRAMS, ESQ.
        ATTORNEY FOR THE PLAINTIFF       ACCOUNT NO.: NOT AVAILABLE
        FLA. BAR NO.: 0692484 P.O. BOX
        3298
        TALLAHASSEE, FL 32315


3.536   ALVIN JENKINS                             UNKNOWN                                 Complaint              UNDETERMINED
        815 E 118TH TER
        KANSAS CITY, MO 64131            ACCOUNT NO.: NOT AVAILABLE


3.537   AMALIA COSTA, ET AL.                      UNKNOWN                                 Litigation             UNDETERMINED
        MILDRED J. MICHALCZYK, ESQ.
        16 WALNUT AVENUE EAST            ACCOUNT NO.: NOT AVAILABLE
        E. FARMINGDALE, NY 11735-3840


3.538   AMANDA WERNER                             UNKNOWN                                 Complaint              UNDETERMINED
        3 LOGWOOD ST
        SOUTH BURLINGTON, VT 05403       ACCOUNT NO.: NOT AVAILABLE


3.539   AMERICAN ADVISORS GROUP                   UNKNOWN                                 Litigation             UNDETERMINED
        STEWART A SCHNEIDER
        HEIN SCHNEIDER & BOND, P.C.      ACCOUNT NO.: NOT AVAILABLE
        147 N MERAMEC AVENUE
        ST LOUIS, MO 63105


3.540   AMERICAN PORTFOLIO                        UNKNOWN                                 Litigation             UNDETERMINED
        MORTGAGE COMPANY;
        CHICAGO TITLE INSURANCE          ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        NOT AVAILABLE




                                              Page 56 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 113 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.541   AMY MADERE                               UNKNOWN                                 Complaint              UNDETERMINED
        1699 SW NISKEY COVE RD
        ATLANTA, GA 30331               ACCOUNT NO.: NOT AVAILABLE


3.542   AMY TUSSING                              UNKNOWN                                 Complaint              UNDETERMINED
        2566 W BECKER RD
        GOWANDA, NY 14070               ACCOUNT NO.: NOT AVAILABLE


3.543   ANA RUBIM (DOSSANTOS)                    UNKNOWN                                 Complaint              UNDETERMINED
        1435 PARKWOOD ST
        CLEARWATER, FL 33755            ACCOUNT NO.: NOT AVAILABLE


3.544   ANDREA TOMMASINI                         UNKNOWN                                 Complaint              UNDETERMINED
        11799 HARBOUR LIGHT DR
        NORTH ROYALTON, OH 44133        ACCOUNT NO.: NOT AVAILABLE


3.545   ANDREW KASSMAN                           UNKNOWN                                 Complaint              UNDETERMINED
        6501 NORTH PLACITA ALTA
        REPOSA                          ACCOUNT NO.: NOT AVAILABLE
        TUCSON, AZ 85750


3.546   ANDREW SICONOLFI                         UNKNOWN                                 Complaint              UNDETERMINED
        43 BURGHER AVENUE
        STATEN ISLAND, NY 10304         ACCOUNT NO.: NOT AVAILABLE


3.547   ANDREW SICONOLFI                         UNKNOWN                                 Complaint              UNDETERMINED
        43 BURGHER AVENUE
        STATEN ISLAND, NY 10304         ACCOUNT NO.: NOT AVAILABLE


3.548   ANDRZEJ HASIEC                           UNKNOWN                                 Complaint              UNDETERMINED
        54527 HIBISCUS DR
        MACOMB, MI 48042                ACCOUNT NO.: NOT AVAILABLE


3.549   ANESE MCKNIGHT, ET AL.                   UNKNOWN                                 Litigation             UNDETERMINED
        CARY R. ROSENTHAL, 14297
        ROSENTHAL & ASSOCIATES P.C.     ACCOUNT NO.: NOT AVAILABLE
        SPEC. REP. 55 W. WACKER, STE
        900
        CHICAGO, IL 60601


3.550   ANGELA SNELLING                          UNKNOWN                                 Complaint              UNDETERMINED
        200 GRANDVIEW DR
        LOUISBURG, NC 27549             ACCOUNT NO.: NOT AVAILABLE


3.551   ANGELINA RAEL, ET AL.                    UNKNOWN                                 Litigation             UNDETERMINED
        PATRICK R. BRITO, ESQ.
        1850 OLD PECOS TRAIL, SUITE G   ACCOUNT NO.: NOT AVAILABLE
        SANTA FE, NM 87505


                                             Page 57 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 114 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.552   ANN MARIE WALKER                      UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 6031040 DANN LAW
        FIRM CO                      ACCOUNT NO.: NOT AVAILABLE
        CLEVELAND, OH 44103


3.553   ANNETHA L. YOUNG                      UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: JOHN G. HELSTOWSKI
        J. GANNON HELSTOWSKI LAW     ACCOUNT NO.: NOT AVAILABLE
        FIRM
        13601 PRESTON ROAD, SUITE
        E920
        DALLAS, TX 75240


3.554   ANNIE REED                            UNKNOWN                                 Complaint              UNDETERMINED
        22 ALMA ROAD
        JASPER, AL 35501             ACCOUNT NO.: NOT AVAILABLE


3.555   ANTHONY TURNER                        UNKNOWN                                 Complaint              UNDETERMINED
        2715 N BEACON HILL CT
        WICHITA, KS 67220            ACCOUNT NO.: NOT AVAILABLE


3.556   ANTOLIN BUSTILLOS                     UNKNOWN                                 Complaint              UNDETERMINED
        7126 WOODFERN DR
        HOUSTON, TX 77040            ACCOUNT NO.: NOT AVAILABLE


3.557   ASHLEY EUBANKS                        UNKNOWN                                 Complaint              UNDETERMINED
        54 BACKSTROM ROAD
        RICHTON, MS 39476            ACCOUNT NO.: NOT AVAILABLE


3.558   AUDREY STYLES                         UNKNOWN                                 Complaint              UNDETERMINED
        145 LITTLE ACRES
        MARION, NC 28752             ACCOUNT NO.: NOT AVAILABLE


3.559   AUNDREA HATHAWAY                      UNKNOWN                                 Complaint              UNDETERMINED
        240 ALAN CIR
        SALISBURY, NC 28147          ACCOUNT NO.: NOT AVAILABLE


3.560   BADARA NDIAYE                         UNKNOWN                                 Complaint              UNDETERMINED
        6310 S ROSEBURY AVE #1
        ST LOUIS, MO 63105           ACCOUNT NO.: NOT AVAILABLE


3.561   BALINDA JACOBS                        UNKNOWN                                 Complaint              UNDETERMINED
        1521 MANDEVILLE STREET
        CHARLENE PATTERSON           ACCOUNT NO.: NOT AVAILABLE
        NEW ORLEANS, LA 70117


3.562   BALLESTEROS, MARIA                    UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE

                                          Page 58 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 115 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.563   BANK OF AMERICA, N.A                    UNKNOWN                                 Litigation             UNDETERMINED
        JEFFREY M LIGGIO
        LIGGIO BENRUBI, P.A.           ACCOUNT NO.: NOT AVAILABLE
        THE BARRISTERS BLDG STE 3B
        1615 FORUM PL
        WEST PALM BEACH, FL 33401


3.564   BELINDA FIELDS                          UNKNOWN                                 Complaint              UNDETERMINED
        4307 DARIO ROAD
        UPPER MARLBORO, MD 20772       ACCOUNT NO.: NOT AVAILABLE


3.565   BENNIE L MERSIER, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        BRUCE H LEVITT
        LEVITT & SLAFKES, P.C.         ACCOUNT NO.: NOT AVAILABLE
        515 VALLEY STREET, SUITE 140
        MAPLEWOOD, NJ 7040


3.566   BESSIE FOWLER/                          UNKNOWN                                 Complaint              UNDETERMINED
        METROPOLITAN DEVELOPERS
        67 S MEADOWCLIFF DR            ACCOUNT NO.: NOT AVAILABLE
        LITTLE ROCK, AR 72209


3.567   BETH WILLIAMS                           UNKNOWN                                 Complaint              UNDETERMINED
        30628 DETROIT RD 231 HERMAN
        LAW                            ACCOUNT NO.: NOT AVAILABLE
        WESTLAKE, OH 44145


3.568   BETRICIA YARBOI                         UNKNOWN                                 Complaint              UNDETERMINED
        9 VAUGHN WAY
        BURLINGTON, NJ 08016           ACCOUNT NO.: NOT AVAILABLE


3.569   BETTIE FORDHAM-WILLIAMS                 UNKNOWN                                 Complaint              UNDETERMINED
        705 PARROTT AVENUE
        KINSTON, NC 28501              ACCOUNT NO.: NOT AVAILABLE


3.570   BETTY ATWOOD                            UNKNOWN                                 Litigation             UNDETERMINED
        ZACHARY T. BARRON
        PO BOX 369                     ACCOUNT NO.: NOT AVAILABLE
        CLAREMORE, OK 74018


3.571   BILLY MANN                              UNKNOWN                                 Complaint              UNDETERMINED
        3295 DEVILLA TRACE
        ATLANTA, GA 30349-4058         ACCOUNT NO.: NOT AVAILABLE


3.572   BOBBY BELL                              UNKNOWN                                 Complaint              UNDETERMINED
        1236 HWY 15 N
        LONOKE, AR 72086               ACCOUNT NO.: NOT AVAILABLE




                                            Page 59 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 116 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.573   BOBBY HARRIS                             UNKNOWN                                 Complaint              UNDETERMINED
        4440 GREENMOUNT BOND RD
        LONDON, KY 40741                ACCOUNT NO.: NOT AVAILABLE


3.574   BONITA STREETER                          UNKNOWN                                 Complaint              UNDETERMINED
        28838 HWY 17 N
        LEXINGTON, MS 39095             ACCOUNT NO.: NOT AVAILABLE


3.575   BONNIE HAWTHORNE                         UNKNOWN                                 Complaint              UNDETERMINED
        THOMPSON
        350 EAGLE RIDGE ROAD            ACCOUNT NO.: NOT AVAILABLE
        MACON, GA 31216


3.576   BONNIE J. TILLMAN, AN                    UNKNOWN                                 Litigation             UNDETERMINED
        INDIVIDUAL, DARLA J. TILLMAN-
        SAMUELSON                       ACCOUNT NO.: NOT AVAILABLE
        ATTN: BRITTA E. WARREN
        BLACK HELTERLINE LLP
        806 SW BROADWAY; STE. 1900
        PORTLAND, OR 97205


3.577   BONNIE J. TILLMAN, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        BRITTA E. WARREN
        BLACK HELTERLINE LLP            ACCOUNT NO.: NOT AVAILABLE
        806 SW BROADWAY STE. 1900
        PORTLAND, OR 97205


3.578   BONNIE SMITH/RHONDA WHITE                UNKNOWN                                 Complaint              UNDETERMINED
        132 OXBOW WAY
        DALTON, GA 30721                ACCOUNT NO.: NOT AVAILABLE


3.579   BRADLEY ERROL                            UNKNOWN                                 Complaint              UNDETERMINED
        183 REYNOIR ST
        BILOXI, MS 39530                ACCOUNT NO.: NOT AVAILABLE


3.580   BRANDON OESTERN                          UNKNOWN                                 Complaint              UNDETERMINED
        2290 HILLVIEW DR
        MARION, IA 52302                ACCOUNT NO.: NOT AVAILABLE


3.581   BRIAN GIBBONS                            UNKNOWN                                 Complaint              UNDETERMINED
        917 MAIN STREET
        DALTON, MA 01226                ACCOUNT NO.: NOT AVAILABLE


3.582   BRIAN JONES                              UNKNOWN                                 Complaint              UNDETERMINED
        5 SPEARHEAD TRL
        SHAMONG, NJ 08088               ACCOUNT NO.: NOT AVAILABLE




                                             Page 60 of 106 to Schedule E/F Part 2
        19-10412-jlg         Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 117 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.583   BRIAN MILLER/ANNA MILLER                UNKNOWN                                 Complaint              UNDETERMINED
        90 IRONWORKS HILL RD
        BROOKFIELD, CT 06804           ACCOUNT NO.: NOT AVAILABLE


3.584   BRUCE ADAMS                             UNKNOWN                                 Complaint              UNDETERMINED
        1140 SINGINGWOOD CT APT 1
        WALNUT CREEK, CA 94595         ACCOUNT NO.: NOT AVAILABLE


3.585   CARL BARATTA                            UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 123
        MANASQUAN, NJ 08736            ACCOUNT NO.: NOT AVAILABLE


3.586   CARLA LAZELLE                           UNKNOWN                                 Complaint              UNDETERMINED
        236 EAST KENTUCKY STREET
        FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.587   CARLA LAZELLE                           UNKNOWN                                 Complaint              UNDETERMINED
        236 EAST KENTUCKY STREET
        FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.588   CARLA YVETTE BROWN, ET AL.              UNKNOWN                                 Litigation             UNDETERMINED
        ROBERT E. RAY
        REHMAN A. BHALESHA             ACCOUNT NO.: NOT AVAILABLE
        1177 WEST LOOP SOUTH, STE
        1180
        HOUSTON, TX 77027


3.589   CARLOS JUAREZ                           UNKNOWN                                 Complaint              UNDETERMINED
        4718 WEST BELLE PLAINE
        AVENUE                         ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60641


3.590   CARLOS SALGUERO                         UNKNOWN                                 Complaint              UNDETERMINED
        4750 W 105TH DR
        WESTMINSTER, CO 80031          ACCOUNT NO.: NOT AVAILABLE


3.591   CARLTON KELLEY                          UNKNOWN                                 Complaint              UNDETERMINED
        1847 PETITE LANE
        LITHONIA, GA 30058             ACCOUNT NO.: NOT AVAILABLE


3.592   CAROL CROCKER                           UNKNOWN                                 Complaint              UNDETERMINED
        305 NE 59TH ST
        OAK ISLAND, NC 28465           ACCOUNT NO.: NOT AVAILABLE


3.593   CAROL DELONEY                           UNKNOWN                                 Complaint              UNDETERMINED
        1049 86TH AVE W
        DULUTH, MN 55808               ACCOUNT NO.: NOT AVAILABLE



                                            Page 61 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 118 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.594   CAROL M WARNER                        UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.595   CAROLYN GREENSTEIN, ET AL.            UNKNOWN                                 Litigation             UNDETERMINED
        ELIYAHU KAPLOUN , ESQ.
        KAPLOUN LAW, P.C.            ACCOUNT NO.: NOT AVAILABLE
        445 E. 80TH ST., SUITE 12D
        NEW YORK, NY 10075


3.596   CAROLYN HUNTER                        UNKNOWN                                 Complaint              UNDETERMINED
        MOUNTAIN STATE JUSTICE 325
        WILLEY ST                    ACCOUNT NO.: NOT AVAILABLE
        MORGANTOWN, WV 26505


3.597   CAROLYN MASON                         UNKNOWN                                 Complaint              UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.598   CARRIE FELLOWS                        UNKNOWN                                 Complaint              UNDETERMINED
        182 BALD HILL RD A-5
        NEW GLOUCESTER, ME 04260     ACCOUNT NO.: NOT AVAILABLE


3.599   CATHERINE CARNLEY                     UNKNOWN                                 Complaint              UNDETERMINED
        557 BROWN RD
        MC DAVID, FL 32568           ACCOUNT NO.: NOT AVAILABLE


3.600   CECIL NYEIN                           UNKNOWN                                 Complaint              UNDETERMINED
        22924 HARTLAND ST
        WEST HILLS, CA 91307         ACCOUNT NO.: NOT AVAILABLE


3.601   CELIA A HOPKEN                        UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: THE PETTIT LAW FIRM
        JULIE PETTIT; JANE CHERRY;   ACCOUNT NO.: NOT AVAILABLE
        DAVID B. URTEAGA
        3710 RAWLINS, SUITE 1050
        DALLAS, TX 75219


3.602   CHAD TRIMMER                          UNKNOWN                                 Complaint              UNDETERMINED
        207 EAST UNION SREET
        WHITEHALL, PA 18052          ACCOUNT NO.: NOT AVAILABLE


3.603   CHARLENE CRAIG                        UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 505
        CHAPTICO, MD 20621           ACCOUNT NO.: NOT AVAILABLE




                                          Page 62 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 119 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.604   CHARLES J. PATERNOSTRO                   UNKNOWN                                 Litigation             UNDETERMINED
        CHARLES J. PATERNOSTRO,
        ATTORNEY AT LAW                 ACCOUNT NO.: NOT AVAILABLE
        STATE BAR #15569000, 1485 ELM
        RIDGE RD.
        ATTORNEY PRO-SE
        DENISON, TX 75020


3.605   CHARLES JASMER                           UNKNOWN                                 Complaint              UNDETERMINED
        30601 PINE ST
        LEBANON, OR 97355               ACCOUNT NO.: NOT AVAILABLE


3.606   CHARLES TAYLOR                           UNKNOWN                                 Complaint              UNDETERMINED
        21 SUNRISE AVENUE
        LEXINGTON, NC 27292             ACCOUNT NO.: NOT AVAILABLE


3.607   CHARLES WEATHERS, ET AL.                 UNKNOWN                                 Litigation             UNDETERMINED
        GABRIEL BORGES
        CHICAGO VOLUNTEER LEGAL         ACCOUNT NO.: NOT AVAILABLE
        SERVICES
        33 N. DEARBORN ST., SUITE 400
        CHICAGO, IL 60602


3.608   CHERYL STOUT                             UNKNOWN                                 Complaint              UNDETERMINED
        165 MONTANA DR
        ST CHARLES, MO 63304            ACCOUNT NO.: NOT AVAILABLE


3.609   CHICAGO TITLE COMPANY LLC                UNKNOWN                                 Litigation             UNDETERMINED
        10 S LASALLE STREET SUITE
        3100                            ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60603


3.610   CHRISSY SNOW                             UNKNOWN                                 Complaint              UNDETERMINED
        400 CAMBRIAN RIDGE TRAIL
        PELHAM, AL 35124                ACCOUNT NO.: NOT AVAILABLE


3.611   CHRISTINA VANCE                          UNKNOWN                                 Complaint              UNDETERMINED
        500 E LEXINGTON ST MARYLAND
        LEGAL AID                       ACCOUNT NO.: NOT AVAILABLE
        BALTIMORE, MD 21202


3.612   CHRISTINA VANCE                          UNKNOWN                                 Complaint              UNDETERMINED
        (SEIBERT)/WILLIAM STEINWEDEL
        500 E LEXINGTON ST MARYLAND     ACCOUNT NO.: NOT AVAILABLE
        LEGAL AID
        BALTIMORE, MD 21202


3.613   CHRISTINE BRIGGS                         UNKNOWN                                 Complaint              UNDETERMINED
        129 E FORTUNA AVE
        ATWATER, CA 95301               ACCOUNT NO.: NOT AVAILABLE

                                             Page 63 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 120 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.614   CHRISTOPHER BOSCO                       UNKNOWN                                 Complaint              UNDETERMINED
        15 LEROY STREET
        PLEASANTVILLE, NY 10570        ACCOUNT NO.: NOT AVAILABLE


3.615   CHRISTOPHER GINDORFF                    UNKNOWN                                 Complaint              UNDETERMINED
        8753 DEER PATH
        EDEN PRAIRIE, MN 55344         ACCOUNT NO.: NOT AVAILABLE


3.616   CINDY DAVIS                             UNKNOWN                                 Complaint              UNDETERMINED
        8218 GOODMAN STREE
        OVERLAND PARK, KS 66204        ACCOUNT NO.: NOT AVAILABLE


3.617   CLAUDIA BROWN                           UNKNOWN                                 Complaint              UNDETERMINED
        23 9TH AVENUE
        HUNTINGTON STATION, NY 11746   ACCOUNT NO.: NOT AVAILABLE


3.618   COLIN BLEASDELL, ET AL.                 UNKNOWN                                 Litigation             UNDETERMINED
        WILLIAM J. RUSSO, WJ RUSSO &
        ASSOCS., PC                    ACCOUNT NO.: NOT AVAILABLE
        ATTYS FOR DEF. KAREN
        BLEASDELL ET AL.
        600 THIRD AVENUE, 15TH FLOOR
        NEW YORK, NY 10016


3.619   COLIN JOHNSTON                          UNKNOWN                                 Complaint              UNDETERMINED
        200 EMERSON ST
        HOUSTON, TX 77006              ACCOUNT NO.: NOT AVAILABLE


3.620   COLORADO INVESTMENT TRUST               UNKNOWN                                 Litigation             UNDETERMINED
        LLC
        MICHAEL E. LINDSAY             ACCOUNT NO.: NOT AVAILABLE
        SNELL & WILMER LLP
        1200 17TH STREET, SUITE 1900
        DENVER, CO 80202


3.621   COLORADO INVESTMENT TRUST               UNKNOWN                                 Litigation             UNDETERMINED
        LLC
        ATTN: MICHAEL E. LINDSAY       ACCOUNT NO.: NOT AVAILABLE
        SNELL & WILMER LLP
        1200 17TH STREET, SUITE 1900
        DENVER, CO


3.622   COMPLETE PROP RSTRTN AND                UNKNOWN                                 Litigation             UNDETERMINED
        WINTERIZING LLC
        DAVID G. OMER                  ACCOUNT NO.: NOT AVAILABLE
        FELTON BANKS, PLLC
        7406 CHAPEL HILL ROAD, SUITE
        H
        RALEIGH, NC 27607




                                            Page 64 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 121 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.623   CONSTANCE M. POWER;, ET AL.            UNKNOWN                                 Litigation             UNDETERMINED
        SHANNON C. MCKINLEY, ESQ.
        CHRISTOPHER THOMPSON, ESQ.    ACCOUNT NO.: NOT AVAILABLE
        33 DAVISON LANE EAST
        WEST ISLIP, NY 11795


3.624   CORA JACKSON                           UNKNOWN                                 Complaint              UNDETERMINED
        5005 GEORGI LN 183
        HOUSTON, TX 77092             ACCOUNT NO.: NOT AVAILABLE


3.625   COREY MCCORMICK                        UNKNOWN                                 Complaint              UNDETERMINED
        2500 LODGE POLE
        SHOW LOW, AZ 85901            ACCOUNT NO.: NOT AVAILABLE


3.626   CORITZA ORTEZ                          UNKNOWN                                 Complaint              UNDETERMINED
        180 MASTIC BOULEVARD
        MASTIC, NY 11950              ACCOUNT NO.: NOT AVAILABLE


3.627   CRYSTAL ROBERTS                        UNKNOWN                                 Complaint              UNDETERMINED
        4839 E CORONADO RD
        PHOENIX, AZ 85008             ACCOUNT NO.: NOT AVAILABLE


3.628   CYNTHIA ERICKSON                       UNKNOWN                                 Complaint              UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.629   CYNTHIA THOMPSON, ET AL.               UNKNOWN                                 Litigation             UNDETERMINED
        ELIZABETH LEMOINE
        MAKLER, LEMOINE &             ACCOUNT NO.: NOT AVAILABLE
        GOLDBERG, PC
        515 NW SALTZMAN ROAD, STE
        811
        PORTLAND, OR 97229


3.630   CYNTHIA UNDERWOOD/                     UNKNOWN                                 Complaint              UNDETERMINED
        PARKWOOD ESTATES
        RR 1 BOX 170 B                ACCOUNT NO.: NOT AVAILABLE
        MILLERVILLE, MO 63766


3.631   DALE JONES                             UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 6031040 DANN LAW
        CLEVELAND, OH 44103           ACCOUNT NO.: NOT AVAILABLE


3.632   DALERIE TURNER                         UNKNOWN                                 Complaint              UNDETERMINED
        8199 WYNFIELD DRIVE
        JONESBORO, GA 30238           ACCOUNT NO.: NOT AVAILABLE




                                           Page 65 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                 Pg 122 of 182
Reverse Mortgage Solutions, Inc.                                                            Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation

3.633   DALLAS CARSON                        UNKNOWN                                 Complaint              UNDETERMINED
        6564 SHADY SIDE ROAD
        SHADY SIDE, MD 20764        ACCOUNT NO.: NOT AVAILABLE


3.634   DANA SHAHRAKI                        UNKNOWN                                 Complaint              UNDETERMINED
        5102 WINDSHIRE
        MISSOURI CITY, TX 77459     ACCOUNT NO.: NOT AVAILABLE


3.635   DANIEL MARTINEZ/NATASHA              UNKNOWN                                 Complaint              UNDETERMINED
        MARTINEZ
        1443 SE 26TH AVE            ACCOUNT NO.: NOT AVAILABLE
        HOMESTEAD, FL 33035


3.636   DANIEL SADLER                        UNKNOWN                                 Complaint              UNDETERMINED
        4221 N COLORADO AVE
        KANSAS CITY, MO 64117       ACCOUNT NO.: NOT AVAILABLE


3.637   DANNY DUPREE                         UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 801024
        ACWORTH, GA 30101           ACCOUNT NO.: NOT AVAILABLE


3.638   DANNY WILLIAMS, ET AL.               UNKNOWN                                 Litigation             UNDETERMINED
        VERNON C. GOINS II
        GOINS & ASSOCIATES          ACCOUNT NO.: NOT AVAILABLE
        1970 BROADWAY, SUITE 260
        OAKLAND, CA 94612


3.639   DARRYL MACDONNEL                     UNKNOWN                                 Complaint              UNDETERMINED
        739 N KRISTEN
        MESA, AZ 85213              ACCOUNT NO.: NOT AVAILABLE


3.640   DAVID FAR                            UNKNOWN                                 Complaint              UNDETERMINED
        7950 CAPISTRANO AVE
        LOS ANGELES, CA 91304       ACCOUNT NO.: NOT AVAILABLE


3.641   DAVID JOSEPH MORALES                 UNKNOWN                                 Litigation             UNDETERMINED
        4013 TULAROSA AVE.
        EL PASO, TX 79903           ACCOUNT NO.: NOT AVAILABLE


3.642   DAVID MALTBY                         UNKNOWN                                 Complaint              UNDETERMINED
        200 BAYWOOD BLVD
        BRICK, NJ 08723             ACCOUNT NO.: NOT AVAILABLE


3.643   DAVID MALTBY                         UNKNOWN                                 Complaint              UNDETERMINED
        200 BAYWOOD BLVD
        BRICK, NJ 08723             ACCOUNT NO.: NOT AVAILABLE




                                         Page 66 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                   Pg 123 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.644   DAVID MATTILA (DEBRA)                  UNKNOWN                                 Complaint             UNDETERMINED
        539 K ST
        WASHOUGAL, WA 98671           ACCOUNT NO.: NOT AVAILABLE


3.645   DAVID MUENZ                            UNKNOWN                                 Complaint             UNDETERMINED
        6137 VICTORY DR
        AVE MARIA, FL 34142           ACCOUNT NO.: NOT AVAILABLE


3.646   DAVID ROLLO                            UNKNOWN                                 Complaint             UNDETERMINED
        240 CARLYLE PARK DRIVE NE
        ATLANTA , GA 30307            ACCOUNT NO.: NOT AVAILABLE


3.647   DAVID STEFKO                           UNKNOWN                                 Complaint             UNDETERMINED
        5695 KY HIGHWAY 49
        LIBERTY, KY 42539             ACCOUNT NO.: NOT AVAILABLE


3.648   DAVID YATES                            UNKNOWN                                 Complaint             UNDETERMINED
        PO BOX 740 MADISON COUNTY
        CORRECTIONAL                  ACCOUNT NO.: NOT AVAILABLE
        LONDON, OH 43140


3.649   DAWN DEGEORGE                          UNKNOWN                                 Complaint             UNDETERMINED
        68 PRINCESS ST
        STATEN ISLAND, NY 10303       ACCOUNT NO.: NOT AVAILABLE


3.650   DAWN MATERA                            UNKNOWN                                 Complaint             UNDETERMINED
        337 S STAR AVE
        PANAMA CITY, FL 32404         ACCOUNT NO.: NOT AVAILABLE


3.651   DEAN HEDGLEN                           UNKNOWN                                 Complaint             UNDETERMINED
        2415 AURELIUS RD APT 38
        HOLT, MI 48842                ACCOUNT NO.: NOT AVAILABLE


3.652   DEBORAH SHINGLETON                     UNKNOWN                                 Complaint             UNDETERMINED
        1906 COLUMBIANA LISBON ROAD
        COLUMBIANA, OH 44408          ACCOUNT NO.: NOT AVAILABLE


3.653   DENISA DOUTHIT                         UNKNOWN                                 Complaint             UNDETERMINED
        6563 STONEGATE DR
        GUILFORD, IN 47022            ACCOUNT NO.: NOT AVAILABLE


3.654   DENNIS GOODSON (CARL DAVIS)            UNKNOWN                                 Complaint             UNDETERMINED
        2520 BRENTWOOD PL.
        CHARLOTTE, NC 28208           ACCOUNT NO.: NOT AVAILABLE




                                           Page 67 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 124 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.655   DENNIS TAN                             UNKNOWN                                 Complaint              UNDETERMINED
        319 NIAGARA AVE
        SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.656   DENNIS WATSON                          UNKNOWN                                 Complaint              UNDETERMINED
        4 ARROW PL
        RANDOLPH, NJ 07869            ACCOUNT NO.: NOT AVAILABLE


3.657   DIANE E. CORMIER                       UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: JOSEPH D. MACOM
        LAW OFFICES OF JOSEPH D.      ACCOUNT NO.: NOT AVAILABLE
        MACOM
        8000 IH-10 WEST, SUITE 600;
        FORUM BUILDING
        SAN ANTONIO, TX 78230


3.658   DIANE GIBSON, ET AL.                   UNKNOWN                                 Litigation             UNDETERMINED
        TIMOTHY M. DOLAN, ATTORNEY
        AT LAW                        ACCOUNT NO.: NOT AVAILABLE
        P. O. BOX 455
        GARIBALDI, OR 97118


3.659   DIANE WILLIS-TURNER                    UNKNOWN                                 Complaint              UNDETERMINED
        16115 JAST DRIVE
        CYPRESS, TX 77429             ACCOUNT NO.: NOT AVAILABLE


3.660   DIANNA M. STROH, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        BRIAN T. AHRENDT
        SWORD & AHRENDT LAW           ACCOUNT NO.: NOT AVAILABLE
        OFFICE, P.C.
        PO BOX 283
        HOT SPRINGS, SD 57747


3.661   DOLORES CAMPOS                         UNKNOWN                                 Complaint              UNDETERMINED
        6304 MORELLA AVE
        NORTH HOLLYWOOD, CA 91606     ACCOUNT NO.: NOT AVAILABLE


3.662   DOLORES CUDAK                          UNKNOWN                                 Complaint              UNDETERMINED
        46 REDWOOD DR
        HIGHLAND MILLS, NY 10930      ACCOUNT NO.: NOT AVAILABLE


3.663   DOLORES CUDAK                          UNKNOWN                                 Complaint              UNDETERMINED
        46 REDWOOD DR
        HIGHLAND MILLS, NY 10930      ACCOUNT NO.: NOT AVAILABLE


3.664   DOMINIC FORMISANO                      UNKNOWN                                 Complaint              UNDETERMINED
        315 SOUTH DUNTON AVENUE
        EAST PATCHOGUE, NY 11772      ACCOUNT NO.: NOT AVAILABLE



                                           Page 68 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 125 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.665   DON BOTKIN                            UNKNOWN                                 Complaint              UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.666   DONALD JONES                          UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.667   DONALD LASCOLA                        UNKNOWN                                 Complaint              UNDETERMINED
        41 N UMBERLAND DR
        TOMS RIVER, NJ 08757         ACCOUNT NO.: NOT AVAILABLE


3.668   DONALD MASCARDO                       UNKNOWN                                 Complaint              UNDETERMINED
        2335 FLATBOAD STREET
        STOCKTON, CA 95206           ACCOUNT NO.: NOT AVAILABLE


3.669   DONALD OATTS                          UNKNOWN                                 Complaint              UNDETERMINED
        8079 BOWLINE DRIVE
        INDIANAPOLIS, IN 46236       ACCOUNT NO.: NOT AVAILABLE


3.670   DONNA SCHANKS                         UNKNOWN                                 Complaint              UNDETERMINED
        16438 EDGEWOOD DR
        PLAINFIELD, IL 60586         ACCOUNT NO.: NOT AVAILABLE


3.671   DONNA SMITH                           UNKNOWN                                 Complaint              UNDETERMINED
        JANE DOWNEY MOORE TAYLOR
        PO BOX 5709                  ACCOUNT NO.: NOT AVAILABLE
        WEST COLUMBIA, SC 29171


3.672   DORIS HUTTULA                         UNKNOWN                                 Complaint              UNDETERMINED
        3325 BARRINGTON DR
        WEST LINN, OR 97068          ACCOUNT NO.: NOT AVAILABLE


3.673   DOROTEA SALDANA                       UNKNOWN                                 Complaint              UNDETERMINED
        21 THORNHILL OAKS DRIVE
        HOUSTON, TX 77015            ACCOUNT NO.: NOT AVAILABLE


3.674   DOROTHY WILSON                        UNKNOWN                                 Complaint              UNDETERMINED
        370 CR 7719
        DEVINE, TX 78016             ACCOUNT NO.: NOT AVAILABLE


3.675   DOYLE BEARD                           UNKNOWN                                 Complaint              UNDETERMINED
        7949 APPOMATTOX LANE
        BOISE, ID 83714-6007         ACCOUNT NO.: NOT AVAILABLE




                                          Page 69 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 126 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.676   DUBON, ESLY                              UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.677   EARLEAN DANZY; ET AL.                    UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: DANIEL P. LINDSEY, ESQ.
        120 SOUTH LASALLE STREET,       ACCOUNT NO.: NOT AVAILABLE
        SUITE 900
        CHICAGO, IL 60603


3.678   EBER ZACETA                              UNKNOWN                                 Complaint              UNDETERMINED
        6200 SAVOY SUITE 1150 THE
        LANE LAW FIRM                   ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77036


3.679   EDWINA JENKINS                           UNKNOWN                                 Litigation             UNDETERMINED
        KATHRYN LISS
        LAF                             ACCOUNT NO.: NOT AVAILABLE
        120 SOUTH LASALLE STREET,
        SUITE 900
        CHICAGO, IL 60603


3.680   ELI EISENBACH                            UNKNOWN                                 Complaint              UNDETERMINED
        603 TWIN OAKS DRIVE
        LAKEWOOD , NJ 08701             ACCOUNT NO.: NOT AVAILABLE


3.681   ELIE NASSAR                              UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.682   ELIXE TABERTUS                           UNKNOWN                                 Complaint              UNDETERMINED
        22306 135TH AVE
        LAURELTON, NY 11413             ACCOUNT NO.: NOT AVAILABLE


3.683   ELIZABETH DILEO                          UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 1012
        OCEAN GATE, NJ 08740            ACCOUNT NO.: NOT AVAILABLE


3.684   ELIZABETH DILEO                          UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 1012
        OCEAN GATE, NJ 08740            ACCOUNT NO.: NOT AVAILABLE


3.685   ELIZABETH DILEO                          UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 1012
        OCEAN GATE, NJ 08740            ACCOUNT NO.: NOT AVAILABLE




                                             Page 70 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 127 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.686   ELIZABETH HERRERA                        UNKNOWN                                 Complaint              UNDETERMINED
        1103 SOUTH DOGWOOD
        TERRACE                         ACCOUNT NO.: NOT AVAILABLE
        INVERNESS, FL 34450


3.687   ELIZABETH ZANOSKAR                       UNKNOWN                                 Complaint              UNDETERMINED
        151 STATE ROUTE 303
        STREETSBORO, OH 44241           ACCOUNT NO.: NOT AVAILABLE


3.688   ELOUISE HAWKINS                          UNKNOWN                                 Litigation             UNDETERMINED
        ARKANSAS FAIR HOUSING
        COMMISSION                      ACCOUNT NO.: NOT AVAILABLE
        101 E. CAPITOL AVE. SUITE 212
        HESTER CRISWELL, JD, CHIEF
        INVESTIGATOR
        LITTLE ROCK, AR 72201


3.689   EMMA CARAWAY                             UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 304
        THOMASVILLE, NC 27360           ACCOUNT NO.: NOT AVAILABLE


3.690   EQUEEL BHATTI                            UNKNOWN                                 Complaint              UNDETERMINED
        731 WESTERN AVE
        ALBANY, NY 12203                ACCOUNT NO.: NOT AVAILABLE


3.691   ERIC BIGELOW/ALISHA BIGELOW              UNKNOWN                                 Complaint              UNDETERMINED
        3777 OAK ST
        BARNUM, MN 55707                ACCOUNT NO.: NOT AVAILABLE


3.692   ERIC RICHTER                             UNKNOWN                                 Complaint              UNDETERMINED
        10898 N 106TH LN
        LARGO, FL 33773                 ACCOUNT NO.: NOT AVAILABLE


3.693   ERIC STEINHAUER, ET AL.                  UNKNOWN                                 Litigation             UNDETERMINED
        ERIC STEINHAUER
        LAW OFFICE OF ERIC              ACCOUNT NO.: NOT AVAILABLE
        STEINHAUER
        1919 ADDISON STREET, SUITE
        105
        BERKELEY, CA 94794


3.694   ERICA JOHNSON                            UNKNOWN                                 Complaint              UNDETERMINED
        320 COUNTRY MDWS
        NICHOLLS, GA 31554              ACCOUNT NO.: NOT AVAILABLE


3.695   ERICKA BOIVIN                            UNKNOWN                                 Complaint              UNDETERMINED
        950 N BLUE JAY LN
        FAYETTEVILLE, AR 72704          ACCOUNT NO.: NOT AVAILABLE



                                             Page 71 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308       Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 128 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.696   ERIICA MALLARD                           UNKNOWN                                 Complaint              UNDETERMINED
        151 STEWART STREET
        ANNISTON, AL 36206              ACCOUNT NO.: NOT AVAILABLE


3.697   ESTATE OF DONALD KEITH                   UNKNOWN                                 Litigation             UNDETERMINED
        THUM, DECEASED
        NICHOLAS KRITIKOS               ACCOUNT NO.: NOT AVAILABLE
        HOFFMAN & FORDE
        3033 FIFTH AVENUE. SUITE 225
        SAN DIEGO, CA 92103


3.698   ESTATE OF KENNETH                        UNKNOWN                                 Litigation             UNDETERMINED
        SPERLING, ET AL.
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.699   ESTATE OF PEDRO RAMIREZ                  UNKNOWN                                 Litigation             UNDETERMINED
        GARCIA, ET AL.
        JONATHAN S MILDER               ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JONATHAN
        S MILDER
        301 EAST COOK STREET, SUITE
        A
        SANTA MARIA, CA 93454


3.700   ESTATE OF RONALD L TOBIAS                UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.701   ESTATE OF RUTH F. GRIFFIN, ET            UNKNOWN                                 Litigation             UNDETERMINED
        AL.
        REBECCA L. BLACK, ESQUIRE       ACCOUNT NO.: NOT AVAILABLE
        PA 309127 LUTZ & PAWK;
        MORGAN CENT. BLDG
        101 E DIAMOND ST STE 102
        BUTLER, PA 16001


3.702   ESTHER MARTINEZ                          UNKNOWN                                 Complaint              UNDETERMINED
        2771 SOUTH 2580 WEST
        WEST VALLEY, UT 84119           ACCOUNT NO.: NOT AVAILABLE


3.703   ESTRADA, ANGELA                          UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.704   EUGENE HERRINGTON                        UNKNOWN                                 Complaint              UNDETERMINED
        1249 CALEDONIA ST
        PORTAGE, WI 53901               ACCOUNT NO.: NOT AVAILABLE




                                             Page 72 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 129 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.705   EVANGELITA (LUIS) SOTO                 UNKNOWN                                 Complaint              UNDETERMINED
        8104 GRANADA BLVD
        ORLANDO, FL 32836             ACCOUNT NO.: NOT AVAILABLE


3.706   EVELYN LEWIS                           UNKNOWN                                 Complaint              UNDETERMINED
        228 KA-OLA DR
        JEFFERSON, NC 28640           ACCOUNT NO.: NOT AVAILABLE


3.707   FERDINAND T. MOORE, ANDREA             UNKNOWN                                 Litigation             UNDETERMINED
        LIU
        BOB GILL WITH SAUL EWING      ACCOUNT NO.: NOT AVAILABLE
        1919 PENNSYLVANIA AVE., NW,
        SUITE 550
        WASHINGTON, DC 20006-3434


3.708   FINANCE OF AMERICA                     UNKNOWN                                 Litigation             UNDETERMINED
        REVERSE, ET AL.
        8023 EAST 63RD PLACE          ACCOUNT NO.: NOT AVAILABLE
        SUITE 700
        TULSA, OK 74133


3.709   FU LUO                                 UNKNOWN                                 Complaint              UNDETERMINED
        13711 SLATE CREEK LANE
        HOUSTON, TX 77077             ACCOUNT NO.: NOT AVAILABLE


3.710   GAIL ELLAND/GERI HESS                  UNKNOWN                                 Complaint              UNDETERMINED
        2519 WOOD ST
        LA CROSS, WI 54603            ACCOUNT NO.: NOT AVAILABLE


3.711   GARY JARRELL                           UNKNOWN                                 Litigation             UNDETERMINED
        BRANDON S. STEELE, ESQ.
        3049 ROBERT C. BYRD DRIVE,    ACCOUNT NO.: NOT AVAILABLE
        STE 100
        BECKLEY, WV 25801


3.712   GARY P. BROTHERS/ PNC                  UNKNOWN                                 Complaint              UNDETERMINED
        290 VICKEY LN
        BOAZ, AL 35956                ACCOUNT NO.: NOT AVAILABLE


3.713   GENA RICHARDS                          UNKNOWN                                 Complaint              UNDETERMINED
        7314 SOMMERS ROAD
        PHILADELPHIA, PA 19138        ACCOUNT NO.: NOT AVAILABLE


3.714   GENEVIEVE HAY                          UNKNOWN                                 Complaint              UNDETERMINED
        13646 CHAPMAN CORNERS
        ROAD                          ACCOUNT NO.: NOT AVAILABLE
        RED CREEK, NY 13143




                                           Page 73 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 130 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.715   GEORGE KANARIS                         UNKNOWN                                 Complaint              UNDETERMINED
        9 BYRSONMA COURT WEST
        HOMOSASSA, FL 34446           ACCOUNT NO.: NOT AVAILABLE


3.716   GEORGE MARTIN                          UNKNOWN                                 Complaint              UNDETERMINED
        1491 HIGHWAY 50 SPACE 51
        DELTA, CO 81416               ACCOUNT NO.: NOT AVAILABLE


3.717   GEORGE OHRBERG                         UNKNOWN                                 Complaint              UNDETERMINED
        1332 CATILINE PL
        BATON ROUGE, LA 70816         ACCOUNT NO.: NOT AVAILABLE


3.718   GEORGIA UNDERWRITING                   UNKNOWN                                 Litigation             UNDETERMINED
        ASSOCIATION
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.719   GLORIA BROWN                           UNKNOWN                                 Litigation             UNDETERMINED
        COMMUNITY LEGAL SERVICES,
        INC.                          ACCOUNT NO.: NOT AVAILABLE
        BY: KERRY E. SMITH, ESQUIRE
        ATTORNEY ID NO. 94473 1424
        CHESTNUT ST
        PHILADELPHIA, PA 19102


3.720   GOLDEN OPPORTUNITY, LLC                UNKNOWN                                 Litigation             UNDETERMINED
        PATRICIA GOLDEN, PRO SE
        570 MILLER RD                 ACCOUNT NO.: NOT AVAILABLE
        SOUTH WINDSOR, CT 06074


3.721   GRACEVILLE BINGO, ET AL.               UNKNOWN                                 Litigation             UNDETERMINED
        CHARLES M WYNN LAW
        OFFICES, PA                   ACCOUNT NO.: NOT AVAILABLE
        CHARLES M WYNN
        P. O. BOX 146
        MARIANNA, FL 32447


3.722   GRANT BROWN                            UNKNOWN                                 Complaint              UNDETERMINED
        1335 YELLOW SPRINGS
        FAIRFIELD                     ACCOUNT NO.: NOT AVAILABLE
        FAIRBORN, OH 45324


3.723   GREG FRISBEY                           UNKNOWN                                 Complaint              UNDETERMINED
        MO
                                      ACCOUNT NO.: NOT AVAILABLE


3.724   GREG HOGAN                             UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 1795
        KETCHUM, ID 83340             ACCOUNT NO.: NOT AVAILABLE



                                           Page 74 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 131 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.725   GREGORY STILLER                       UNKNOWN                                 Complaint              UNDETERMINED
        715 CARACARA CT
        KISSIMMEE, FL 34759          ACCOUNT NO.: NOT AVAILABLE


3.726   GUADALUPE M PAREDES                   UNKNOWN                                 Litigation             UNDETERMINED
        JUAN J GARCIA, JR.
        260 W. CANTON RD.            ACCOUNT NO.: NOT AVAILABLE
        LAREDO, TX 78041


3.727   GWENDOLYN THOMAS                      UNKNOWN                                 Complaint              UNDETERMINED
        1218 JASON DR
        DENHAM SPRINGS, LA 70726     ACCOUNT NO.: NOT AVAILABLE


3.728   HAROLD BAILEY                         UNKNOWN                                 Complaint              UNDETERMINED
        109 DARBY ST
        CAMPOBELLO, SC 29322         ACCOUNT NO.: NOT AVAILABLE


3.729   HARRIET (DOROTHY) WILSON              UNKNOWN                                 Complaint              UNDETERMINED
        221 LUBERTHA RD
        RIDGELAND, MS 39157          ACCOUNT NO.: NOT AVAILABLE


3.730   HARRIET (DOROTHY) WILSON              UNKNOWN                                 Complaint              UNDETERMINED
        221 LUBERTHA RD
        RIDGELAND, MS 39157          ACCOUNT NO.: NOT AVAILABLE


3.731   HEATHER OESTERN                       UNKNOWN                                 Complaint              UNDETERMINED
        2290 HILLVIEW DR
        MARION, IA 52302             ACCOUNT NO.: NOT AVAILABLE


3.732   HEATHER PETTY                         UNKNOWN                                 Complaint              UNDETERMINED
        7828 LION ST
        RANCHO CUCAMONGA, CA 91730   ACCOUNT NO.: NOT AVAILABLE


3.733   HEBER & SILVIA ARRIAGA                UNKNOWN                                 Complaint              UNDETERMINED
        3334 OLD PLANK RD
        PARK CITY, IL 60085          ACCOUNT NO.: NOT AVAILABLE


3.734   HECTOR QUINONES                       UNKNOWN                                 Complaint              UNDETERMINED
        2640 REUTER ST
        FRANKLIN PARK, IL 60131      ACCOUNT NO.: NOT AVAILABLE


3.735   HURLEY SMITH                          UNKNOWN                                 Complaint              UNDETERMINED
        2847 FORBES RD
        GASTONIA, NC 28506           ACCOUNT NO.: NOT AVAILABLE




                                          Page 75 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 132 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.736   INGUS NARUNS (BORROWER)                UNKNOWN                                 Litigation             UNDETERMINED
        ARCHER, BYINGTON, GLENNON
        & LEVINE, LLP                 ACCOUNT NO.: NOT AVAILABLE
        JOHN H BYINGTO, III, ESQ.
        1 HUNTINGTON QUAD. STE 4C10
        P.O BOX 9064
        MELVILLE, NY 11747-9064


3.737   IRENE CASTILLO                         UNKNOWN                                 Complaint              UNDETERMINED
        1603 TULIPAN AVE
        MISSION, TX 78572             ACCOUNT NO.: NOT AVAILABLE


3.738   ISAAC STEPHEN                          UNKNOWN                                 Complaint              UNDETERMINED
        657 LOCHERN TER
        BEL AIR, MD 21015             ACCOUNT NO.: NOT AVAILABLE


3.739   JACK JACKSON                           UNKNOWN                                 Complaint              UNDETERMINED
        24363 LOIS LN
        SOUTHFIELD, MI 48075          ACCOUNT NO.: NOT AVAILABLE


3.740   JACK O'NEILL RAMEY, ET AL.             UNKNOWN                                 Litigation             UNDETERMINED
        JANE DEARWESTER [SB#27782]
        FERIKES & BLEYNAT, PLLC       ACCOUNT NO.: NOT AVAILABLE
        48 PATTON AVE., SUITE 300
        ASHEVILLE, NC 28801


3.741   JACOB LEARN                            UNKNOWN                                 Complaint              UNDETERMINED
        11345 LEXI LN
        BEAUMONT, CA 92223            ACCOUNT NO.: NOT AVAILABLE


3.742   JACQUELINE MCDERMOTT                   UNKNOWN                                 Complaint              UNDETERMINED
        430 PECK ROAD
        SPENCERPORT, NY 14559         ACCOUNT NO.: NOT AVAILABLE


3.743   JADELYNN AKAU                          UNKNOWN                                 Complaint              UNDETERMINED
        1301 RED GABLE LN UNIT 102
        LAS VEGAS, NV 89144           ACCOUNT NO.: NOT AVAILABLE


3.744   JAIME QUIROS                           UNKNOWN                                 Complaint              UNDETERMINED
        40027 NOTTING HILL ROAD
        MURRIETA, CA 92563            ACCOUNT NO.: NOT AVAILABLE


3.745   JAMES COGGIN                           UNKNOWN                                 Complaint              UNDETERMINED
        4280 FREEMAN AVE
        HAMILTON, OH 45015            ACCOUNT NO.: NOT AVAILABLE


3.746   JAMES DODD                             UNKNOWN                                 Complaint              UNDETERMINED
        16352 W 81ST ST S
        SAPULPA, OK 74066             ACCOUNT NO.: NOT AVAILABLE

                                           Page 76 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 133 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.747   JAMES FRANZ                             UNKNOWN                                 Complaint              UNDETERMINED
        4445 WEST AVENIDA DEL SOL
        GLENDALE, AZ 85310             ACCOUNT NO.: NOT AVAILABLE


3.748   JAMES JONES                             UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.749   JAMES KELLEY                            UNKNOWN                                 Complaint              UNDETERMINED
        1804 SCARLETT BLVD
        LYNN HAVEN, FL 32444           ACCOUNT NO.: NOT AVAILABLE


3.750   JAMES KORNEGAY                          UNKNOWN                                 Complaint              UNDETERMINED
        4854 W POTOMAC
        CHICAGO, IL 60651              ACCOUNT NO.: NOT AVAILABLE


3.751   JAMES M. JONES, AS                      UNKNOWN                                 Litigation             UNDETERMINED
        SUCCESSOR IN INTEREST
        MOHAMMAD MAAZ                  ACCOUNT NO.: NOT AVAILABLE
        JT LEGAL GROUP, APC
        801 N. BRAND BLVD. STE. 1130
        GLENDALE, CA 91203


3.752   JAMES O'NEAL                            UNKNOWN                                 Complaint              UNDETERMINED
        50 GREEN MEADOW DR
        WINTER HAVEN, FL 33884         ACCOUNT NO.: NOT AVAILABLE


3.753   JAMES RAMBERT, ET AL.                   UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.754   JAMES S PORTER                          UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.755   JAMES WHITMORE                          UNKNOWN                                 Complaint              UNDETERMINED
        MICHAEL BERNDT 371
        ROBINSON RD                    ACCOUNT NO.: NOT AVAILABLE
        CHATSWORTH, GA 30705


3.756   JANE E. BYFIELD-HALL, ET AL.            UNKNOWN                                 Litigation             UNDETERMINED
        JOHN J O'NEIL, JR.
        FRANCIS O'NEIL LLC             ACCOUNT NO.: NOT AVAILABLE
        255 MAIN STREET
        HARTFORD, CT 06106


3.757   JANELLE HUMPHREY                        UNKNOWN                                 Complaint              UNDETERMINED
        10948 VIA BANCO
        SAN DIEGO, CA 92126            ACCOUNT NO.: NOT AVAILABLE

                                            Page 77 of 106 to Schedule E/F Part 2
        19-10412-jlg         Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                    Pg 134 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.758   JAY SHAPIRO                             UNKNOWN                                 Complaint             UNDETERMINED
        2904 MESILLA NE
        ALBUQUERQUE, NM 87110          ACCOUNT NO.: NOT AVAILABLE


3.759   JEFFREY LEDBETTER                       UNKNOWN                                 Complaint             UNDETERMINED
        2751 BUFORD HWY SUITE 600
        BERRY AND ASSOCIATES           ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, GA 30324


3.760   JENETTA POLK O'NEAL                     UNKNOWN                                 Complaint             UNDETERMINED
        4913 SOUTH WABASH AVENUE
        CHICAGO, IL 60615              ACCOUNT NO.: NOT AVAILABLE


3.761   JENNIFER CLOTHIER                       UNKNOWN                                 Complaint             UNDETERMINED
        24317 88TH ST
        SALEM, WI 53168                ACCOUNT NO.: NOT AVAILABLE


3.762   JENNIFER JORDAN                         UNKNOWN                                 Complaint             UNDETERMINED
        8621 MADISON DR
        NORTH RICHLAND HILLS, TX       ACCOUNT NO.: NOT AVAILABLE
        76182


3.763   JENNIFER PARK                           UNKNOWN                                 Complaint             UNDETERMINED
        3217 S 4840 W
        W VALLY CITY, UT 84120         ACCOUNT NO.: NOT AVAILABLE


3.764   JENNIFER WATSON                         UNKNOWN                                 Complaint             UNDETERMINED
        8 HUDSON RD E
        IRVINGTON, NY 10533            ACCOUNT NO.: NOT AVAILABLE


3.765   JENNIFER WILFORD                        UNKNOWN                                 Complaint             UNDETERMINED
        3420 PICKNEY BLUFF
        FORT MILL, SC 29715            ACCOUNT NO.: NOT AVAILABLE


3.766   JERRY AXE                               UNKNOWN                                 Complaint             UNDETERMINED
        PO BOX 253
        RED LION, PA 17356             ACCOUNT NO.: NOT AVAILABLE


3.767   JERRY HOLZER                            UNKNOWN                                 Complaint             UNDETERMINED
        P.O. BOX 801
        SPRINGTOWN, TX 76082           ACCOUNT NO.: NOT AVAILABLE


3.768   JESSE BOWMAN                            UNKNOWN                                 Complaint             UNDETERMINED
        4821 HEREFORD FARM RD
        EVANS, GA 30809                ACCOUNT NO.: NOT AVAILABLE




                                            Page 78 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 135 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.769   JF CONSTRUCTION, INC.                  UNKNOWN                                 Litigation             UNDETERMINED
        EDWARD W.HARDIG
        ANDERSON, AGOSTINO &          ACCOUNT NO.: NOT AVAILABLE
        KELLER, P.C.
        131 S. TAYLOR ST.
        SOUTH BEND, IN 46601-1521


3.770   JILL MCGOWAN (DEBORAH                  UNKNOWN                                 Complaint              UNDETERMINED
        TURNER)
        20 SANDY LN                   ACCOUNT NO.: NOT AVAILABLE
        LOWELL, MA 01854


3.771   JIMMY (GLORIA)HOLMES                   UNKNOWN                                 Complaint              UNDETERMINED
        84 PEAR DR
        SILER CITY, NC 27344          ACCOUNT NO.: NOT AVAILABLE


3.772   JO ANN GALLO/SHARON                    UNKNOWN                                 Complaint              UNDETERMINED
        MCCUDDEN
        129 BRUNSWICK AVENUE          ACCOUNT NO.: NOT AVAILABLE
        BLOOMSBURY, NJ 08804


3.773   JOANNE ABENS, ET AL.                   UNKNOWN                                 Litigation             UNDETERMINED
        ERICK B DEOBLER
        WHITE MARSH ANDERSON          ACCOUNT NO.: NOT AVAILABLE
        MARTIN
        VICKERS DOEBLER & GOODE;
        511 E ETNA RD.
        OTTAWA, IL 61350


3.774   JOHN CASH SMITH                        UNKNOWN                                 Litigation             UNDETERMINED
        GEORGE B. BARRON
        ATTORNEY AT LAW               ACCOUNT NO.: NOT AVAILABLE
        108 7TH STREET
        ORANGE, TX 77630


3.775   JOHN DEPETRIS                          UNKNOWN                                 Complaint              UNDETERMINED
        2180 WHITE OAK DR
        EAST STROUDSBURG, PA 18301    ACCOUNT NO.: NOT AVAILABLE


3.776   JOHN DOYLE                             UNKNOWN                                 Complaint              UNDETERMINED
        6204 MONTEREY DR
        KLAMATH FALLS, OR 97603       ACCOUNT NO.: NOT AVAILABLE


3.777   JOHN EBANKS                            UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 3118
        EAST HAMPTON, NY 11937-0396   ACCOUNT NO.: NOT AVAILABLE


3.778   JOHN HUNTER                            UNKNOWN                                 Complaint              UNDETERMINED
        3541 FOXWOOD PL
        SANTA ROSA, CA 95405          ACCOUNT NO.: NOT AVAILABLE

                                           Page 79 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 136 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.779   JOHN TRUAX                              UNKNOWN                                 Complaint              UNDETERMINED
        2732 BOUDWIN AVENUE
        BOOTHWYN, PA 19061             ACCOUNT NO.: NOT AVAILABLE


3.780   JOHN WATSON (VIVIAN HIGGINS)            UNKNOWN                                 Complaint              UNDETERMINED
        3400 N SYLVIA VISTA LN
        WILLCOX, AZ 85643              ACCOUNT NO.: NOT AVAILABLE


3.781   JOHNNIE ROWE                            UNKNOWN                                 Complaint              UNDETERMINED
        CHARLESTON, MO 63834
                                       ACCOUNT NO.: NOT AVAILABLE


3.782   JOLENE AMES, ET AL.                     UNKNOWN                                 Litigation             UNDETERMINED
        STEPHEN S TALT, ESQUIRE
        2596 MISSION, SUITE 310        ACCOUNT NO.: NOT AVAILABLE
        SAN MARINO, CA 91108


3.783   JON DOGAR MARINESCO                     UNKNOWN                                 Complaint              UNDETERMINED
        5858 ROUTE 209
        KERHONKSON, NY 12446           ACCOUNT NO.: NOT AVAILABLE


3.784   JONAH ANDERSON                          UNKNOWN                                 Complaint              UNDETERMINED
        232 MARGUERITE AVE
        SYRACUSE, NY 13207             ACCOUNT NO.: NOT AVAILABLE


3.785   JONATHAN KRATZ                          UNKNOWN                                 Complaint              UNDETERMINED
        574 YODER RD
        HARLEYSVILLE, PA 19438         ACCOUNT NO.: NOT AVAILABLE


3.786   JONATHAN OLSON                          UNKNOWN                                 Complaint              UNDETERMINED
        3 HEATHER LANE
        NORTH GRANBY, CT 06060         ACCOUNT NO.: NOT AVAILABLE


3.787   JORGE GALAZ/CYNTHIA GALAZ               UNKNOWN                                 Complaint              UNDETERMINED
        1387 E COPPER VISTA DR
        TUCSON, AZ 85706               ACCOUNT NO.: NOT AVAILABLE


3.788   JOSE M. CRUZ, JR.                       UNKNOWN                                 Litigation             UNDETERMINED
        DAVID M MEDEARIS
        SULLINS JOHNSTON ROHRBACH      ACCOUNT NO.: NOT AVAILABLE
        & MAGERS
        3200 SOUTHWEST FREEWAY,
        SUITE 2200
        HOUSTON, TX 77027


3.789   JOSEPH BERGAN                           UNKNOWN                                 Complaint              UNDETERMINED
        3803 CRESSON ST
        PHILADELPHIA, PA 19127         ACCOUNT NO.: NOT AVAILABLE


                                            Page 80 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 137 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.790   JOSEPH DE LA ROSA, JR.                   UNKNOWN                                 Litigation             UNDETERMINED
        NELSON W. GOODELL, ESQ.
        THE GOODELL LAW FIRM            ACCOUNT NO.: NOT AVAILABLE
        5 THIRD STREET, SUITE 1100
        SAN FRANCISCO, CA 94103


3.791   JOSEPH THOMAS                            UNKNOWN                                 Complaint              UNDETERMINED
        18746 ROGERLAND DRIVE
        SPRING HILL, FL 34610           ACCOUNT NO.: NOT AVAILABLE


3.792   JOSHUA QUINTERO                          UNKNOWN                                 Complaint              UNDETERMINED
        191 DARLEY DR
        VALLEJO, CA 94591               ACCOUNT NO.: NOT AVAILABLE


3.793   JOYCE WILCOX                             UNKNOWN                                 Complaint              UNDETERMINED
        10108 KINGS HYW SITE 107
        MYRTLE BEACH, SC 29572          ACCOUNT NO.: NOT AVAILABLE


3.794   JUAN RODRIGUEZ-MOJICA, ET                UNKNOWN                                 Litigation             UNDETERMINED
        AL.
        HECTOR FIGUEROA VINCENTY        ACCOUNT NO.: NOT AVAILABLE
        BUFETE DEL PUEBLO P.S.C.
        EDIFICIO NORFE
        201 AVE. 65 DE INFANTERIA 714
        RIO PIEDRAS, PR 00924


3.795   JUDITH CHAFFEE                           UNKNOWN                                 Complaint              UNDETERMINED
        19208C AVENUE OF THE OAKS
        NEWHALL, CA 91321               ACCOUNT NO.: NOT AVAILABLE


3.796   JUDY CONTRERAS                           UNKNOWN                                 Complaint              UNDETERMINED
        1445 SW 122ND AVENUE
        MIAMI, FL 33184                 ACCOUNT NO.: NOT AVAILABLE


3.797   JUDY FELICIANO                           UNKNOWN                                 Complaint              UNDETERMINED
        5405 SUNSEEKER BOULEVARD
        GREENACRES, FL 33463            ACCOUNT NO.: NOT AVAILABLE


3.798   JUDY SPEARS                              UNKNOWN                                 Complaint              UNDETERMINED
        2017 SEALY AVENUE
        GALVESTON, TX 77550             ACCOUNT NO.: NOT AVAILABLE


3.799   JULIA HENNESSEY                          UNKNOWN                                 Complaint              UNDETERMINED
        65 MARSHALL DR
        EGG HARBOR TOWNSHIP, NJ         ACCOUNT NO.: NOT AVAILABLE
        08234




                                             Page 81 of 106 to Schedule E/F Part 2
        19-10412-jlg         Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 138 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.800   JULIA HENNESSEY                         UNKNOWN                                 Complaint              UNDETERMINED
        65 MARSHALL DR
        EGG HARBOR TOWNSHIP, NJ        ACCOUNT NO.: NOT AVAILABLE
        08234


3.801   JULIE BOHLING                           UNKNOWN                                 Complaint              UNDETERMINED
        37766 132ND ST
        ABERDEEN, SD 57401             ACCOUNT NO.: NOT AVAILABLE


3.802   JUSTIN STRONG, ET AL.                   UNKNOWN                                 Litigation             UNDETERMINED
        KELLY R. O'BRIEN; MEASURE,
        SAMPSEL,                       ACCOUNT NO.: NOT AVAILABLE
        SULLIVAN & O'BRIEN, P.C.
        24 FIRST AVENUE EAST, STE C
        P.O. BOX 918
        KALISPELL, MT 59903-0918


3.803   KANE HARPER                             UNKNOWN                                 Complaint              UNDETERMINED
        4027 RIVER MIST CT
        LITHONIA, GA 30038             ACCOUNT NO.: NOT AVAILABLE


3.804   KAREN MINOR                             UNKNOWN                                 Complaint              UNDETERMINED
        3167 CREIGHTON LANDING RD
        FLEMING ISLE, FL 32003         ACCOUNT NO.: NOT AVAILABLE


3.805   KAREN MINOR                             UNKNOWN                                 Complaint              UNDETERMINED
        3167 CREIGHTON LANDING RD
        FLEMING ISLE, FL 32003         ACCOUNT NO.: NOT AVAILABLE


3.806   KATHERINE BURKE, ET AL.                 UNKNOWN                                 Litigation             UNDETERMINED
        J. SAMUEL TENEBAUM
        BLUHM LEGAL CLINIC, #15245     ACCOUNT NO.: NOT AVAILABLE
        NWU LAW 375 EAST CHICAGO
        AVENUE
        CHICAGO, IL 60611


3.807   KATHERINE PATRY                         UNKNOWN                                 Complaint              UNDETERMINED
        2401 N LILAC WAY
        ELLENSBURG, WA 98926           ACCOUNT NO.: NOT AVAILABLE


3.808   KATHERINE PATRY                         UNKNOWN                                 Complaint              UNDETERMINED
        2401 N LILAC WAY
        ELLENSBURG, WA 98926           ACCOUNT NO.: NOT AVAILABLE


3.809   KELLY HICKS/ WELLS FARGO                UNKNOWN                                 Complaint              UNDETERMINED
        BANK
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE




                                            Page 82 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 139 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.810   KELLY MAYES                             UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 1544
        SANDY, OR 97055                ACCOUNT NO.: NOT AVAILABLE


3.811   KEN GATES (VALERIE)                     UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 1897
        TEHACHAPI, CA 93581            ACCOUNT NO.: NOT AVAILABLE


3.812   KEN HONECK                              UNKNOWN                                 Complaint              UNDETERMINED
        3300 NE MOHAWK LANE
        KANSAS CITY, MO 64116-2820     ACCOUNT NO.: NOT AVAILABLE


3.813   KENNETH PEPIN                           UNKNOWN                                 Complaint              UNDETERMINED
        2283 SOUTH 300 WEST
        ALBION, IN 46701               ACCOUNT NO.: NOT AVAILABLE


3.814   KENNETH SPERLING, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        JOSEPH F BUFOGLE, ESQ.
        BUFOGLE &ASSOC.                ACCOUNT NO.: NOT AVAILABLE
        2405 E SKELLY DR.
        TULSA, OK 74105


3.815   KENT BARTLEY                            UNKNOWN                                 Complaint              UNDETERMINED
        2373 WILLOWVIEW DRIVE
        GRAHAM, NC 27253               ACCOUNT NO.: NOT AVAILABLE


3.816   KEVIN & JENNIFER ANDRADE                UNKNOWN                                 Complaint              UNDETERMINED
        720 OLIVE DRIVE SUITE D
        DAVIS, CA 95616                ACCOUNT NO.: NOT AVAILABLE


3.817   KEVIN NEUMANN                           UNKNOWN                                 Complaint              UNDETERMINED
        11443 W HANKS
        BOISE, ID 83709                ACCOUNT NO.: NOT AVAILABLE


3.818   KIM LYNN                                UNKNOWN                                 Complaint              UNDETERMINED
        1184 WINDING MEADOWS ROAD
        ROCKLEDGE, FL 32955            ACCOUNT NO.: NOT AVAILABLE


3.819   KIMBERLY KILLIAN (LEWIS)                UNKNOWN                                 Complaint              UNDETERMINED
        404 7TH STREET EAST
        SCOTT CITY, MO 63780           ACCOUNT NO.: NOT AVAILABLE


3.820   KIMIE MIYAMOTO                          UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: CHARLES A. HIGGS, ESQ.
        LAW OFFICE OF CHARLES A.       ACCOUNT NO.: NOT AVAILABLE
        HIGGS
        115 E. 23RD STREET, 3RD FL
        NEW YORK, NY 10010


                                            Page 83 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 140 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.821   KMC LANDSCAPING SERVICES              UNKNOWN                                 Litigation             UNDETERMINED
        INC. AND
        SERVICE IN PROCESS           ACCOUNT NO.: NOT AVAILABLE


3.822   KORI DEBOLT                           UNKNOWN                                 Complaint              UNDETERMINED
        1841 MISTY RIDGE BOULEVARD
        BYRON CENER, MI 49315        ACCOUNT NO.: NOT AVAILABLE


3.823   KRISTOPHER BURCKHARD                  UNKNOWN                                 Complaint              UNDETERMINED
        7319 E LINDNER AVE
        MESA, AZ 85209               ACCOUNT NO.: NOT AVAILABLE


3.824   KYLE ODOM                             UNKNOWN                                 Complaint              UNDETERMINED
        10818 CREEKTREE DR
        HOUSTON, TX 77070            ACCOUNT NO.: NOT AVAILABLE


3.825   LARRY KALPAKOFF                       UNKNOWN                                 Complaint              UNDETERMINED
        8215 N GARDEN AVE
        FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.826   LARRY SMITH/JOAN SMITH                UNKNOWN                                 Complaint              UNDETERMINED
        333 SAM HEAD RD
        WEST MONROE, LA 71292        ACCOUNT NO.: NOT AVAILABLE


3.827   LAURINA LEATO                         UNKNOWN                                 Complaint              UNDETERMINED
        3411 SHOAFF PARK RIVER DR
        FORT WAYNE, IN 46835         ACCOUNT NO.: NOT AVAILABLE


3.828   LEANNE WELSH                          UNKNOWN                                 Complaint              UNDETERMINED
        325 LAKE FOREST DR
        LA VERGNE, TN 37086          ACCOUNT NO.: NOT AVAILABLE


3.829   LEE KAARUP/DARRELL KAARUP             UNKNOWN                                 Complaint              UNDETERMINED
        738 NORTH KACHINA DRIVE
        WICKENBURG, AZ 85390-2119    ACCOUNT NO.: NOT AVAILABLE


3.830   LEILA NAGHIBI                         UNKNOWN                                 Complaint              UNDETERMINED
        1727 F ST NE
        WASHINGTON, DC 20002         ACCOUNT NO.: NOT AVAILABLE


3.831   LEO DESMARAIS                         UNKNOWN                                 Complaint              UNDETERMINED
        518 CENTRAL ST JEREMY
        LAPOINTE ESQ                 ACCOUNT NO.: NOT AVAILABLE
        WINCHENDON, MA 01475




                                          Page 84 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                   Pg 141 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.832   LESA FOREHAND (RUCKMAN)                UNKNOWN                                 Complaint             UNDETERMINED
        811 FLIGHT AVE
        PANAMA CITY, FL 32404         ACCOUNT NO.: NOT AVAILABLE


3.833   LESA FOREHAND (RUCKMAN)                UNKNOWN                                 Complaint             UNDETERMINED
        811 FLIGHT AVE
        PANAMA CITY, FL 32404         ACCOUNT NO.: NOT AVAILABLE


3.834   LINCOLN HALSTEAD                       UNKNOWN                                 Complaint             UNDETERMINED
        14 DAVIS AVENUE
        PISCATAWAY, NJ 08854          ACCOUNT NO.: NOT AVAILABLE


3.835   LINCOLN HALSTEAD                       UNKNOWN                                 Complaint             UNDETERMINED
        14 DAVIS AVENUE
        PISCATAWAY, NJ 08854          ACCOUNT NO.: NOT AVAILABLE


3.836   LINDA LEWIS                            UNKNOWN                                 Complaint             UNDETERMINED
        245 PINE AVENUE
        EGG HARBOR TOWNSHIP, NJ       ACCOUNT NO.: NOT AVAILABLE
        08234


3.837   LINDA LEWIS                            UNKNOWN                                 Complaint             UNDETERMINED
        245 PINE AVENUE
        EGG HARBOR TOWNSHIP, NJ       ACCOUNT NO.: NOT AVAILABLE
        08234


3.838   LINDA ROZEMA                           UNKNOWN                                 Complaint             UNDETERMINED
        481 E MT VERNON DR
        PLANTATION, FL 33325          ACCOUNT NO.: NOT AVAILABLE


3.839   LINDA STYLES                           UNKNOWN                                 Complaint             UNDETERMINED
        24632 SADABA
        MISSION VIEJO, CA 92692       ACCOUNT NO.: NOT AVAILABLE


3.840   LISE DEHART                            UNKNOWN                                 Complaint             UNDETERMINED
        7 CLARK ST
        BELMONT, NH 03220             ACCOUNT NO.: NOT AVAILABLE


3.841   LLOYD DEEM                             UNKNOWN                                 Complaint             UNDETERMINED
        737 SPRINGWATER ROAD
        KOKOMO, IN 46902              ACCOUNT NO.: NOT AVAILABLE


3.842   LOIS MARIE FARBER                      UNKNOWN                                 Complaint             UNDETERMINED
        3 MAIN STREET, SUITE 2406
        NYACK, NY 10960               ACCOUNT NO.: NOT AVAILABLE




                                           Page 85 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 142 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.843   LORENA MADDEN                         UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 10406
        CEDAR RAPIDS, IA 52410       ACCOUNT NO.: NOT AVAILABLE


3.844   LORI MONDELLO                         UNKNOWN                                 Complaint              UNDETERMINED
        11926 HANCOCK DRIVE
        BRADENTON, FL 34211          ACCOUNT NO.: NOT AVAILABLE


3.845   LUCY BUFKIN                           UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 154
        LOUISVILLE, MS 39339         ACCOUNT NO.: NOT AVAILABLE


3.846   LYNDA ALILA                           UNKNOWN                                 Complaint              UNDETERMINED
        24643 FOREST HIKER CT
        KATY, TX 77493               ACCOUNT NO.: NOT AVAILABLE


3.847   LYNDA BROWN                           UNKNOWN                                 Complaint              UNDETERMINED
        12950 WEST GOLF DRIVE
        MIAMI, FL 33167              ACCOUNT NO.: NOT AVAILABLE


3.848   LYNN FISHER-COTE (COTE)               UNKNOWN                                 Complaint              UNDETERMINED
        344 EXCHANGE ST
        MILLIS, MA 02054             ACCOUNT NO.: NOT AVAILABLE


3.849   MAGALENE ROBBINS                      UNKNOWN                                 Complaint              UNDETERMINED
        152 PEACE LN
        CLAYTON, NC 27528            ACCOUNT NO.: NOT AVAILABLE


3.850   MAGGIE KOCHUTIN                       UNKNOWN                                 Litigation             UNDETERMINED
        LAW OFFICES OF ALASKA
        LEGAL SERVICES CORPORATION   ACCOUNT NO.: NOT AVAILABLE
        1016 W. 6TH AVE., STE. 200
        ANCHORAGE, AK 99501


3.851   MARCELA E MELGAREJO                   UNKNOWN                                 Litigation             UNDETERMINED
        DANIEL C. DURAND, III
        ATTORNEY FOR PLAINTIFF TX    ACCOUNT NO.: NOT AVAILABLE
        BAR # 06287570
        522 S EDMONDS LN, STE 101
        LEWISVILLE, TX 75067


3.852   MARCIA ALLEN/ WIDNER                  UNKNOWN                                 Complaint              UNDETERMINED
        GENERAL PARTNERSHIP
        2512 BERRYWOOD DR            ACCOUNT NO.: NOT AVAILABLE
        RANCHO CORDOVA, CA 95670




                                          Page 86 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 143 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.853   MARGARET LOUISE LARMAN                  UNKNOWN                                 Litigation             UNDETERMINED
        RACHEL ERB JONES
        SWVA LEGAL AID SOCIETY, INC.   ACCOUNT NO.: NOT AVAILABLE
        227 WEST CHERRY STREET
        MARION, VA 24354


3.854   MARGARET REDUS                          UNKNOWN                                 Complaint              UNDETERMINED
        2793 SOUTH WEBSTER STREET
        DENVER, CO 80227               ACCOUNT NO.: NOT AVAILABLE


3.855   MARGARET REDUS                          UNKNOWN                                 Complaint              UNDETERMINED
        2793 SOUTH WEBSTER STREET
        DENVER, CO 80227               ACCOUNT NO.: NOT AVAILABLE


3.856   MARICA FISHER                           UNKNOWN                                 Complaint              UNDETERMINED
        211 ORIOLE RD
        LUMBERTON, NC 28360            ACCOUNT NO.: NOT AVAILABLE


3.857   MARIO LOZANO                            UNKNOWN                                 Complaint              UNDETERMINED
        90 FAY DRIVE
        LYTLE, TX 78052                ACCOUNT NO.: NOT AVAILABLE


3.858   MARIO LOZANO                            UNKNOWN                                 Complaint              UNDETERMINED
        90 FAY DR
        LYTLE, TX 78052                ACCOUNT NO.: NOT AVAILABLE


3.859   MARK BAETA/JEANNE BAETA                 UNKNOWN                                 Complaint              UNDETERMINED
        LOS GATOS, CA 95031
                                       ACCOUNT NO.: NOT AVAILABLE


3.860   MARKAND SHUKLA                          UNKNOWN                                 Complaint              UNDETERMINED
        8322 POLISHED STONE CIRCLE
        HOUSTON, TX 77095              ACCOUNT NO.: NOT AVAILABLE


3.861   MARTA LOPEZ-KENNEY                      UNKNOWN                                 Complaint              UNDETERMINED
        302 WILLOWBROOK DR
        PIKEVILLE, NC 27863            ACCOUNT NO.: NOT AVAILABLE


3.862   MARTINEZ, MARYORET                      UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.863   MARY ANN NEWMAN                         UNKNOWN                                 Litigation             UNDETERMINED
        DANIELLE LORDI
        PETERKIN & ASSOCIATES          ACCOUNT NO.: NOT AVAILABLE
        222 NW IRVING AVE.
        BEND, OR 97703



                                            Page 87 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 144 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.864   MARY BRILL                             UNKNOWN                                 Complaint              UNDETERMINED
        1027 CEDAR ST
        PUEBLO, CO 81004              ACCOUNT NO.: NOT AVAILABLE


3.865   MARY ELARDI                            UNKNOWN                                 Complaint              UNDETERMINED
        32 MANOR LN
        COPIAGUE, NY 11726            ACCOUNT NO.: NOT AVAILABLE


3.866   MARY LOU NAVA, ET AL.                  UNKNOWN                                 Litigation             UNDETERMINED
        RICHARD A.ROMAN
        1018 BROWN STREET.            ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO.: 007 89595
        EL PASO, TX 79902


3.867   MARY PALADINO                          UNKNOWN                                 Complaint              UNDETERMINED
        4256 FIELD OAK RD
        MILLINGTON, TN 38053          ACCOUNT NO.: NOT AVAILABLE


3.868   MARY PATTON                            UNKNOWN                                 Complaint              UNDETERMINED
        6494 SOUTH COUNTY ROAD 250
        EAST                          ACCOUNT NO.: NOT AVAILABLE
        PAOLI, IN 47454-9597


3.869   MARY WHITEHORSE                        UNKNOWN                                 Complaint              UNDETERMINED
        845 E DRYSTONE AVE
        SANDY, UT 84094               ACCOUNT NO.: NOT AVAILABLE


3.870   MEGAN TOWER HUMPHREY                   UNKNOWN                                 Complaint              UNDETERMINED
        10210 NW ENGLEMAN STREET
        PORTLAND, OR 97229            ACCOUNT NO.: NOT AVAILABLE


3.871   MERRILYN MACK, ET AL.                  UNKNOWN                                 Litigation             UNDETERMINED
        BRADLEY H BAINS STATE BAR #
        01553980                      ACCOUNT NO.: NOT AVAILABLE
        MATTHEW J COOLBAUGH STATE
        BAR # 24100160
        P. BOX 2776 COTTON BLEDSOE
        TIGHE &DAWSON
        MIDLAND, TX 79702


3.872   MICHAEL & KATHERINE                    UNKNOWN                                 Complaint              UNDETERMINED
        MOELLER
        41406 120TH AVE CT E          ACCOUNT NO.: NOT AVAILABLE
        EATONVILLE, WA 98328


3.873   MICHAEL AZEVEDO                        UNKNOWN                                 Complaint              UNDETERMINED
        3239 BOLLA CT
        PLEASANTON, CA 94566          ACCOUNT NO.: NOT AVAILABLE



                                           Page 88 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                 Pg 145 of 182
Reverse Mortgage Solutions, Inc.                                                            Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation

3.874   MICHAEL BAZZI                        UNKNOWN                                 Complaint              UNDETERMINED
        7429 OAKMAN BLVD
        DEARBORN, MI 48126          ACCOUNT NO.: NOT AVAILABLE


3.875   MICHAEL BAZZI                        UNKNOWN                                 Complaint              UNDETERMINED
        7429 OAKMAN BLVD
        DEARBORN, MI 48126          ACCOUNT NO.: NOT AVAILABLE


3.876   MICHAEL COHEN                        UNKNOWN                                 Complaint              UNDETERMINED
        1430 MORIAH TRACE
        AUBURN, GA 30011            ACCOUNT NO.: NOT AVAILABLE


3.877   MICHAEL DWAYNE DYKES                 UNKNOWN                                 Litigation             UNDETERMINED
        ATTN: STEPHEN M. STAFFORD
        ATTORNEY AT LAW, L. L. C.   ACCOUNT NO.: NOT AVAILABLE
        POST OFFICE BOX 720
        WALKER, LA 70785


3.878   MICHAEL FEARSON, ET AL.              UNKNOWN                                 Litigation             UNDETERMINED
        CHRISTINE RUBINSTEIN
        445 BROADHOLLOW ROAD,       ACCOUNT NO.: NOT AVAILABLE
        SUITE CL-10
        MELVILLE, NY 11747


3.879   MICHAEL SASSANO (RALPH               UNKNOWN                                 Complaint              UNDETERMINED
        REDA)
        333 MAMARONECK AVE 383      ACCOUNT NO.: NOT AVAILABLE
        RALPH REDA
        WHITE PLAINS, NY 10605


3.880   MICHAEL TODD/RITA TODD               UNKNOWN                                 Complaint              UNDETERMINED
        4004 PARADISE RD #3M
        SWAMPSCOTT, MA 01907        ACCOUNT NO.: NOT AVAILABLE


3.881   MICHELE LUCAS                        UNKNOWN                                 Complaint              UNDETERMINED
        435 N 35TH AVE UNIT 529
        GREELEY, CO 80631           ACCOUNT NO.: NOT AVAILABLE


3.882   MICHELLE CHENG                       UNKNOWN                                 Complaint              UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.883   MIGUEL RIVAS                         UNKNOWN                                 Complaint              UNDETERMINED
        561 WEST 9TH STREET
        HAZLETON, PA 18201          ACCOUNT NO.: NOT AVAILABLE


3.884   MIKALAH RENNELS                      UNKNOWN                                 Complaint              UNDETERMINED
        702 SHORT ST
        ROSSVILLE, GA 30741         ACCOUNT NO.: NOT AVAILABLE

                                         Page 89 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 146 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.885   MIKE D. CALVERY, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        TOMMY D. CADLE, ESQUIRE
        CADLE ET FLOYD, P.A.          ACCOUNT NO.: NOT AVAILABLE
        101 SOUTH MAIN STREET
        BOONEVILLE, MS 38829


3.886   MILAGROS A. GRANT                      UNKNOWN                                 Litigation             UNDETERMINED
        QUEENS LEGAL SEVICES
        STACY WOODS, ESQ.             ACCOUNT NO.: NOT AVAILABLE
        89-00 SUTPHIN BLVD., FIFTH
        FLOOR
        JAMAICA, NY 11435


3.887   MILDRED JACKSON                        UNKNOWN                                 Complaint              UNDETERMINED
        4105 OLD IRON CT APT 403
        HOPEWELL, VA 23860            ACCOUNT NO.: NOT AVAILABLE


3.888   MIMI MOODY                             UNKNOWN                                 Complaint              UNDETERMINED
        204 HANBURY AVE
        PORTSMOUTH, VA 23702          ACCOUNT NO.: NOT AVAILABLE


3.889   MINDY WRIGHT                           UNKNOWN                                 Complaint              UNDETERMINED
        107 KING STREET SE
        VALDESE, NC 28690             ACCOUNT NO.: NOT AVAILABLE


3.890   MINNIE SMITH                           UNKNOWN                                 Litigation             UNDETERMINED
        DOLLY CARAPALLO
        CARABALLO & MANDELL, PLLC     ACCOUNT NO.: NOT AVAILABLE
        261 MADISON AVENUE, 26TH
        FLOOR
        NEW YORK, NY 10016


3.891   MIRANDA LAZARO                         UNKNOWN                                 Complaint              UNDETERMINED
        8738 NW 147TH LN
        HIALEAH, FL 33018             ACCOUNT NO.: NOT AVAILABLE


3.892   MURIEL                                 UNKNOWN                                 Complaint              UNDETERMINED
        SWEARENGEN/LEGENDS NORTH
        OF BROAD                      ACCOUNT NO.: NOT AVAILABLE
        6644 GREEN MEADOWS LN
        MORROW, GA 30260


3.893   MYRON SHARP/PALMETTO                   UNKNOWN                                 Complaint              UNDETERMINED
        CONTRACTING SERVICES
        21524 ALLENDALE RD            ACCOUNT NO.: NOT AVAILABLE
        WILDER, ID 83676


3.894   NANCY KRUPAR                           UNKNOWN                                 Complaint              UNDETERMINED
        214 MAGYAR ST
        WELLINGTON, OH 44090          ACCOUNT NO.: NOT AVAILABLE

                                           Page 90 of 106 to Schedule E/F Part 2
        19-10412-jlg          Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 147 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.895   NAT'L MGMT AND                           UNKNOWN                                 Litigation             UNDETERMINED
        PRESERVATION SVCS, LLC
        VICTOR A. DEUTCH, ESQ.          ACCOUNT NO.: NOT AVAILABLE
        DEUTCH & ASSOCIATES LLC
        KISLAK BLDG 1000 US HWY 9 N,
        STE 204
        WOODBRIDGE, NJ 07095


3.896   NAT'L MGMT AND                           UNKNOWN                                 Litigation             UNDETERMINED
        PRESERVATION SVCS, LLC
        VICTOR A. DEUTCH, ESQ.          ACCOUNT NO.: NOT AVAILABLE
        DEUTCH & ASSOCIATES, LLC
        1000 U.S. HIGHWAY 9 NORTH,
        STE 204
        WOODBRIDGE, NJ 7095


3.897   NEIL DEFRIESSE                           UNKNOWN                                 Complaint              UNDETERMINED
        326 HOMESTEAD AVE
        WATERBURY, CT 06705             ACCOUNT NO.: NOT AVAILABLE


3.898   NEIL DEFRIESSE                           UNKNOWN                                 Complaint              UNDETERMINED
        326 HOMESTEAD AVENUE
        WATERBURY, CT 06705             ACCOUNT NO.: NOT AVAILABLE


3.899   NIGEL SAUNDERS                           UNKNOWN                                 Complaint              UNDETERMINED
        433 E 49 ST
        BROOKLYN, NY 11203              ACCOUNT NO.: NOT AVAILABLE


3.900   ODELL BLACKMON                           UNKNOWN                                 Complaint              UNDETERMINED
        20 S NORMAL ST
        YPSILANTI, MI 48197             ACCOUNT NO.: NOT AVAILABLE


3.901   OLD ALABAMA, LLC, ET AL.                 UNKNOWN                                 Litigation             UNDETERMINED
        GINO E MASSAFRA
        1000 GALLERIA PARKWAY, N.W.,    ACCOUNT NO.: NOT AVAILABLE
        SUITE 1000
        ATLANTA, GA 30339


3.902   OLD REPUBLIC NATIONAL LIFE               UNKNOWN                                 Litigation             UNDETERMINED
        INS. CO.
        CLARK L. CORNWELL, III          ACCOUNT NO.: NOT AVAILABLE
        842 EAST 27TH STREET
        PATERSON, NJ 07513


3.903   ONETA CASPER & WILLIAM                   UNKNOWN                                 Complaint              UNDETERMINED
        CASPER
        CRAIGE JENKINS LIIPFERT         ACCOUNT NO.: NOT AVAILABLE
        WALKER 110 OAKWOOD DR STE
        300
        WINSTON SALEM, NC 27103


                                             Page 91 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                      Pg 148 of 182
Reverse Mortgage Solutions, Inc.                                                                 Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                              Claim

Litigation

3.904   ORLANDO ALVARADO                          UNKNOWN                                 Complaint              UNDETERMINED
        BLOQUE 196 #26 CALLE 529
        VILLA CAROLINA                   ACCOUNT NO.: NOT AVAILABLE
        CAROLINA, PR 00985


3.905   OSCAR LUEBBERT                            UNKNOWN                                 Complaint              UNDETERMINED
        1821 COUNRYVIEW DRIVE
        BURNSVILLE, MN 55337             ACCOUNT NO.: NOT AVAILABLE


3.906   PAM WELTY                                 UNKNOWN                                 Complaint              UNDETERMINED
        935 COUNTY RD 1300 EAST
        FAIRFIELD, IL 62837              ACCOUNT NO.: NOT AVAILABLE


3.907   PAMELA (JEFFREY) CURREY                   UNKNOWN                                 Complaint              UNDETERMINED
        3304 N 81ST ST EN
        MILWAUKEE, WI 53222              ACCOUNT NO.: NOT AVAILABLE


3.908   PAMELA DAVIS                              UNKNOWN                                 Complaint              UNDETERMINED
        7190 BUCKINGHAM AVENUE
        ALLEN PARK, MI 48101             ACCOUNT NO.: NOT AVAILABLE


3.909   PAMELA H. HODGES                          UNKNOWN                                 Litigation             UNDETERMINED
        JONATHAN R. ZIPRICK
        ZIPROCK & CRAMER, LLP            ACCOUNT NO.: NOT AVAILABLE
        1233 BROOKSIDE AVE., STE A
        REDLAND, CA 92373-4402


3.910   PAMELA OLSON                              UNKNOWN                                 Complaint              UNDETERMINED
        4347 N LA OSA WAY
        TUCSON, AZ 85705                 ACCOUNT NO.: NOT AVAILABLE


3.911   PATRICIA RECUPERO                         UNKNOWN                                 Complaint              UNDETERMINED
        37 ELMWAY STREET
        PROVIDENCE, RI 02906             ACCOUNT NO.: NOT AVAILABLE


3.912   PATRICIA SPEIGHTS                         UNKNOWN                                 Complaint              UNDETERMINED
        5192 DEER LN
        MARIANNA, FL 32446               ACCOUNT NO.: NOT AVAILABLE


3.913   PATRICIA WILSON, ET AL.                   UNKNOWN                                 Litigation             UNDETERMINED
        BARBARA RICHARDSON, ESQ.
        120 S. LASALLE STREET, STE 900   ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60602


3.914   PATRICK KENNEDY                           UNKNOWN                                 Complaint              UNDETERMINED
        17320 RAINTREE RD
        LUTZ, FL 33558                   ACCOUNT NO.: NOT AVAILABLE



                                              Page 92 of 106 to Schedule E/F Part 2
        19-10412-jlg        Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 149 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.915   PATRYCJA KONAN                          UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 744
        CLINTON, MA 01510              ACCOUNT NO.: NOT AVAILABLE


3.916   PAUL CORAGGIO                           UNKNOWN                                 Complaint              UNDETERMINED
        15 HALSEY PL
        SPOTSWOOD, NJ 08884            ACCOUNT NO.: NOT AVAILABLE


3.917   PAUL COYNE JR                           UNKNOWN                                 Complaint              UNDETERMINED
        7335 SE SHERMAN ST
        PORTLAND, OR 97215             ACCOUNT NO.: NOT AVAILABLE


3.918   PAUL FLACKE                             UNKNOWN                                 Complaint              UNDETERMINED
        1243 E MILLS DR
        MILFORD, OH 45150              ACCOUNT NO.: NOT AVAILABLE


3.919   PAUL GUZMAN-SANCHEZ, AS                 UNKNOWN                                 Litigation             UNDETERMINED
        SUCCESSOR
        HARPREET SINGH                 ACCOUNT NO.: NOT AVAILABLE
        JT LEGAL GROUP, APC
        801 N. ERAND ELVD. STE. 1130
        GLENDALE, CA 91203


3.920   PAULA K. GOLDWYN, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        PAULA K GOLDWYN, PRO SE
        601 N. JULIETTE AVE.           ACCOUNT NO.: NOT AVAILABLE
        MANHATTEN, KS 66502


3.921   PAULA THOMPSON                          UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 12
        CENTREVILLE, MS 39631          ACCOUNT NO.: NOT AVAILABLE


3.922   PENNY BLEDSOE                           UNKNOWN                                 Complaint              UNDETERMINED
        103 LARIAT CIRCLE
        WIMBERLEY, TX 78676            ACCOUNT NO.: NOT AVAILABLE


3.923   PERRY TURNER, ET AL.                    UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.924   PETER CUMMINGS                          UNKNOWN                                 Complaint              UNDETERMINED
        1923 HARBOR ISLAND D
        FLEMING ISLAND, FL 32003       ACCOUNT NO.: NOT AVAILABLE


3.925   PETER MENARD                            UNKNOWN                                 Complaint              UNDETERMINED
        681 TROUT LAKE RD
        BOLTON LANDING, NY 12814       ACCOUNT NO.: NOT AVAILABLE



                                            Page 93 of 106 to Schedule E/F Part 2
        19-10412-jlg           Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                      Pg 150 of 182
Reverse Mortgage Solutions, Inc.                                                                 Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                              Claim

Litigation

3.926   PETER PAPJES                              UNKNOWN                                 Complaint              UNDETERMINED
        787 FAIRWOOD LANE
        CLEARWATER, FL 33759             ACCOUNT NO.: NOT AVAILABLE


3.927   PETER WINKLER                             UNKNOWN                                 Complaint              UNDETERMINED
        265 4TH AVENUE
        WEST BABYLON, NY 11704           ACCOUNT NO.: NOT AVAILABLE


3.928   PHAN NGUYEN                               UNKNOWN                                 Litigation             UNDETERMINED
        BUI & NHAN, P.L.L.C.
        3921 OCEE                        ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77063


3.929   PHILIP DUES/ELIZABETH DUES                UNKNOWN                                 Complaint              UNDETERMINED
        8824 GATEWOOD RD
        FAYETTEVILLE, WV 25840           ACCOUNT NO.: NOT AVAILABLE


3.930   PHILIP MULLIN                             UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 3962
        HOLIDAY, FL 34692                ACCOUNT NO.: NOT AVAILABLE


3.931   PHRONSLEE                                 UNKNOWN                                 Complaint              UNDETERMINED
        STEWARD/GRETCHEN
        LEFFERSON                        ACCOUNT NO.: NOT AVAILABLE
        3514 ISLAND TRAIL DR
        WILLIAMSBURG, OH 45176


3.932   PHYLLIS ANDRES-SMITH                      UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 204
        HARRISBURG, IL 62946             ACCOUNT NO.: NOT AVAILABLE


3.933   PIERRE FONTILUS                           UNKNOWN                                 Complaint              UNDETERMINED
        1260 NE 214TH ST
        MIAMI, FL 33179                  ACCOUNT NO.: NOT AVAILABLE


3.934   PIOQUINTO MALDONADO JR                    UNKNOWN                                 Complaint              UNDETERMINED
        NOT AVAILABLE
                                         ACCOUNT NO.: NOT AVAILABLE


3.935   PNC BANK, NATIONAL                        UNKNOWN                                 Litigation             UNDETERMINED
        ASSOCIATION
        WILLIAM G. ASIMAKIS, JR.         ACCOUNT NO.: NOT AVAILABLE
        CLARK HILL PLC
        500 WOODWARD AVENUE, SUITE
        3500
        DETROIT, MI 48226




                                              Page 94 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                  Pg 151 of 182
Reverse Mortgage Solutions, Inc.                                                             Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation

3.936   PRO DEMOLITION INC. AND               UNKNOWN                                 Litigation             UNDETERMINED
        MICHAEL DOMAN
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.937   PU                                    UNKNOWN                                 Litigation             UNDETERMINED
        PRESERVATION/RENOVATION,
        LLC, ET AL.                  ACCOUNT NO.: NOT AVAILABLE
        ELIO C. MORGAN
        LAW OFFICE OF ELIO CC
        MORGAN
        1000 LAFAYETTE BOULEVARD,
        11`X' FLOOR
        BRIDGEPORT, CT 06604


3.938   RAYMOND BLACK                         UNKNOWN                                 Complaint              UNDETERMINED
        1727 PARKHILL DR
        DAYTON, OH 45406             ACCOUNT NO.: NOT AVAILABLE


3.939   REBECCA EVANS-THOMPSON                UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 544
        SANTEE, SC 29142             ACCOUNT NO.: NOT AVAILABLE


3.940   REBECCA FREDERICK                     UNKNOWN                                 Complaint              UNDETERMINED
        11196 SHANDON DR
        GREENWEL SPGS, LA 70739      ACCOUNT NO.: NOT AVAILABLE


3.941   RENAE ALLEN                           UNKNOWN                                 Complaint              UNDETERMINED
        13415 GERALD STREE
        GIBRALTAR, MI 48173          ACCOUNT NO.: NOT AVAILABLE


3.942   RENEE HURT                            UNKNOWN                                 Litigation             UNDETERMINED
        MICHAEL DAVIDOV
        DAVIDOV LAW GROUP, PC        ACCOUNT NO.: NOT AVAILABLE
        1981 MARCUS AVENUE, SUITE
        231
        NEW HYDE PARK, NY 11042


3.943   RICHARD BOERIGTER                     UNKNOWN                                 Complaint              UNDETERMINED
        967 53RD ST
        PULLMAN, MI 49450            ACCOUNT NO.: NOT AVAILABLE


3.944   RICHARD DEDRICK                       UNKNOWN                                 Complaint              UNDETERMINED
        603 MARK DR
        VERONA, WI 53593             ACCOUNT NO.: NOT AVAILABLE


3.945   RICHARD GORGO                         UNKNOWN                                 Complaint              UNDETERMINED
        49 WAGNER LANE
        COATESVILLE, PA 19320        ACCOUNT NO.: NOT AVAILABLE



                                          Page 95 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 152 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.946   RICHARD MARTIN                         UNKNOWN                                 Complaint              UNDETERMINED
        56 WILLIAMS STREET LAW
        OFFICE KEVIN G MCINTYRE       ACCOUNT NO.: NOT AVAILABLE
        NORTH EASTON, MA 02356


3.947   RICHARD ST. PIERRE                     UNKNOWN                                 Complaint              UNDETERMINED
        115 BRENTWOOD ROAD
        EXETER, NH 03833              ACCOUNT NO.: NOT AVAILABLE


3.948   RICHARD ST. PIERRE                     UNKNOWN                                 Complaint              UNDETERMINED
        115 BRENTWOOD RD
        EXETER, NH 03833              ACCOUNT NO.: NOT AVAILABLE


3.949   ROBERT ELLIOTT                         UNKNOWN                                 Complaint              UNDETERMINED
        10530 SOUTH STATE STREET
        CHICAGO, IL 60629             ACCOUNT NO.: NOT AVAILABLE


3.950   ROBERT FENG                            UNKNOWN                                 Complaint              UNDETERMINED
        122 MOHAVE TERRACE
        FREMONT, CA 94539             ACCOUNT NO.: NOT AVAILABLE


3.951   ROBERT HODGES                          UNKNOWN                                 Complaint              UNDETERMINED
        24 CAMELLIA DRIVE
        COVINGTON, LA 70433           ACCOUNT NO.: NOT AVAILABLE


3.952   ROBERT JACKSON                         UNKNOWN                                 Complaint              UNDETERMINED
        147 LAKE MERIAL SHORES DR
        PANAMA CITY, FL 32409         ACCOUNT NO.: NOT AVAILABLE


3.953   ROBERT KICKLIGHTER                     UNKNOWN                                 Complaint              UNDETERMINED
        9302 ODYSSEY LAKE CIRCLE
        BRUNSWICK, GA 31525           ACCOUNT NO.: NOT AVAILABLE


3.954   ROBERT KRAFT                           UNKNOWN                                 Complaint              UNDETERMINED
        30 LINCOLN STREET
        NEW ROCHELLE, NY 10801-4311   ACCOUNT NO.: NOT AVAILABLE


3.955   ROBERT POAGE                           UNKNOWN                                 Complaint              UNDETERMINED
        1716 EAST EDGECOMB STREET
        COVINA, CA 91724              ACCOUNT NO.: NOT AVAILABLE


3.956   ROBERT PUGH III                        UNKNOWN                                 Litigation             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE




                                           Page 96 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                     Pg 153 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Litigation

3.957   ROBERT REYNOLDS                          UNKNOWN                                 Complaint              UNDETERMINED
        1826 MARTINIQUE DR
        LAKE HAVASU CITY, AZ 86406      ACCOUNT NO.: NOT AVAILABLE


3.958   ROBERT UNSER                             UNKNOWN                                 Litigation             UNDETERMINED
        ALYSSON SNOW (BAR NO.
        225185)                         ACCOUNT NO.: NOT AVAILABLE
        KATHLEEN BOX (RLSA BAR NO.
        802675)
        LASSD, INC. 110 SOUTH EUCLID
        AVENUE
        SAN DIEGO, CA 92114


3.959   ROBERT WALTERS, PLTF.                    UNKNOWN                                 Litigation             UNDETERMINED
        KELLEY AUSTIN
        EARL CARL INST. FOR LEGAL &     ACCOUNT NO.: NOT AVAILABLE
        SOC. POLICY
        3100 CLEBURNE STREET
        HOUSTON, TX 77004


3.960   ROBERTA SMITH                            UNKNOWN                                 Complaint              UNDETERMINED
        123 SMITH MITCHELL RD
        HATTIESBURG, MS 39401           ACCOUNT NO.: NOT AVAILABLE


3.961   ROBIN JASPER                             UNKNOWN                                 Complaint              UNDETERMINED
        501 2ND STREET
        WEST DES MOINES, IA 50265       ACCOUNT NO.: NOT AVAILABLE


3.962   ROGELIO TIJERINA, JR.                    UNKNOWN                                 Litigation             UNDETERMINED
        LAW OFFICES OF
        RICHARD J. W. NUNEZ, L.L.P.C.   ACCOUNT NO.: NOT AVAILABLE
        144 E. PRICE ROAD
        BROWNSVILLE, TX 78521


3.963   RON JONES/BRUCE JONES                    UNKNOWN                                 Complaint              UNDETERMINED
        2020 TOMMY LEE COOK ROAD
        PALMETTO, GA 30268              ACCOUNT NO.: NOT AVAILABLE


3.964   ROSALYN (OMOYELE) LOWDEN                 UNKNOWN                                 Complaint              UNDETERMINED
        101 N BRAND BLVD PH1920
        GLENDALE, CA 91203              ACCOUNT NO.: NOT AVAILABLE


3.965   ROSEMARY FARLEY                          UNKNOWN                                 Complaint              UNDETERMINED
        10233 WEST NATIONAL ROAD
        NEW CARLISLE, OH 45344          ACCOUNT NO.: NOT AVAILABLE


3.966   ROY DIXON                                UNKNOWN                                 Complaint              UNDETERMINED
        2001 PALM BEACH LKS BLVD 410
        C/O K DRAKE OZMENT              ACCOUNT NO.: NOT AVAILABLE
        WEST PALM BEACH, FL 33409

                                             Page 97 of 106 to Schedule E/F Part 2
        19-10412-jlg      Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                    Pg 154 of 182
Reverse Mortgage Solutions, Inc.                                                               Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                              Claim

Litigation

3.967   RUBY COOK                               UNKNOWN                                 Complaint              UNDETERMINED
        1500 PINEHURST DRIVE #408
        OPELIKA, AL 36601              ACCOUNT NO.: NOT AVAILABLE


3.968   RYAN GARCIA                             UNKNOWN                                 Complaint              UNDETERMINED
        650 NORTHHILL CIRCLE
        NEW BRAUNFELS, TX 78130        ACCOUNT NO.: NOT AVAILABLE


3.969   SALLIE WHITE/RITA WHITE                 UNKNOWN                                 Complaint              UNDETERMINED
        P.O. BOX 676
        TERRY , MS 39170-0676          ACCOUNT NO.: NOT AVAILABLE


3.970   SAMMY LEON CURRY                        UNKNOWN                                 Litigation             UNDETERMINED
        KATHY M. MULCAHY
        LEGAL AID OF NORTH WEST        ACCOUNT NO.: NOT AVAILABLE
        TEXAS
        500 CHESTNUT, STE 901, BOX 3
        ABILENE, TX 79602


3.971   SARAH ANNA CRAGO, ET AL.                UNKNOWN                                 Litigation             UNDETERMINED
        GEORGE F. MAY
        HAROLD "HAP" MAY, P.C.         ACCOUNT NO.: NOT AVAILABLE
        1500 SOUTH DAIRY ASHFORD
        RD.
        HOUSTON, TX 77077


3.972   SEREATHA HOFLER                         UNKNOWN                                 Complaint              UNDETERMINED
        1529 DANTON DRIVE
        ELBERTON, GA 30635-4667        ACCOUNT NO.: NOT AVAILABLE


3.973   SERVICE MASTER CLEAN                    UNKNOWN                                 Litigation             UNDETERMINED
        PROFESSIONAL RESTORATION
        AND RECOVERY SERVICES          ACCOUNT NO.: NOT AVAILABLE
        ATTN: EDWARD S. ZIZMOR, ESQ.
        881 GERARD AVENUE, SUITE 200
        BRONX, NY 10452


3.974   SHAH SIDDIQUI                           UNKNOWN                                 Complaint              UNDETERMINED
        5504 DARK FOREST DR
        MC KINNEY, TX 75070            ACCOUNT NO.: NOT AVAILABLE


3.975   SHANA SUTTON                            UNKNOWN                                 Complaint              UNDETERMINED
        1864 GREENBRIAR BRANCH DR
        MAIDENS, VA 23102              ACCOUNT NO.: NOT AVAILABLE


3.976   SHANNON F. FOSTER                       UNKNOWN                                 Litigation             UNDETERMINED
        MINTZ LAW FIRM, PLLC
        RUDOLPH I. MINTZ, III          ACCOUNT NO.: NOT AVAILABLE
        KINSTON, NC 28501


                                            Page 98 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                      Main Document
                                                   Pg 155 of 182
Reverse Mortgage Solutions, Inc.                                                              Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                              Claim

Litigation

3.977   SHARON D. ROBERTSON                    UNKNOWN                                 Litigation             UNDETERMINED
        MELVIN J. CALDWELL, JR.
        CALD WELL & WHITEHEAD, P.A.   ACCOUNT NO.: NOT AVAILABLE
        109 CAMDEN STREET P.O. BOX
        4520
        SALISBURY, MD 21803-4520


3.978   SHARON DENNIS                          UNKNOWN                                 Complaint              UNDETERMINED
        PO BOX 854
        TURNER, OR 97392              ACCOUNT NO.: NOT AVAILABLE


3.979   SHARON OCEAN-CARTER                    UNKNOWN                                 Complaint              UNDETERMINED
        124 PERLMUTTER COURT
        CLAYTON, NC 27520-6192        ACCOUNT NO.: NOT AVAILABLE


3.980   SHAWN EATON                            UNKNOWN                                 Complaint              UNDETERMINED
        12402 NEON AVE
        BLOOMFIELD, IA 52537          ACCOUNT NO.: NOT AVAILABLE


3.981   SHAWN LIEBER                           UNKNOWN                                 Complaint              UNDETERMINED
        8086 JONSON DR
        REYNOLDSBURG, OH 43068        ACCOUNT NO.: NOT AVAILABLE


3.982   SHELBY GARRETT                         UNKNOWN                                 Complaint              UNDETERMINED
        1627 R ST SE
        WASHINGTON, DC 20020          ACCOUNT NO.: NOT AVAILABLE


3.983   SHELBY WHITE                           UNKNOWN                                 Complaint              UNDETERMINED
        301 N MAIN STE 1600 KLENDA
        AUSTERMAN LLC                 ACCOUNT NO.: NOT AVAILABLE
        WICHITA, KS 67202


3.984   SHIRLEY A HARRIS, ET AL.               UNKNOWN                                 Litigation             UNDETERMINED
        A. EDWARD FAWWAL, ESQ.
        312 NORTH 18TH STREET         ACCOUNT NO.: NOT AVAILABLE
        BESSEMER, AL 35020


3.985   SORAYA JUARBE-DIAZ                     UNKNOWN                                 Complaint              UNDETERMINED
        18972 DUQUESNE DRIVE
        TAMPA, FL 33647               ACCOUNT NO.: NOT AVAILABLE


3.986   SPENCER ENGLAND                        UNKNOWN                                 Complaint              UNDETERMINED
        7914 OAK RIDGE HIGHWAY
        KNOXVILLE, TN 37931           ACCOUNT NO.: NOT AVAILABLE


3.987   SREERAM PREMKUMAR                      UNKNOWN                                 Complaint              UNDETERMINED
        6316 40TH AVE N
        CRYSTAL, MN 55427             ACCOUNT NO.: NOT AVAILABLE


                                           Page 99 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                  Main Document
                                                  Pg 156 of 182
Reverse Mortgage Solutions, Inc.                                                         Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.988   STEPHANIE BURNS/JOHN                  UNKNOWN                              Complaint             UNDETERMINED
        DUGGAN
        29852 NORTH 121ST            ACCOUNT NO.: NOT AVAILABLE
        PEORIA, AZ 85304


3.989   STEPHANIE QUARTO                      UNKNOWN                              Complaint             UNDETERMINED
        4 JAMAICA AVE
        TOMS RIVER, NJ 08753         ACCOUNT NO.: NOT AVAILABLE


3.990   STEVE CARACAPPA                       UNKNOWN                              Complaint             UNDETERMINED
        7713 SETTER TRACE LANE
        CHARLOTTE, NC 28216          ACCOUNT NO.: NOT AVAILABLE


3.991   STEVEN HONEYWELL                      UNKNOWN                              Complaint             UNDETERMINED
        PO BOX 548
        PARK CITY, UT 84060          ACCOUNT NO.: NOT AVAILABLE


3.992   STEVEN LAMB/PAULA LAMB                UNKNOWN                              Complaint             UNDETERMINED
        5520 TOWER ROAD
        SANTA FE, TX 77510           ACCOUNT NO.: NOT AVAILABLE


3.993   STEVEN LOUPE                          UNKNOWN                              Complaint             UNDETERMINED
        11403 SHARPCREST ST
        HOUSTON, TX 77072            ACCOUNT NO.: NOT AVAILABLE


3.994   STEVEN MILLER                         UNKNOWN                              Complaint             UNDETERMINED
        212 PARADISE LN
        KEYSER, WV 26726             ACCOUNT NO.: NOT AVAILABLE


3.995   STUART DIAMOND                        UNKNOWN                              Complaint             UNDETERMINED
        3675 NORTH COUNTRY CLUB
        DRIVE #18083                 ACCOUNT NO.: NOT AVAILABLE
        MIAMI, FL 33180-1708


3.996   SUDHA THAKRAL                         UNKNOWN                              Complaint             UNDETERMINED
        3021 35TH STREET
        OAK BROOKE, IL 60523         ACCOUNT NO.: NOT AVAILABLE


3.997   SUSAN DEWITZ/ROBERT DEWITZ            UNKNOWN                              Complaint             UNDETERMINED
        1705 UHI PLACE
        HONOLULU, HI 96821           ACCOUNT NO.: NOT AVAILABLE


3.998   SUSANNE VAAGE                         UNKNOWN                              Complaint             UNDETERMINED
        6371 CHURCH STREET
        LOS ANGELES, CA 90042        ACCOUNT NO.: NOT AVAILABLE




                                          Page 100 of 106 to Schedule E/F Part 2
        19-10412-jlg       Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                   Main Document
                                                   Pg 157 of 182
Reverse Mortgage Solutions, Inc.                                                           Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.999   TAHMINA REHMAN                         UNKNOWN                              Complaint              UNDETERMINED
        45 EXCHANGE BLVD SUITE 929
        HASHMI LAW FIRM               ACCOUNT NO.: NOT AVAILABLE
        ROCHESTER, NY 14614


3.1000 TAMMIE HEDRICK                          UNKNOWN                              Complaint              UNDETERMINED
       1358 RIVER RD
       WALTON, WV 25286               ACCOUNT NO.: NOT AVAILABLE


3.1001 TANYA GRANGER                           UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1002 TEKLE GEBRE                             UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 28885
       SEATTLE, WA 98118              ACCOUNT NO.: NOT AVAILABLE


3.1003 TERESA LAVIS                            UNKNOWN                              Litigation             UNDETERMINED
       GARY M. SMITH
       MOUNTAIN STATE JUSTICE, INC.   ACCOUNT NO.: NOT AVAILABLE
       1031 QUARRIER STREET, SUITE
       200
       CHARLESTON, WV 23501


3.1004 TERESA OCHOA                            UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 50487
       FORT MYERS, FL 33994           ACCOUNT NO.: NOT AVAILABLE


3.1005 TERRY BRUSHETT                          UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 205
       SHASTA, CA 96087               ACCOUNT NO.: NOT AVAILABLE


3.1006 THAKAR BASATI                           UNKNOWN                              Complaint              UNDETERMINED
       130 S JEFFERSON ST STE 350
       SHIMANOVSKY & MOSCARDINI       ACCOUNT NO.: NOT AVAILABLE
       LLP
       CHICAGO, IL 60661


3.1007 THERESA NICHOLS                         UNKNOWN                              Complaint              UNDETERMINED
       7366 ATLEE ROAD
       WARRENTON, VA 20187            ACCOUNT NO.: NOT AVAILABLE


3.1008 THERESSA WINGARD                        UNKNOWN                              Complaint              UNDETERMINED
       6352 WOODSTOCK DR
       JACKSON, MS 39206              ACCOUNT NO.: NOT AVAILABLE


3.1009 THOMAS & BERNICE STARLING               UNKNOWN                              Complaint              UNDETERMINED
       13673 JOAN DALE RD
       JACKSONVILLE, FL 32220         ACCOUNT NO.: NOT AVAILABLE

                                           Page 101 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                  Main Document
                                                 Pg 158 of 182
Reverse Mortgage Solutions, Inc.                                                        Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1010 THOMAS MARION                         UNKNOWN                              Complaint             UNDETERMINED
       6350 HARDIN RD
       BENSALEM, PA 19020           ACCOUNT NO.: NOT AVAILABLE


3.1011 THOMAS MILO                           UNKNOWN                              Complaint             UNDETERMINED
       PO BOX 2118
       ALLBRIGHTS, PA 18210         ACCOUNT NO.: NOT AVAILABLE


3.1012 TINA LARSON                           UNKNOWN                              Complaint             UNDETERMINED
       7100 EMERALD ST
       CHOWCHILLA, CA 93610         ACCOUNT NO.: NOT AVAILABLE


3.1013 TODD & ROXANNE MOSTER                 UNKNOWN                              Complaint             UNDETERMINED
       15721 MORRISON ST
       ENCINO, CA 91436             ACCOUNT NO.: NOT AVAILABLE


3.1014 TONIA SANTOS (HANSON)                 UNKNOWN                              Complaint             UNDETERMINED
       142 DRESEHER TRATT RD
       OROVRLE, CA 95966            ACCOUNT NO.: NOT AVAILABLE


3.1015 TONIA SANTOS (HANSON)                 UNKNOWN                              Complaint             UNDETERMINED
       142 DRESEHER TRATT RD
       OROVRLE, CA 95966            ACCOUNT NO.: NOT AVAILABLE


3.1016 TONYA LEVINE & TROY SMITH             UNKNOWN                              Complaint             UNDETERMINED
       5601 TOWNSHIP RD 55
       BELLEFONTAINE, OH 43311      ACCOUNT NO.: NOT AVAILABLE


3.1017 TONYA LEVINE/ MICHAEL                 UNKNOWN                              Complaint             UNDETERMINED
       BATTON (TP)
       5601 TOWNSHIP RD 55          ACCOUNT NO.: NOT AVAILABLE
       BELLEFONTAINE, OH 43311


3.1018 TONYA MUHAMMAD                        UNKNOWN                              Complaint             UNDETERMINED
       501 W BROADWAY STE 800
       SAN DIEGO, CA 92101          ACCOUNT NO.: NOT AVAILABLE


3.1019 TONYA WILLIAMS/FREDERICK              UNKNOWN                              Complaint             UNDETERMINED
       WILLIAMS
       3681 CLAREDON DRIVE          ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40517


3.1020 TOYA WEAVER                           UNKNOWN                              Complaint             UNDETERMINED
       PO BOX 330716
       MIAMI, FL 33233              ACCOUNT NO.: NOT AVAILABLE




                                         Page 102 of 106 to Schedule E/F Part 2
       19-10412-jlg       Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                   Main Document
                                                 Pg 159 of 182
Reverse Mortgage Solutions, Inc.                                                         Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1021 TRACY WHITE                           UNKNOWN                              Complaint              UNDETERMINED
       101 WEST MONSON AVENUE
       DOVER, NJ 07801              ACCOUNT NO.: NOT AVAILABLE


3.1022 TRAVIS SMITH/CLEMIS FRANKS            UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 402
       LAFAYETTE , AL 36862         ACCOUNT NO.: NOT AVAILABLE


3.1023 TRICIA HARMON                         UNKNOWN                              Complaint              UNDETERMINED
       1145 PINK GOSS RD
       WOODSTOCK, GA 30188          ACCOUNT NO.: NOT AVAILABLE


3.1024 TROY ALLEN                            UNKNOWN                              Complaint              UNDETERMINED
       123 HOLIDAY DR
       HAMPSTEAD, NC 28443          ACCOUNT NO.: NOT AVAILABLE


3.1025 TROY JEFFERSON                        UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1026 TYLER FORBES                          UNKNOWN                              Complaint              UNDETERMINED
       14063 OAK CHAPEL AVE
       GRAND HAVEN, MI 49417        ACCOUNT NO.: NOT AVAILABLE


3.1027 TYLER SAWYER                          UNKNOWN                              Complaint              UNDETERMINED
       130 RAYMONS CREEK RD
       SHILOH, NC 27974             ACCOUNT NO.: NOT AVAILABLE


3.1028 VALERIE DITTMAN                       UNKNOWN                              Complaint              UNDETERMINED
       4113 FAIRVIEW VIS PT 307
       ORLANDO, FL 32804            ACCOUNT NO.: NOT AVAILABLE


3.1029 VERONICA ELIE/WILLIAM                 UNKNOWN                              Complaint              UNDETERMINED
       CHAPPEL
       PO BOX 1305                  ACCOUNT NO.: NOT AVAILABLE
       JONESBORO, GA 30237


3.1030 VICKI DOTY                            UNKNOWN                              Complaint              UNDETERMINED
       25 NORTH PORTAGE ST
       STEPHEN P ZANGHI ESQ         ACCOUNT NO.: NOT AVAILABLE
       WESTFIELD, NY 14787


3.1031 VINCENT MILLIGAN                      UNKNOWN                              Complaint              UNDETERMINED
       215 APOLLO DR
       BETHLEHEM, PA 18017          ACCOUNT NO.: NOT AVAILABLE




                                         Page 103 of 106 to Schedule E/F Part 2
      19-10412-jlg        Doc 308    Filed 03/28/19 Entered 03/28/19 02:00:16                   Main Document
                                                  Pg 160 of 182
Reverse Mortgage Solutions, Inc.                                                          Case Number:         19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1032 WALTER GANTT                           UNKNOWN                              Complaint              UNDETERMINED
       2724 LEE BESS ROAD
       CHERRYVILLE, NC 28201         ACCOUNT NO.: NOT AVAILABLE


3.1033 WEBSTER PELL AND LIANA PELL            UNKNOWN                              Litigation             UNDETERMINED
       EDWARD T. BRADING
       208 SUNSET DRIVE, SUITE 409   ACCOUNT NO.: NOT AVAILABLE
       JOHNSON CITY, TN 37604


3.1034 WILLENE DAVIS                          UNKNOWN                              Complaint              UNDETERMINED
       1329 COUNTY ROAD 3141 EAST
       CLEVELAND, TX 77327           ACCOUNT NO.: NOT AVAILABLE


3.1035 WILLIAM ALLEN COPP                     UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1036 WILLIAM BACHO/KATHARINE                UNKNOWN                              Complaint              UNDETERMINED
       BACHO
       2857 POLAND VILLAGE           ACCOUNT NO.: NOT AVAILABLE
       BOULEVARD
       YOUNGSTOWN, OH 44514-2466


3.1037 WILLIAM BIRDYSHAW AND                  UNKNOWN                              Litigation             UNDETERMINED
       CAROL BIRDYSHAW
       BRIAN MCCLOUD                 ACCOUNT NO.: NOT AVAILABLE
       201 BEACON PARKWAY WEST,
       SUITE 400
       BIRMINGHAM, AL 35209


3.1038 WILLIAM BIRDYSHAW AND                  UNKNOWN                              Litigation             UNDETERMINED
       CAROL BIRDYSHAW
       KRISTEN S. CROSS, ESQ.        ACCOUNT NO.: NOT AVAILABLE
       2320 HIGHAND AVE S STE 175
       BIRMINGHAM, AL 35205


3.1039 WILLIAM CAPLEY                         UNKNOWN                              Complaint              UNDETERMINED
       4904 SANDCASTLE CIR
       SAINT AUGUSTINE, FL 32084     ACCOUNT NO.: NOT AVAILABLE


3.1040 WILLIAM LYNCH                          UNKNOWN                              Complaint              UNDETERMINED
       100 NORTH 2ND AVENUE
       HARTFORD, AL 36344            ACCOUNT NO.: NOT AVAILABLE


3.1041 WILLIAM TALBOT/CAROL TALBOT            UNKNOWN                              Complaint              UNDETERMINED
       58 CRANBERRY MEADOW ROAD
       SPENCER, MA 01562-3000        ACCOUNT NO.: NOT AVAILABLE




                                          Page 104 of 106 to Schedule E/F Part 2
      19-10412-jlg         Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16                     Main Document
                                                  Pg 161 of 182
Reverse Mortgage Solutions, Inc.                                                          Case Number:             19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For       Offset    Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1042 WILMA MCKINNON                         UNKNOWN                              Litigation                 UNDETERMINED
       SCHUYLER ELLIOTT
       2024 BEAVER RUIN ROAD         ACCOUNT NO.: NOT AVAILABLE
       NORCROSS, GA 30071


3.1043 WILSON ANDRADE                         UNKNOWN                              Complaint                  UNDETERMINED
       10 POST OFFICE SQUARE STE
       800 CULIK LAW                 ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02109


3.1044 WINNIE FAYE WEST                       UNKNOWN                              Litigation                 UNDETERMINED
       ALMA GONZALEZ
       1711 AVE. J                   ACCOUNT NO.: NOT AVAILABLE
       LUBBOCK, TX 79401


3.1045 YOLANDA PRUITT                         UNKNOWN                              Complaint                  UNDETERMINED
       1271 LAWRENCE BETHAL
       NEWTON, MS 39345              ACCOUNT NO.: NOT AVAILABLE


3.1046 YOUNG, LATEASA                         UNKNOWN                              Litigation                 UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1047 ZOFIA CHOCZYNSKI                       UNKNOWN                              Complaint                  UNDETERMINED
       5000 CARRIAGEWAY DR APT 211
       ROLLING MEADOWS, IL 60008     ACCOUNT NO.: NOT AVAILABLE


                                                                                         Litigation Total:                     0




                                          Page 105 of 106 to Schedule E/F Part 2
      19-10412-jlg    Doc 308      Filed 03/28/19 Entered 03/28/19 02:00:16                  Main Document
                                                Pg 162 of 182
Reverse Mortgage Solutions, Inc.                                                     Case Number:       19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

                                         Total: All Creditors with NONPRIORITY Unsecured Claims        $89,504,952




                                       Page 106 of 106 to Schedule E/F Part 2
          19-10412-jlg           Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                Main Document
                                                          Pg 163 of 182
Reverse Mortgage Solutions, Inc.                                                                Case Number:          19-10422

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims


5.      Add the amounts of priority and nonpriority unsecured claims.


                                                                                                       Total of claim amounts


5a.     Total claims from Part 1                                                          5a.                              $0



5b.     Total claims from Part 2                                                          5b.    +                $89,504,952




5c.     Total of Parts 1 and 2                                                            5c.                     $89,504,952

        Lines 5a + 5b = 5c.




                                                     Page 1 of 1 to Schedule E/F Part 4
                                    19-10412-jlg           Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                                 Main Document
                                                                                         Pg 164 of 182
Reverse Mortgage Solutions, Inc.                                                                                                                                 Case Number:             19-10422

Schedule G: Executory Contracts and Unexpired Leases
1.     Does the debtor have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
             Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).

2.     List all contracts and unexpired leases

 Nature of the Debtor's Interest                                 Expiration Date        Contract ID      Co-Debtor Name                                             Address



General Agreements

2. 1          GENERAL AGREEMENT DATED 2/1/2017                                           ERN-79                      AMERICAN BANKERS INSURANCE                    ATTN GLOBAL SPECIALTY,
                                                                                                                     COMPANY OF FLORIDA                            PRESIDENT
                                                                                                                                                                   11222 QUAIL ROOST DR
                                                                                                                                                                   MIAMI, FL 33157

2. 2          MSA DATED 2/4/2019                                                         ERN-74                      AMERICAN BANKERS INSURANCE                    ATTN GLOBAL SPECIALTY,
                                                                                                                     COMPANY OF FLORIDA                            PRESIDENT
                                                                                                                                                                   11222 QUAIL ROOST DR
                                                                                                                                                                   MIAMI, FL 33157

2. 3          MSA DATED 11/13/2017                                                       ERN-221                     BLOOMBERG FINANCE LP                          731 LEXINGTON AVENUE
                                                                                                                                                                   NEW YORK, NY 10022

2. 4          LICENSE AGREEMENT DATED 10/27/2014                                       ERN-583930                    BROADBANDONE, INC.                            ATTN: GENERAL COUNSEL
                                                                                                                                                                   3500 NW BOCA RATON BLVD
                                                                                                                                                                   BOCA RATON, FL 33431

2. 5          MAINTENANCE RENEWAL DATED                                                  ERN-247                     CAMEO SOLUTIONS, INC                          D/B/A CAMEO GLOBAL
              2/4/2019                                                                                                                                             ATTN JOY FORBECK, SERVICES
                                                                                                                                                                   RENEWAL MGR
                                                                                                                                                                   9078 UNION CENTRE, UNIT 200
                                                                                                                                                                   WEST CHESTER, OH 45069

2. 6          MSA DATED 2/6/2015                                                       ERN-584023                    CHARLES A. BROWN AND ASSOCIATES               ATTN: LORI A. LOWE
                                                                                                                     PLLC D/B/A DOCSOLUTION, INC.                  2316 SOUTHMORE
                                                                                                                                                                   PASADENA, TX 77502

2. 7          PROFESSIONAL SERVICES AGREEMENT                                            ERN-420                     CONQUEST TECHNOLOGY SERVICES                  NOT AVAILABLE
              FOR RMS O365 MIGRATION DATED                                                                           CORPORATION
              2/4/2019.




                                                                                         Page 1 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 165 of 182
Reverse Mortgage Solutions, Inc.                                                                                                  Case Number:            19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 8       MSA DATED 2/4/2019                                          ERN-445                  CORELOGIC FLOOD SERVICES LLC       ATTN VICKI CHENAULT
                                                                                                                                   11902 BURNET RD
                                                                                                                                   AUSTINE, TX 78752

2. 9       MSA DATED 7/17/2015                                        ERN-584145                CORELOGIC FLOOD SERVICES, LLC      ATTN: VICKI CHENAULT
                                                                                                                                   11902 BURNET ROAD
                                                                                                                                   AUSTIN, TX 78758

2. 10      MSA DATED 11/14/2017                                        ERN-523                  DATA FOUNDRY, INC.                 1044 LIBERTY PARK DRIVE
                                                                                                                                   AUSTIN, TX 78746-6943

2. 11      MSA DATED 5/17/2017                                        ERN-584222                DGG RE INVESTMENTS LLC DBA         ATTN: DAN LEADER
                                                                                                GUARDIAN ASSET MANAGEMENT          2021 HARTEL STREET
                                                                                                                                   LEVITTOWN, PA 19057

2. 12      MSA DATED 10/31/2014                                       ERN-584255                DOCSOLUTIONS, INC. (BY BROWN &     ATTN: GENERAL COUNSEL
                                                                                                ASSOCIATES)                        10592A FUQUA
                                                                                                                                   SUITE 426
                                                                                                                                   HOUSTON, TX 77089

2. 13      MSA DATED 10/28/2014                                       ERN-585200                FIRST AMERICAN CORPORATION, THE    ATTN: SPECIAL COUNSEL
                                                                                                                                   1 FIRST AMERICAN WAY
                                                                                                                                   SANTA ANA, CA 92707

2. 14      MSA DATED 6/1/2016                                         ERN-584413                GREGG & VALBY, LLP                 ATTN: SCOTT R. VALBY
                                                                                                                                   1700 WEST LOOP SOUTH
                                                                                                                                   SUITE 200
                                                                                                                                   HOUSTON, TX 77027

2. 15      MSA DATED 11/25/2014                                       ERN-584496                INNOVATIVE TAX SOLUTIONS, LLC      ATTN: NIEL SHANK, PRESIDENT
                                                                                                                                   1402 KLOWA DRIVE
                                                                                                                                   ARLINGTON, TX 76012

2. 16      MSA DATED 3/29/2017                                        ERN-584512                INTERKLEEN, INC.                   ATTN: GENERAL COUNSEL
                                                                                                                                   1599 SW 30TH AVENUE
                                                                                                                                   SUITE 04
                                                                                                                                   BOYNTON BEACH, FL 33426

2. 17      MSA DATED 2/4/2019                                          ERN-912                  LEBERTA, LLC                       ATTN JOHN WALSH, CEO
                                                                                                                                   1123 PARK VIEW DRIVE
                                                                                                                                   COVINA, CA 91748

                                                                       Page 2 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 166 of 182
Reverse Mortgage Solutions, Inc.                                                                                                    Case Number:             19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 18      MSA DATED 1/1/2019                                          ERN-914                  LERETA LLC                           ATTN CEO
                                                                                                                                     123 PARK VIEW DR
                                                                                                                                     COVINA, CA 91748

2. 19      MSA DATED 4/12/2016                                        ERN-584660                LRES CORPORATION                     ATTN: GENERAL COUNSEL
                                                                                                                                     765 THE CITY DRIVE SOUTH
                                                                                                                                     SUITE 300
                                                                                                                                     ORANGE , CA 92868

2. 20      MSA DATED 3/27/2017                                        ERN-584674                MANNA DISTRIBUTORS, INC.             ATTN: GENERAL COUNSEL
                                                                                                                                     8707 WESTPARK DRIVE
                                                                                                                                     HOUSTON, TX 77063

2. 21      MSA DATED 6/1/2016                                         ERN-584717                NATIONAL CREDITORS CONNECTION,       ATTN: ALLEN JAY LOEB - VICE
                                                                                                INC.                                 PRESIDENT
                                                                                                                                     14 ORCHARD ROAD
                                                                                                                                     LAKE FOREST , CA 92630

2. 22      MSA DATED 9/29/2017                                        ERN-1035                  NATIONAL FIELD REPRESENTATIVES,      136 MAPLE AVENUE
                                                                                                INC.                                 CLAREMONT, NH 3743

2. 23      MSA DATED 10/9/2014                                        ERN-584762                NEWCOURSE COMMUNICATIONS, INC.       ATTN: JAMES L. CONDE,
                                                                                                                                     PRESIDENT & CEO
                                                                                                                                     5010 LINBAR DRIVE
                                                                                                                                     SUITE 100
                                                                                                                                     NASHVILLE, TN 37211

2. 24      MSA DATED 11/7/2014                                        ERN-584823                PAETEC COMMUNICATIONS, INC.          ATTN: GENERAL COUNSEL
                                                                                                                                     ONE PAETEC PLAZA
                                                                                                                                     600 WILLOWBROOK OFFICE PARK
                                                                                                                                     FAIRPORT, NY 14450

2. 25      MSA DATED 10/10/2014                                       ERN-584845                PENSION BENEFIT INFORMATION, INC.    ATTN: GENERAL COUNSEL
                                                                                                                                     711 GRAND AVE
                                                                                                                                     SUITE 210
                                                                                                                                     SAN RAFAEL, CA 94901

2. 26      EQUIPMENT USE AGREEMENT DATED                              ERN-1157                  PITNEY BOWES GLOBAL FINANCIAL        NOT AVAILABLE
           10/30/2013 FOR MACHINE LOCATED AT                                                    SERIVCES LLC
           14405 WALTERS ROAD, HOUSTON, TX.



                                                                       Page 3 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 167 of 182
Reverse Mortgage Solutions, Inc.                                                                                                Case Number:           19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 27      EQUIPMENT USE AGREEMENT DATED                              ERN-1158                  PITNEY BOWES GLOBAL FINANCIAL    NOT AVAILABLE
           10/30/2013 FOR MACHINE LOCATED AT                                                    SERIVCES LLC
           5222 CYRPRESS CREEK PARKWAY,
           HOUSTON, TX.

2. 28      MSA DATED 6/21/2017                                        ERN-584876                PRIME LEGAL STAFF CORPORATION    ATTN: PRESIDENT
                                                                                                                                 1700 BAYBERRY COURT
                                                                                                                                 SUITE 301
                                                                                                                                 RICHMOND, VA 23226

2. 29      MSA DATED 7/20/2015                                        ERN-584908                R2 UNIFIED TECHNOLOGIES, LLC     ATTN: CRISTINA TAYLOR
                                                                                                                                 980 N. FEDERAL HIGHWAY
                                                                                                                                 SUITE 410
                                                                                                                                 BOCA RATON, FL 33432

2. 30      MSA DATED 10/9/2009                                        ERN-584952                RES.NET CORPORATION              C/O U.S. REAL ESTATE SERVICES,
                                                                                                                                 INC.
                                                                                                                                 ATTN: BILL COLBY, VP
                                                                                                                                 25520 COMMERCENTRE DRIVE,
                                                                                                                                 2ND FLOOR
                                                                                                                                 LAKE FOREST, CA 92630

2. 31      MSA DATED 10/9/2009                                        ERN-584956                RES.NET CORPORATION              ATTN: GENERAL COUNSEL
                                                                                                                                 25520 COMMERCENTRE DRIVE
                                                                                                                                 SUITE 150
                                                                                                                                 LAKE FOREST, CA 92630

2. 32      MSA DATED 6/11/2015                                        ERN-585086                SOUTHWEST BUSINESS CORPORATION ATTN: GENERAL COUNSEL
                                                                                                                               9311 SAN PEDRO AVE
                                                                                                                               SUITE 600
                                                                                                                               SAN ANTONIO, TX 78216

2. 33      MSA DATED 9/30/2014                                        ERN-585085                SOUTHWEST BUSINESS CORPORATION ATTN: BILL PEGEL
                                                                                                                               9311 SAN PEDRO
                                                                                                                               SUITE 600
                                                                                                                               SAN ANTONIO, TX 78216

2. 34      LICENSE AGREEMENT DATED 8/18/2017                          ERN-585143                TATA AMERICA INTERNATIONAL       ATTN: LEGAL DEPARTMENT
                                                                                                CORPORATION                      101 PARK AVENUE
                                                                                                                                 FLOOR 26
                                                                                                                                 NEW YORK, NY 10178


                                                                       Page 4 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 168 of 182
Reverse Mortgage Solutions, Inc.                                                                                                Case Number:           19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 35      MAINTENANCE RENEWAL DATED                                  ERN-585142                TATA AMERICA INTERNATIONAL       ATTN: LEGAL DEPARTMENT
           8/18/2017                                                                            CORPORATION                      101 PARK AVENUE
                                                                                                                                 FLOOR 26
                                                                                                                                 NEW YORK, NY 10178

2. 36      MSA DATED 41968                                            ERN-1225                  UNIFIED TAX RESOURCES LLC        ATTN SPECIAL COUNSEL
                                                                                                                                 16000 BARKERS POINT LANE
                                                                                                                                 SUITE 201
                                                                                                                                 HOUSTON, TX 77079

2. 37      MSA DATED 10/11/2018                                       ERN-1573                  UNITED PARCEL SERVICE INC        ATTN KIMBERLY WYLIE, ISR
                                                                                                                                 5315 SUMMIT PKWY
                                                                                                                                 SAN ANTONIO, TX 78228

2. 38      MSA DATED 11/8/2018                                        ERN-1574                  UNITED STATES POSTAL SERVICE, THE ATTN DENNIS NICOSKI, SVP
                                                                                                                                  SALES & CUSTOMER RELATIONS
                                                                                                                                  475 L'ENFANT PLAZA SW
                                                                                                                                  WASHINGTON, DC 20260

2. 39      MSA DATED 9/6/2015                                         ERN-585272                VELOCIFY, INC.                   ATTN: PRESIDENT AND CHIEF
                                                                                                                                 EXECUTIVE OFFICER
                                                                                                                                 222 N. SEPULVEDA BLVD.
                                                                                                                                 SUITE 1800
                                                                                                                                 EL SEGUNDO, CA 90245

2. 40      MSA DATED 8/14/2015                                        ERN-585277                VENDOR CONNECT, LLC              ATTN: STEVE MELMET
                                                                                                                                 1920 MAIN STREET
                                                                                                                                 SUITE 760
                                                                                                                                 IRVINE, CA 92614

2. 41      MSA DATED 12/24/2018                                       ERN-1086                  VOICE PRINT INTERNATIONAL INC    160 CAMINO RUIZ
                                                                                                                                 CAMARILLO, CA 93012




                                                                       Page 5 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                  Main Document
                                                                          Pg 169 of 182
Reverse Mortgage Solutions, Inc.                                                                                                  Case Number:            19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address



Attorney Agreements

2. 42      ATTORNEY AGREEMENT DATED                                   AA-10146                  ALBA LAW GROUP, THE                1350 MCCORMICK ROAD EP III
           4/23/2018                                                                                                               SUITE 200
                                                                                                                                   HUNT VALLEY, MD 21031

2. 43      ATTORNEY AGREEMENT DATED 1/4/2017                          AA-10117                  ALDRIDGE PITE, LLP                 3575 PIEDMONT ROAD N.E.
                                                                                                                                   SUITE 500
                                                                                                                                   ATLANTA, GA 30305

2. 44      ATTORNEY AGREEMENT DATED                                   AA-10118                  BELL CARRINGTON                    508 HAMPTON STREET
           1/23/2017                                                                                                               COLUMBIA, SC 29201

2. 45      ATTORNEY AGREEMENT DATED                                   AA-10119                  BROCK & SCOTT, PLLC                1315 WESTBROOK PLAZA DRIVE
           5/25/2017                                                                                                               SUITE 100
                                                                                                                                   WINSTON-SALEM, NC 27103

2. 46      ATTORNEY AGREEMENT DATED                                   AA-10120                  BWW LAW GROUP                      6003 EXECUTIVE BLVD.
           12/15/2016                                                                                                              SUITE 101
                                                                                                                                   ROCKVILLE, MD 20852

2. 47      ATTORNEY AGREEMENT DATED 3/1/2017                          AA-10121                  CHOICE LEGAL GROUP, P.A.           1901 WEST CYPRESS CREED
                                                                                                                                   ROAD
                                                                                                                                   SUITE 201
                                                                                                                                   FT. LAUDERDALE, FL 33309

2. 48      ATTORNEY AGREEMENT DATED                                   AA-10122                  CODILIS AND ASSOCIATES - IL        15W030 NORTH FRONTAGE ROAD
           12/23/2016                                                                                                              BURR RIDGE, IL 60527

2. 49      ATTORNEY AGREEMENT DATED                                   AA-10123                  CODILIS, MOODY & CIRCELLI, P.C.    650 NORTH SAM HOUSTON PKWY
           10/7/2016                                                                                                               EAST
                                                                                                                                   SUITE 450
                                                                                                                                   HOUSTON, TX 77060

2. 50      ATTORNEY AGREEMENT DATED 7/2/2018                          AA-10124                  GALLOWAY, JOHNSON, TOMKINS,        1301 MCKINNEY STREET
                                                                                                BURR & SMITH APLC                  SUITE 1400
                                                                                                                                   HOUSTON, TX 77010

2. 51      ATTORNEY AGREEMENT DATED                                   AA-10125                  GLS LEGAL SERVICES                 1216 LUCHETTI STREET
           9/26/2016                                                                                                               SAN JUAN, PR 00907


                                                                       Page 6 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                  Main Document
                                                                          Pg 170 of 182
Reverse Mortgage Solutions, Inc.                                                                                                  Case Number:               19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 52      ATTORNEY AGREEMENT DATED                                   AA-10126                  GROSS POLOWY                        1775 WEHRLE DRIVE
           9/23/2016                                                                                                                SUITE 100
                                                                                                                                    WILLIAMSVILLE, NY 14221

2. 53      ATTORNEY AGREEMENT DATED 3/1/2017                          AA-10127                  HALLIDAY & WATKINS                  376 EAST 400 SOUTH
                                                                                                                                    SUITE 300
                                                                                                                                    SALT LAKE CITY, UT 84111

2. 54      ATTORNEY AGREEMENT DATED                                   AA-10128                  HERSCHEL C. ADCOCK                  13541 TIGERBEND ROAD
           7/31/2017                                                                                                                BATON ROUGE, LA 70817

2. 55      ATTORNEY AGREEMENT DATED                                   AA-10129                  JACKSON & MCPHERSON, LLC            1010 COMMON STREET
           12/20/2016                                                                                                               SUITE 1800
                                                                                                                                    NEW ORLEANS, LA 70112

2. 56      ATTORNEY AGREEMENT DATED                                   AA-10130                  KML LAW GROUP, P.C.                 701 MARKET STREET
           9/15/2016                                                                                                                SUITE 500
                                                                                                                                    PHILADELPHIA, PA 19106

2. 57      ATTORNEY AGREEMENT DATED                                   AA-10131                  MACKIE WOLF ZIENTZ & MANN PC        14160 N. DALLAS PARKWAY
           6/28/2017                                                                                                                SUITE 900
                                                                                                                                    DALLAS, TX 75254

2. 58      ATTORNEY AGREEMENT DATED                                   AA-10132                  MALCOLM & CISNEROS, A LAW           2112 BUSINESS CENTER DRIVE
           1/27/2017                                                                            CORPORATION                         IRVINE, CA 92612

2. 59      ATTORNEY AGREEMENT DATED                                   AA-10133                  MANLEY DEAS & KOCHALSKI LLC         1555 LAKE SHORE DRIVE
           12/19/2016                                                                                                               COLUMBUS, OH 43204

2. 60      ATTORNEY AGREEMENT DATED 2/3/2017                          AA-10134                  MARTIN, LEIGH, LAWS & FRITZLEN, P.C. 1044 MAIN STREET
                                                                                                                                     SUITE 900
                                                                                                                                     KANSAS CITY, MO 64105

2. 61      ATTORNEY AGREEMENT DATED                                   AA-10135                  MCCALLA RAYMER PIERCE LIEBERT,      1544 OLD ALABAMA ROAD
           2/15/2017                                                                            LLC                                 ROSWELL, GA 30076

2. 62      ATTORNEY AGREEMENT DATED                                   AA-10136                  MCCARTHY & HOLTHUS, LLP             1770 4TH AVENUE
           9/11/2017                                                                                                                SAN DIEGO, CA 92101




                                                                       Page 7 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                    Main Document
                                                                          Pg 171 of 182
Reverse Mortgage Solutions, Inc.                                                                                                   Case Number:             19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 63      ATTORNEY AGREEMENT DATED 6/4/2018                           AA-10147                 MORTGAGE LAW FIRM, THE              27455 TIERRA ALTA WAY
                                                                                                                                    SUITE B
                                                                                                                                    TEMECULA, CA 92590

2. 64      POWER OF ATTORNEY DATED 12/15/2015                         ERN-584828                PARTRIDGE SNOW & HAHN LLP           ATTN: PATRICIA ANTONELLI, ESQ.,
                                                                                                                                    JAMES H. HAHN, ESQ., DAVID J.
                                                                                                                                    PELLEGRINO, ESQ., DAVID M.
                                                                                                                                    GILDEN, ESQ.
                                                                                                                                    40 WESTMINSTER STREET
                                                                                                                                    SUITE 1100
                                                                                                                                    PROVIDENCE, RI 02903

2. 65      ATTORNEY AGREEMENT DATED                                    AA-10137                 RAS BORISKIN                        900 MERCHANTS CONCOURSE
           1/12/2017                                                                                                                SUITE 106
                                                                                                                                    WESTBURY, NY 11590

2. 66      ATTORNEY AGREEMENT DATED                                    AA-10138                 RAS CITRON                          130 CLINTON ROAD
           1/12/2017                                                                                                                SUITE 202
                                                                                                                                    FAIRFIELD, NJ 07004

2. 67      ATTORNEY AGREEMENT DATED                                    AA-10139                 RAS CRANE                           10700 ABBOTT'S BRIDGE ROAD
           2/12/2017                                                                                                                SUITE 170
                                                                                                                                    DULUTH, GA 30097

2. 68      ATTORNEY AGREEMENT DATED                                    AA-10140                 REISENFELD & ASSOCIATES LPA, LLC    3962 RED BANK ROAD
           4/25/2017                                                                                                                CINCINNATI, OH 45227

2. 69      ATTORNEY AGREEMENT DATED                                    AA-10141                 ROBERTSON, ANSCHUTZ & SCHNEID,      6409 CONGRESS AVENUE
           1/12/2017                                                                            P.L.                                SUITE 100
                                                                                                                                    BOCA RATON, FL 33487

2. 70      ATTORNEY AGREEMENT DATED                                    AA-10142                 ROGERS TOWNSEND & THOMAS PC         100 EXECUTIVE CENTER DRIVE
           5/25/2017                                                                                                                SUITE 210
                                                                                                                                    COLUMBIA, SC 29210

2. 71      ATTORNEY AGREEMENT DATED                                    AA-10143                 RUBIN LUBLIN, LLC                   3145 AVALON RIDGE PLACE
           9/15/2016                                                                                                                SUITE 100
                                                                                                                                    PEACHTREE CORNERS, GA 30071

2. 72      ATTORNEY AGREEMENT DATED                                    AA-10144                 SIROTE & PERMUTT, P.C.              2311 HIGHLAND AVENUE SOUTH
           9/14/2017                                                                                                                BIRMINGHAM, AL 35205

                                                                       Page 8 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 172 of 182
Reverse Mortgage Solutions, Inc.                                                                                                 Case Number:             19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 73      ATTORNEY AGREEMENT DATED                                   AA-10145                  SOUTHLAW PC                       13160 FOSTER
           8/16/2017                                                                                                              SUITE 100
                                                                                                                                  OVERLAND PARK, KS 66213

2. 74      ATTORNEY AGREEMENT DATED                                   AA-10148                  TIFFANY & BOSCO, PA               2525 EAST CAMELBACK ROAD
           10/6/2016                                                                                                              SUITE 300
                                                                                                                                  PHOENIX, AZ 85016

2. 75      ATTORNEY AGREEMENT DATED 6/4/2018                          AA-10149                  TMLF HAWAII LLC                   1001 BISHOP STREET
                                                                                                                                  SUITE 1000
                                                                                                                                  HONOLULU, HI 96813

2. 76      ATTORNEY AGREEMENT DATED 8/9/2017                          AA-10150                  TROMBERG LAW GROUP, P.A.          1515 S. FEDERAL HIGHWAY
                                                                                                                                  SUITE 100
                                                                                                                                  BOCA RATON, FL 33432

2. 77      ATTORNEY AGREEMENT DATED                                   AA-10151                  TROTT LAW, P.C.                   31440 NORTHEASTERN HWY
           1/31/2017                                                                                                              SUITE 200
                                                                                                                                  FARMINGTON HILLS, MI 48334

2. 78      ATTORNEY AGREEMENT DATED 6/5/2018                          AA-10152                  USSET, WEINGARDEN & LIEBO PLLP    4500 PARK GLEN ROAD
                                                                                                                                  SUITE 300
                                                                                                                                  MINNEAPOLIS, MN 55416

2. 79      ATTORNEY AGREEMENT DATED                                   AA-10153                  WILSON & ASSOCIATES, PLLC         1521 MERRILL DRIVE
           8/24/2017                                                                                                              SUITE D-200
                                                                                                                                  LITTLE ROCK, AR 72211

2. 80      ATTORNEY AGREEMENT DATED                                   AA-10154                  WRIGHT FINLAY & ZAK               4665 MACARTHUR COURT
           6/15/2017                                                                                                              SUITE 200
                                                                                                                                  NEWPORT BEACH, CA 92660




                                                                       Page 9 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 173 of 182
Reverse Mortgage Solutions, Inc.                                                                                                  Case Number:     19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID   Co-Debtor Name                                 Address



Customer Contracts

2. 81      SUBSERVICING AGREEMENT                                     CC-20001                  ADVANTIS FEDERAL CREDIT UNION      NOT AVAILABLE


2. 82      SUBSERVICING AGREEMENT                                     CC-20002                  AMERICAN NATIONAL BANK             NOT AVAILABLE


2. 83      SUBSERVICING AGREEMENT                                     CC-20003                  BANK OF AMERICA, NATIONAL          NOT AVAILABLE
                                                                                                ASSOCIATION

2. 84      INVESTOR AGREEMENT                                         CC-20004                  BOA MERRILL LYNCH                  NOT AVAILABLE


2. 85      SUBSERVICING AGREEMENT                                     CC-20005                  CASCADE FUNDING ALTERNATIVE        NOT AVAILABLE
                                                                                                HOLDINGS, LLC

2. 86      SUBSERVICING AGREEMENT                                     CC-20008                  CASCADE FUNDING MORTGAGE TRUST NOT AVAILABLE
                                                                                                2018-RM2

2. 87      SUBSERVICING AGREEMENT                                     CC-20006                  CASCADE FUNDING RM1                NOT AVAILABLE
                                                                                                ACQUISITIONS GRANTOR TRUST

2. 88      SUBSERVICING AGREEMENT                                     CC-20007                  CASCADE FUNDING RM1 ALTERNATIVE    NOT AVAILABLE
                                                                                                HOLDINGS, LLC

2. 89      SUBSERVICING AGREEMENT                                     CC-20009                  CASCADE FUNDING RM3                NOT AVAILABLE
                                                                                                ACQUISITIONS GRANTOR TRUST

2. 90      SUBSERVICING AGREEMENT                                     CC-20010                  CASCADE FUNDING RM4                NOT AVAILABLE
                                                                                                ACQUISITIONS GRANTOR TRUST

2. 91      SUBSERVICING AGREEMENT                                     CC-20011                  CHETCO FEDERAL CREDIT UNION        NOT AVAILABLE
                                                                                                (RECEIVERSHIP)

2. 92      SUBSERVICING AGREEMENT                                     CC-20012                  CITIZENS FIRST WHOLESALE           NOT AVAILABLE
                                                                                                MORTGAGE COMPANY

2. 93      SUBSERVICING AGREEMENT                                     CC-20013                  CREDIGY (TRM/BLUE PLAINS)          NOT AVAILABLE


2. 94      SUBSERVICING AGREEMENT                                     CC-20014                  ENT FEDERAL CREDIT UNION           NOT AVAILABLE

                                                                      Page 10 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                 Main Document
                                                                          Pg 174 of 182
Reverse Mortgage Solutions, Inc.                                                                                                Case Number:      19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID   Co-Debtor Name                                Address




2. 95      INVESTOR AGREEMENT                                         CC-20015                  FANNIE MAE                       NOT AVAILABLE


2. 96      SUBSERVICING AGREEMENT                                     CC-20016                  FDIC                             NOT AVAILABLE


2. 97      SUBSERVICING AGREEMENT                                     CC-20017                  FINANCE OF AMERICA REVERSE       NOT AVAILABLE


2. 98      SUBSERVICING AGREEMENT                                     CC-20018                  FINANCE OF AMERICA REVERSE       NOT AVAILABLE

2. 99      SUBSERVICING AGREEMENT                                     CC-20019                  GTE FEDERAL CREDIT UNION         NOT AVAILABLE


2. 100     SUBSERVICING AGREEMENT                                     CC-20020                  LIBERTY HOME EQUITY SOLUTIONS INC NOT AVAILABLE


2. 101     SUBSERVICING AGREEMENT                                     CC-20022                  MID-HUDSON VALLEY FEDERAL CREDIT NOT AVAILABLE
                                                                                                UNION

2. 102     INVESTOR AGREEMENT                                         CC-20023                  MIDLAND NATIONAL LIFE & PDI      NOT AVAILABLE

2. 103     SUBSERVICING AGREEMENT                                     CC-20024                  MONEYHOUSE                       NOT AVAILABLE


2. 104     INVESTOR AGREEMENT                                         CC-20021                  MORTGAGE EQUITY CONVERSION       NOT AVAILABLE
                                                                                                ASSET TRUST 2010-1

2. 105     SUBSERVICING AGREEMENT                                     CC-20025                  NEXBANK                          NOT AVAILABLE


2. 106     SUBSERVICING AGREEMENT                                     CC-20026                  ONE REVERSE MORTGAGE             NOT AVAILABLE


2. 107     SUBSERVICING AGREEMENT                                     CC-20027                  REVERSE MORTGAGE FUNDING         NOT AVAILABLE

2. 108     SUBSERVICING AGREEMENT                                     CC-20028                  REVERSE MORTGAGE LOAN TRUST      NOT AVAILABLE
                                                                                                2008-01

2. 109     INVESTOR AGREEMENT                                         CC-20029                  REVERSE MORTGAGE SOLUTIONS       NOT AVAILABLE
                                                                                                2018-09

2. 110     SUBSERVICING AGREEMENT                                     CC-20030                  RML TRUST 2013-1                 NOT AVAILABLE



                                                                      Page 11 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                Main Document
                                                                          Pg 175 of 182
Reverse Mortgage Solutions, Inc.                                                                                                Case Number:     19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID   Co-Debtor Name                               Address




2. 111     SUBSERVICING AGREEMENT                                     CC-20031                  RML TRUST 2013-2                 NOT AVAILABLE


2. 112     SUBSERVICING AGREEMENT                                     CC-20032                  SEATTLE BANK                     NOT AVAILABLE


2. 113     SUBSERVICING AGREEMENT                                     CC-20033                  SEATTLE BANK (TX)                NOT AVAILABLE


2. 114     SUBSERVICING AGREEMENT                                     CC-20034                  SUNCOAST CREDIT UNION            NOT AVAILABLE

2. 115     SUBSERVICING AGREEMENT                                     CC-20035                  TEACHERS FEDERAL CREDIT UNION    NOT AVAILABLE


2. 116     SUBSERVICING AGREEMENT                                     CC-20036                  VISIONS FEDERAL CREDIT UNION     NOT AVAILABLE




                                                                      Page 12 of 14 to Schedule G
                                  19-10412-jlg   Doc 308     Filed 03/28/19 Entered 03/28/19 02:00:16                  Main Document
                                                                          Pg 176 of 182
Reverse Mortgage Solutions, Inc.                                                                                               Case Number:           19-10422

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID   Co-Debtor Name                              Address



Real Estate Leases

2. 117     REAL ESTATE LEASE                                           RE-1008                  BOXER F2, LP                    720 N POST OAK RD, SUITE 500
                                                                                                                                HOUSTON, TX 77024

2. 118     REAL ESTATE LEASE                                           RE-1010                  CENTREGARDENCITY,LLC            C/O JOHN C. BILLS PROPERTIES,
                                                                                                                                LLC
                                                                                                                                3920 RCA BLVD, SUITE 2002
                                                                                                                                PALM BEACH GARDENS, FL 33410




                                                                      Page 13 of 14 to Schedule G
                        19-10412-jlg   Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16   Main Document
                                                              Pg 177 of 182
Reverse Mortgage Solutions, Inc.                                                                    Case Number:        19-10422

Schedule G: Executory Contracts and Unexpired Leases

                                                                                                   TOTAL NUMBER OF CONTRACTS: 118




                                                        Page 14 of 14 to Schedule G
19-10412-jlg    Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16        Main Document
                                       Pg 178 of 182

               In re: Ditech Holding Corporation, et al.,
                         Schedule H: Codebtors

               Second Amended and Restated Credit Agreement
       Role                            Debtor
       Borrower                        Ditech Holding Corporation
       Guarantor                       DF Insurance Agency LLC
       Guarantor                       Ditech Financial LLC
       Guarantor                       Green Tree Credit LLC
       Guarantor                       Green Tree Credit Solutions LLC
       Guarantor                       Green Tree Insurance Agency of Nevada, Inc.
       Guarantor                       Green Tree Investment Holdings III LLC
       Guarantor                       Green Tree Servicing Corp.
       Guarantor                       Marix Servicing LLC
       Guarantor                       Mortgage Asset Systems, LLC
       Guarantor                       REO Management Solutions, LLC
       Guarantor                       Reverse Mortgage Solutions, Inc.
       Guarantor                       Walter Management Holding Company LLC
       Guarantor                       Walter Reverse Acquisition LLC

                    Ditech Master Repurchase Agreement
       Role                            Debtor
       Borrower                        Ditech Financial LLC
       Guarantor                       Ditech Holding Corporation

                     RMS Master Repurchase Agreement
       Role                            Debtor
       Borrower                        Reverse Mortgage Solutions, Inc.
       Guarantor                       Ditech Holding Corporation


        RMS Second Amended and Restated Master Repurchase
                          Agreement
       Role                            Debtor
       Borrower                        Reverse Mortgage Solutions, Inc.
       Guarantor                       Ditech Holding Corporation




                                      Page 1 of 2
19-10412-jlg   Doc 308   Filed 03/28/19 Entered 03/28/19 02:00:16        Main Document
                                      Pg 179 of 182

               In re: Ditech Holding Corporation, et al.,
                         Schedule H: Codebtors

                         Second Lien Notes Indenture
       Role                           Debtor
       Borrower                       Ditech Holding Corporation
       Guarantor                      DF Insurance Agency LLC
       Guarantor                      Ditech Financial LLC
       Guarantor                      Green Tree Credit LLC
       Guarantor                      Green Tree Credit Solutions LLC
       Guarantor                      Green Tree Insurance Agency of Nevada, Inc.
       Guarantor                      Green Tree Investment Holdings III LLC
       Guarantor                      Green Tree Servicing Corp.
       Guarantor                      Marix Servicing LLC
       Guarantor                      Mortgage Asset Systems, LLC
       Guarantor                      REO Management Solutions, LLC
       Guarantor                      Reverse Mortgage Solutions, Inc.
       Guarantor                      Walter Management Holding Company LLC
       Guarantor                      Walter Reverse Acquisition LLC

                         GSE Servicer Advance Facility
       Role                           Debtor
       Borrower                       Ditech Financial LLC
       Guarantor                      Ditech Holding Corporation

                         PLS Servicer Advance Facility
       Role                           Debtor
       Borrower                       Ditech Financial LLC
       Guarantor                      Ditech Holding Corporation




                                     Page 2 of 2
          19-10412-jlg          Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                             Main Document
                                                              Pg 180 of 182
Reverse Mortgage Solutions, Inc.                                                                            Case Number:                  19-10422

Schedule H: Codebtors
1.     Does the debtor have any codebtors?
             No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
             Yes

2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G.
       Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
       listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1                                                            Column 2                                                    Applicable Schedules

 Codebtor Name and Mailing Address                                   Creditor Name                                                  D    E/F    G



2. 1       SEE ATTACHED CHART




                                                               Page 1 of 1 to Schedule H
            19-10412-jlg                    Doc 308                    Filed 03/28/19 Entered 03/28/19 02:00:16                                                                       Main Document
                                                                                    Pg 181 of 182
Fill in this information to identify the case:
Debtor Name:           Reverse Mortgage Solutions, Inc.

United States Bankruptcy Court for the:                    Southern District of New York                                                                                                  Check if this is an
                                                                                                                                                                                          amended filing
Case Number (if known):              19-10422



Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                           12/15


  Part 1:             Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


      1a. Real property:
                                                                                                                                                                                                      $3,142,560
           Copy line 88 from Schedule A/B                        ..................................................................................................................



      1b. Total personal property:
                                                                                                                                                                                                  $1,116,900,365
           Copy line 91A from Schedule A/B                           ..............................................................................................................

                                                                                                                                                                                      +
      1c. Total of all property:
                                                                                                                                                                                                  $1,120,042,925
           Copy line 92 from Schedule A/B                           ...............................................................................................................




  Part 2:             Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                  $1,970,993,111
  Copy the total dollar amount listed in Column
                                              ..................................................................................................................
                                                  A, Amount of claim, from line 3 of Schedule D


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                                 $0
           Copy the total claims from Part 1 from
                                                ..................................................................................................................
                                                    line 6a of Schedule E/F



      3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                                     $89,504,952
           Copy the total of the amount of claims from
                                                  ..............................................................................................................
                                                          Part 2 from line 6b of Schedule E/F

                                                                                                                                                                                      +
4. Total liabilities
                                                                                                                                                                                                  $2,060,498,064
  Lines 2 + 3a + 3b             ...................................................................................................................................................




                                                                      Page 1 of 1 to Summary of Assets and Liabilities
        19-10412-jlg           Doc 308          Filed 03/28/19 Entered 03/28/19 02:00:16                            Main Document
                                                             Pg 182 of 182

Fill in this information to identify the case and this filing:
 Debtor Name:      Reverse Mortgage Solutions, Inc.

 United States Bankruptcy Court for the:    Southern District of New York
 Case Number (if known):      19-10422



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual's position
or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

Warning -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

         Declaration and Signature

   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
   individual serving as a representative of the debtor in this case.

   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



    X   Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

    X   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

    X   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    X   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

    X   Schedule H: Codebtors (Official Form (206H)

    X   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

        Amended Schedule ______________

        Other document that requires a declaration _______________________________________________________________




   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on:              March 27, 2019                                 Signature:   /s/ Gerald Lombardo


                                                                           Gerald Lombardo, Authorized Officer
                                                                           Name and Title
